Exhibit 10.2

Execution Version

REVOLVING CREDIT AGREEMENT

Dated as of February 27, 2015

by and among

ALERIS RECYCLING, INC. TO BE KNOWN AS

REAL ALLOY RECYCLING, INC.,

(as Borrower Representative),

THE OTHER BORROWERS PARTY HERETO FROM TIME TO TIME,

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES,

GENERAL ELECTRIC CAPITAL CORPORATION,

for itself, as a Lender, an L/C Issuer and Swingline Lender and as Agent for all

Lenders,

and

ANY OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders

****************************************

GE CAPITAL MARKETS, INC.,

as Sole Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. THE CREDITS

  2   

1.1

Amounts and Terms of Commitments   2   

1.2

Evidence of Loans; Notes   9   

1.3

Interest   10   

1.4

Loan Accounts   11   

1.5

Procedure for Revolving Credit Borrowing   12   

1.6

Conversion and Continuation Elections   13   

1.7

Voluntary Prepayments   14   

1.8

Mandatory Prepayments of Loans and Commitment Reductions   15   

1.9

Fees   17   

1.10

Payments by the Borrowers   19   

1.11

Payments by the Lenders to Agent; Settlement   21   

1.12

Borrower Representative   24   

1.13

Eligible Accounts   25   

1.14

Eligible Inventory   28   

ARTICLE II. CONDITIONS PRECEDENT

  30   

2.1

Conditions of Initial Loans   30   

2.2

Conditions to All Borrowings   32   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

  33   

3.1

Corporate Existence and Power   33   

3.2

Corporate Authorization; No Contravention   34   

3.3

Governmental Authorization   34   

3.4

Binding Effect   34   

3.5

Litigation   35   

3.6

No Default   35   

3.7

Pension Plan; ERISA Compliance   35   

3.8

Use of Proceeds; Margin Regulations   36   

3.9

Ownership of Property; Liens   36   

3.10

Taxes   37   

3.11

Financial Condition   37   

3.12

Environmental Matters   38   

3.13

Regulated Entities   39   

3.14

Solvency   39   

3.15

Labor Relations   39   

3.16

Intellectual Property   39   

3.17

Brokers’ Fees; Transaction Fees   40   

3.18

Insurance   40   

3.19

Ventures, Subsidiaries and Affiliates; Outstanding Stock   40   

3.20

Jurisdiction of Organization; Chief Executive Office   41   

 

i



--------------------------------------------------------------------------------

3.21

Locations of Inventory, Equipment and Books and Records   41   

3.22

Deposit Accounts and Other Accounts   41   

3.23

Government Contracts   41   

3.24

Customer and Trade Relations   41   

3.25

Bonding   42   

3.26

Purchase Agreement   42   

3.27

Status of Holding Companies   42   

3.28

Other Financing Documents   42   

3.29

Full Disclosure   43   

3.30

Foreign Assets Control Regulations and Anti-Money Laundering   43   

3.31

Patriot Act; Counter-Terrorism Regulations   43   

3.32

[Intentionally Omitted.]   44   

3.33

Physical Condition of Mortgaged Properties   44   

3.34

Access   44   

ARTICLE IV. AFFIRMATIVE COVENANTS

  44   

4.1

Financial Statements   44   

4.2

Certificates; Other Information   45   

4.3

Notices   48   

4.4

Preservation of Corporate Existence, Etc.   50   

4.5

Maintenance of Property   51   

4.6

Insurance   51   

4.7

Payment of Obligations   52   

4.8

Compliance with Laws; Pension Plans and Benefit Plans   53   

4.9

Inspection of Property and Books and Records; Audits; Appraisals   53   

4.10

Use of Proceeds   54   

4.11

Cash Management Systems   55   

4.12

Landlord Agreements   55   

4.13

Further Assurances   55   

4.14

Environmental Matters   57   

4.15

Post-Closing Obligations   57   

ARTICLE V. NEGATIVE COVENANTS

  58   

5.1

Limitation on Liens   58   

5.2

Disposition of Assets   61   

5.3

Consolidations, Mergers and Amalgamations   62   

5.4

Acquisitions; Loans and Investments   64   

5.5

Limitation on Indebtedness   65   

5.6

Employee Loans and Transactions with Affiliates   67   

5.7

Management Fees and Compensation   67   

5.8

Margin Stock; Use of Proceeds   68   

5.9

Contingent Obligations   68   

5.10

Compliance with ERISA, Pension and Benefits Plans   69   

5.11

Restricted Payments   70   

5.12

Change in Business   71   

 

ii



--------------------------------------------------------------------------------

5.13

Change in Structure   71   

5.14

Changes in Accounting, Name or Jurisdiction of Organization   72   

5.15

Amendments to Related Agreements   72   

5.16

No Negative Pledges   72   

5.17

OFAC; Patriot Act   73   

5.18

Sale-Leasebacks   73   

5.19

Hazardous Materials   74   

5.20

Prepayments of Other Indebtedness   74   

ARTICLE VI. FINANCIAL COVENANTS

  74   

6.1

Fixed Charge Coverage Ratio   74   

ARTICLE VII. EVENTS OF DEFAULT

  75   

7.1

Events of Default   75   

7.2

Remedies   78   

7.3

Rights Not Exclusive   78   

7.4

Cash Collateral for Letters of Credit   78   

ARTICLE VIII. THE AGENT

  79   

8.1

Appointment and Duties   79   

8.2

Binding Effect   82   

8.3

Use of Discretion   82   

8.4

Delegation of Rights and Duties   83   

8.5

Reliance and Liability   83   

8.6

Agent Individually   85   

8.7

Lender Credit Decision   85   

8.8

Expenses; Indemnities; Withholding   86   

8.9

Resignation of Agent or L/C Issuer   87   

8.10

Release of Collateral or Guarantors   88   

8.11

Additional Secured Parties   89   

8.12

Sole Lead Arranger and Bookrunner   89   

8.13

Information Regarding Bank Products   90   

8.14

Intercreditor Agreement   90   

8.15

Parallel Debt (Covenant to pay the Agent)   90   

ARTICLE IX. MISCELLANEOUS

  91   

9.1

Amendments and Waivers   91   

9.2

Notices   94   

9.3

Electronic Transmissions   95   

9.4

No Waiver; Cumulative Remedies   96   

9.5

Costs and Expenses   96   

9.6

Indemnity   97   

9.7

Marshaling; Payments Set Aside   98   

9.8

Successors and Assigns   99   

 

iii



--------------------------------------------------------------------------------

9.9

Binding Effect; Assignments and Participations   99   

9.10

Non-Public Information; Confidentiality   103   

9.11

Set-off; Sharing of Payments   105   

9.12

Counterparts; Facsimile Signature   106   

9.13

Severability   106   

9.14

Captions   106   

9.15

Independence of Provisions   107   

9.16

Interpretation   107   

9.17

No Third Parties Benefited   107   

9.18

Governing Law and Jurisdiction   107   

9.19

Waiver of Jury Trial   108   

9.20

Entire Agreement; Release; Survival   108   

9.21

Patriot Act; Anti-Money Laundering Legislation   109   

9.22

Replacement of Lender   110   

9.23

Joint and Several   111   

9.24

No Liability of the Canadian Credit Parties for U.S. Obligations   111   

9.25

Currency Matters   111   

9.26

Judgment Currency   112   

9.27

Creditor-Debtor Relationship   112   

9.28

Actions in Concert   113   

9.29

Keepwell   113   

ARTICLE X. TAXES, YIELD PROTECTION AND ILLEGALITY

  113   

10.1

Taxes   113   

10.2

Illegality   116   

10.3

Increased Costs and Reduction of Return   117   

10.4

Funding Losses   118   

10.5

Inability to Determine Rates   119   

10.6

Reserves on LIBOR Rate Loans   120   

10.7

Certificates of Lenders   120   

ARTICLE XI. DEFINITIONS

  120   

11.1

Defined Terms   120   

11.2

Other Interpretive Provisions   160   

11.3

Accounting Terms and Principles   161   

11.4

Payments   162   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule A U.S. Borrowers Schedule B Mortgaged Properties Schedule C Existing
Letters of Credit Schedule 1.1(a) Revolving Loan Commitments Schedule 3.5
Litigation Schedule 3.7 Pension Plans and ERISA Schedule 3.8 Closing Date
Sources and Uses; Funds Flow Memorandum Schedule 3.9 Ownership of Property;
Liens Schedule 3.11(a) Historical Financial Statements Schedule 3.11(b) Pro
Forma Financial Statements Schedule 3.11(e) Projections Schedule 3.12
Environmental Schedule 3.15 Labor Relations Schedule 3.16 Intellectual Property
Schedule 3.18 Insurance Schedule 3.19 Ventures, Subsidiaries and Affiliates;
Outstanding Stock Schedule 3.20 Jurisdiction of Organization; Chief Executive
Office Schedule 3.21 Locations of Inventory, Equipment and Books and Records
Schedule 3.22 Deposit Accounts and Other Accounts Schedule 3.23 Government
Contracts Schedule 3.25 Bonding Schedule 4.6 Additional Insurance Requirements
Schedule 5.1 Liens Schedule 5.4 Investments Schedule 5.5 Indebtedness Schedule
5.6 Transactions with Affiliates Schedule 5.9 Contingent Obligations Schedule
5.14 Post-Closing Name Changes Schedule 11.1 Prior Indebtedness

EXHIBITS

 

Exhibit 1.1(b) Form of L/C Request Exhibit 1.1(c) Form of U.S. Swingline Loan
Request Exhibit 1.6 Form of Notice of Conversion/Continuation Exhibit 2.1
Closing Checklist Exhibit 4.2(b) Form of Compliance Certificate Exhibit 4.2(m)
Form of Applicable Margin Certificate Exhibit 11.1(a) Form of Assignment Exhibit
11.1(b) Form of Borrowing Base Certificate Exhibit 11.1(c) Form of Notice of
Borrowing Exhibit 11.1(d) Form of Revolving Note Exhibit 11.1(e) Form of
Swingline Note

 

v



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT (including all exhibits and schedules hereto, as
the same may be amended, modified and/or restated from time to time, this
“Agreement”) is entered into as of February 27, 2015, by and among ALERIS
RECYCLING, INC., a Delaware corporation, to be known as Real Alloy Recycling,
Inc., a Delaware corporation, on the Closing Date (“Real Alloy Recycling”), in
its capacity as a U.S. Borrower and as the Borrower Representative, each of the
other Persons identified on Schedule A as U.S. Borrowers (together with Real
Alloy Recycling, collectively, the “U.S. Borrowers” and individually, a “U.S.
Borrower”), ALERIS SPECIFICATION ALLOY PRODUCTS CANADA COMPANY, a company
organized under the laws of Canada, to be known as Real Alloy Canada Ltd., a
company organized under the laws of Nova Scotia, on the Closing Date (the
“Canadian Borrower”; together with the U.S. Borrowers, collectively, the
“Borrowers” and individually, a “Borrower”), the other Persons party hereto that
are designated as a “Credit Party”, GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (in its individual capacity, “GE Capital”), as Agent for
the Lenders and for itself as a Lender (including as Swingline Lender), and such
Lenders as may be party to this Agreement from time to time.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested, and the Lenders have agreed to make
available to the Borrowers, certain revolving credit facilities upon and subject
to the terms and conditions set forth in this Agreement to (a) fund a portion of
the acquisition (the “Closing Date Acquisition”) of Real Alloy Recycling, Aleris
Specification Alloy Products Canada Company, a company organized under the laws
of Canada, Aleris Recycling (German Works) GmbH, a limited liability company
organized under the laws of Germany, Aleris Nuevo Leon, S. de R.L. de D.V., a
limited liability company organized under the laws of Mexico, Aleris Recycling
(Swansea) Ltd., a limited company organized under the laws of England and Wales,
and Aleris Aluminum Norway AS, a limited liability company organized under the
laws of Norway and certain other direct and indirect Subsidiaries of the
foregoing entities (collectively, the “Acquired Business”) pursuant to the terms
of the Purchase Agreement, (b) refinance Prior Indebtedness, (c) provide for
working capital, capital expenditures and other general corporate purposes of
the Borrowers and (d) fund certain fees and expenses associated with the funding
of the Loans and consummation of the Related Transactions;

WHEREAS, the U.S. Borrowers desire to secure all of the Obligations under the
Loan Documents by granting to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon the U.S. Collateral;

WHEREAS, the Canadian Borrower desires to secure all of the Canadian Obligations
under the Loan Documents by granting to Agent, for the benefit of the Secured
Parties, a security interest in and lien upon the Canadian Collateral;

 

1



--------------------------------------------------------------------------------

WHEREAS, Real Alloy Holding, Inc. (f/k/a SGH Acquisition Holdco, Inc., and a
successor by merger to SGH Escrow Corporation), a Delaware corporation (“Real
Alloy Acquisition”) that directly or indirectly owns all of the Stock and Stock
Equivalents of the Borrowers, and Real Alloy Intermediate Holding, LLC, a
Delaware limited liability company (“Holdings”) that directly owns all of the
Stock and Stock Equivalents of Real Alloy Acquisition, are willing to guaranty
all of the Obligations and to pledge to Agent, for the benefit of the Secured
Parties, all of the Stock and Stock Equivalents of the Borrowers and
substantially all of its other Property to secure the Obligations;

WHEREAS, subject to the terms hereof, (i) each U.S. Subsidiary of Holdings which
is not a U.S. Borrower (other than any Excluded Domestic Subsidiaries and
IMSAMET of Arizona) is willing to guaranty all of the Obligations of all of the
Borrowers and to grant to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon all of its U.S. Collateral to secure its
obligations under such guaranty and (ii) each Canadian Subsidiary of Holdings
which is not a Canadian Borrower is willing to guaranty all of the Obligations
of the Canadian Borrower and to grant to Agent, for the benefit of the Secured
Parties, a security interest in and lien upon all of its Canadian Collateral to
secure its obligations under such guaranty; and

WHEREAS, in connection with the Closing Date Acquisition, Holdings, Real Alloy
Acquisition and certain of its Subsidiaries have entered into that certain
Indenture dated January 8, 2015 (as supplemented by the First Supplemental
Indenture, dated as of the date hereof and as further amended, amended and
restated, refinanced, supplemented or otherwise modified from time to time in
accordance with the terms of the Intercreditor Agreement, the “Indenture”), by
and among Holdings, Real Alloy Acquisition, certain of its Subsidiaries and
Wilmington Trust, National Association, in its capacity as trustee and
collateral agent (“Notes Collateral Trustee”), pursuant to which $305,000,000
aggregate principal amount of 10.00% senior notes will be issued by Real Alloy
Acquisition (the “Bonds”).

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

ARTICLE I.

THE CREDITS

1.1 Amounts and Terms of Commitments.

(a) The Revolving Credit.

(i) Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Credit Parties contained herein, each
Lender severally and not jointly agrees to make (A) Loans denominated in Dollars
to the U.S. Borrowers (each such Loan, a “U.S. Revolving Loan”) and (B) Loans
denominated in Dollars or Canadian Dollars to the Canadian Borrower (each such
Loan, a “Canadian Revolving Loan” and together with the U.S. Revolving Loans,
collectively, the “Revolving Loans” and individually, a “Revolving Loan”) from
time to time on any

 

2



--------------------------------------------------------------------------------

Business Day during the period from the Closing Date through the Final
Availability Date, in an aggregate amount not to exceed at any time outstanding
such Lender’s Revolving Loan Commitment, which Revolving Loan Commitment, as of
the Closing Date, is set forth opposite such Lender’s name on Schedule 1.1(a)
under the heading “Revolving Loan Commitments”; provided, however, that, after
giving effect to (A) any Borrowing of any Revolving Loans, the U.S. Dollar
Equivalent of the aggregate principal amount of all outstanding Revolving Loans
shall not exceed the Maximum Revolving Loan Amount, (B) any Borrowing of U.S.
Revolving Loans, subject to clause (iii) below, the aggregate principal amount
of all outstanding U.S. Revolving Loans shall not exceed the Maximum U.S.
Revolving Loan Amount and (C) any Borrowing of Canadian Revolving Loans, subject
to clause (iii) below, the U.S. Dollar Equivalent of the aggregate principal
amount of all outstanding Canadian Revolving Loans shall not exceed the Maximum
Canadian Revolving Loan Amount. The “Maximum U.S. Revolving Loan Amount” from
time to time will be the U.S. Borrowing Base (as calculated pursuant to the
Borrowing Base Certificate) in effect from time to time, less the sum of (A) the
aggregate amount of Letter of Credit Obligations for all U.S. Letters of Credit
plus (B) outstanding U.S. Swingline Loans. The “Maximum Canadian Revolving Loan
Amount” from time to time will be the Canadian Borrowing Base (as calculated
pursuant to the Borrowing Base Certificate) in effect from time to time, less
the U.S. Dollar Equivalent of the aggregate amount of Letter of Credit
Obligations for all Canadian Letters of Credit. The “Maximum Revolving Loan
Amount” from time to time will be the sum of (A) the Maximum U.S. Revolving Loan
Amount plus (B) the Maximum Canadian Revolving Loan Amount.

(ii) [Intentionally Omitted.]

(iii) If the Borrower Representative requests that Lenders make, or permit to
remain outstanding U.S. Revolving Loans in excess of the U.S. Borrowing Base
(less the sum of (x) the aggregate amount of Letter of Credit Obligations for
all U.S. Letters of Credit plus (y) outstanding U.S. Swingline Loans) (any such
excess U.S. Revolving Loan is herein referred to as a “U.S. Overadvance”) or
Canadian Revolving Loans in excess of the Canadian Borrowing Base (less the
aggregate amount of Letter of Credit Obligations for all Canadian Letters of
Credit) (any such excess Canadian Revolving Loan is herein referred to as a
“Canadian Overadvance” and each U.S. Overadvance and Canadian Overadvance is
herein referred to as an “Overadvance” and collectively as the “Overadvances”),
Agent may, in its sole discretion, elect that the Lenders make, or permit to
remain outstanding such Overadvance; provided, however, that Agent may not cause
Lenders to make, or permit to remain outstanding, (A) aggregate Revolving Loans
(including Overadvances) the U.S. Dollar Equivalent of the aggregate principal
amount of which is in excess of the Aggregate Revolving Loan Commitment less the
sum of outstanding U.S. Swingline Loans plus the aggregate amount of Letter of
Credit Obligations, (B) any Overadvances the U.S. Dollar Equivalent of the
aggregate principal amount of which is in excess of 10% of the Aggregate
Revolving Loan Commitment or (C) any Canadian Overadvances the U.S. Dollar
Equivalent of the aggregate principal amount of which is in excess of 10% of the
Canadian Revolving Loan Sublimit. No Overadvance shall remain outstanding for
more than ninety (90) consecutive days during any one hundred eighty (180) day
period. If an

 

3



--------------------------------------------------------------------------------

Overadvance is made, or permitted to remain outstanding, pursuant to the
preceding sentence, then all Lenders shall be bound to make, or permit to remain
outstanding, such Overadvance based upon their Commitment Percentage of the
Aggregate Revolving Loan Commitment in accordance with the terms of this
Agreement, regardless of whether the conditions to lending set forth in
Section 2.2 have been met. Furthermore, the Required Lenders may prospectively
revoke Agent’s ability to make or permit Overadvances by written notice to
Agent. All Overadvances shall constitute Base Rate Loans or Canadian Index Rate
Loans, as applicable, and shall bear interest at the Base Rate or the Canadian
Index Rate, as the case may be, plus the Applicable Margin for Revolving Loans
and the default rate under Section 1.3(c), and shall be due and payable upon
demand of Agent.

(b) Letters of Credit.

(i) Conditions. On the terms and subject to the conditions contained herein,
Borrower Representative may request that one or more L/C Issuers Issue, in
accordance with such L/C Issuers’ usual and customary business practices and for
the account of (A) the U.S. Borrowers, Letters of Credit denominated in Dollars
(each such Letter of Credit, a “U.S. Letter of Credit”) or (B) the Canadian
Borrower, Letters of Credit denominated in Dollars or Canadian Dollars (each
such Letter of Credit, a “Canadian Letter of Credit”), from time to time on any
Business Day during the period from the Closing Date through the earlier of
(x) the Final Availability Date and (y) seven (7) days prior to the date
specified in clause (a) of the definition of Revolving Termination Date;
provided, however, that no L/C Issuer shall Issue any Letter of Credit upon the
occurrence of any of the following or, if after giving effect to such Issuance:

(1) (a) the U.S. Dollar Equivalent of the aggregate outstanding principal
balance of Revolving Loans would exceed the Maximum Revolving Loan Amount,
(b) with respect to the Issuance of U.S. Letters of Credit, the aggregate
outstanding principal balance of U.S. Revolving Loans would exceed the Maximum
U.S. Revolving Loan Amount, (c) with respect to the Issuance of a Canadian
Letter of Credit, (i) the U.S. Dollar Equivalent of the aggregate outstanding
principal balance of Canadian Revolving Loans would exceed the Maximum Canadian
Revolving Loan Amount or (ii) the U.S. Dollar Equivalent of the Letter of Credit
Obligations for all Canadian Letters of Credit would exceed $5,000,000 (the
“Canadian L/C Sublimit”) or (d) U.S. Dollar Equivalent of the Letter of Credit
Obligations for all Letters of Credit would exceed $25,000,000 (the “L/C
Sublimit”);

(2) the expiration date of such Letter of Credit (a) is not a Business Day,
(b) is more than one year after the date of Issuance thereof or (c) is later
than seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that any Letter of Credit with
a term not exceeding one year may provide for its renewal for additional periods
not exceeding one year as long as (i) each Applicable Borrower and such L/C
Issuer have the option to prevent such renewal before the expiration of such
term or any such period and (ii) neither such L/C Issuer nor any Borrower shall
permit any such renewal to extend such expiration date beyond the date set forth
in clause (c) above; or

 

4



--------------------------------------------------------------------------------

(3) (i) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (ii) such Letter of Credit is requested to be Issued in a form
that is not acceptable to such L/C Issuer or (iii) such L/C Issuer shall not
have received, each in form and substance reasonably acceptable to it and duly
executed by the Applicable Borrower or the Borrower Representative on its
behalf, the documents that such L/C Issuer generally uses in the Ordinary Course
of Business for the Issuance of letters of credit of the type of such Letter of
Credit (collectively, the “L/C Reimbursement Agreement”).

For each Issuance, the applicable L/C Issuer may, but shall not be required to,
determine that, or take notice whether, the conditions precedent set forth in
Section 2.2 have been satisfied or waived in connection with the Issuance of any
Letter of Credit; provided, however, that no Letter of Credit shall be Issued
during the period starting on the first Business Day after the receipt by such
L/C Issuer of notice from Agent or the Required Lenders that any condition
precedent contained in Section 2.2 is not satisfied and ending on the date all
such conditions are satisfied or duly waived.

Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 9.9 or 9.22, (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (y) the Revolving Loan Commitments of the other Lenders have
been increased by an amount sufficient to satisfy Agent that all future Letter
of Credit Obligations will be covered by all Lenders that are not Non-Funding
Lenders or Impacted Lenders, or (z) the Letter of Credit Obligations of such
Non-Funding Lender or Impacted Lender have been reallocated to other Lenders in
a manner consistent with Section 1.11(e)(ii).

(ii) Notice of Issuance. The Borrower Representative shall give the relevant L/C
Issuer and Agent a notice of any requested Issuance of any Letter of Credit,
which shall be effective only if received by such L/C Issuer and Agent not later
than 2:00 p.m. on the third Business Day prior to the date of such requested
Issuance. Such notice shall be made in a writing or Electronic Transmission
substantially in the form of Exhibit 1.1(b) duly completed or in any other
written form acceptable to such L/C Issuer (each, an “L/C Request”).

(iii) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide
Agent, in form and substance satisfactory to Agent, each of the following on the
following dates: (A) (i) on or prior to any Issuance of any Letter of Credit by
such L/C Issuer, (ii) immediately after any drawing under any such Letter of
Credit or (iii) immediately after any payment (or failure to pay when due) by
any Borrower of any related L/C Reimbursement Obligation, notice thereof, which
shall contain a reasonably detailed description of such Issuance, drawing or
payment, and Agent shall provide copies of such notices to each Lender
reasonably promptly after

 

5



--------------------------------------------------------------------------------

receipt thereof; (B) upon the request of Agent (or any Lender through Agent),
copies of any Letter of Credit Issued by such L/C Issuer and any related L/C
Reimbursement Agreement and such other documents and information as may
reasonably be requested by Agent; and (C) on the first Business Day of each
calendar week, a schedule of the Letters of Credit Issued by such L/C Issuer, in
form and substance reasonably satisfactory to Agent, setting forth the Letter of
Credit Obligations for such Letters of Credit outstanding on the last Business
Day of the previous calendar week.

(iv) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each Lender shall be deemed to have acquired,
without recourse or warranty, an undivided interest and participation in such
Letter of Credit and the related Letter of Credit Obligations in an amount equal
to its Commitment Percentage of such Letter of Credit Obligations.

(v) Reimbursement Obligations of the Borrowers. The U.S. Borrowers agree to pay
to the L/C Issuer of any U.S. Letter of Credit, or to Agent for the benefit of
such L/C Issuer, each L/C Reimbursement Obligation owing with respect to such
U.S. Letter of Credit and the Canadian Borrower agrees to pay to the L/C Issuer
of any Canadian Letter of Credit, in the applicable currency, each L/C
Reimbursement Obligation owing with respect to such Canadian Letter of Credit,
no later than the first Business Day after the Applicable Borrower or the
Borrower Representative receives notice from such L/C Issuer or from Agent that
payment has been made under such Letter of Credit or that such L/C Reimbursement
Obligation is otherwise due (the “L/C Reimbursement Date”) with interest thereon
computed as set forth in clause (A) below. In the event that any L/C
Reimbursement Obligation is not repaid by the Applicable Borrower as provided in
this clause (v) (or any such payment by the Applicable Borrower is rescinded or
set aside for any reason), such L/C Issuer shall promptly notify Agent of such
failure (and, upon receipt of such notice, Agent shall notify each Lender) and,
irrespective of whether such notice is given, such L/C Reimbursement Obligation
shall be payable on demand by the Applicable Borrower with interest thereon
computed (A) from the date on which such L/C Reimbursement Obligation arose to
the L/C Reimbursement Date, at the interest rate applicable during such period
to Revolving Loans that are Base Rate Loans (if such L/C Reimbursement
Obligations are denominated in Dollars) or Canadian Index Rate Loans (if such
L/C Reimbursement Obligations are denominated in Canadian Dollars), and
(B) thereafter until payment in full, at the interest rate applicable during
such period to past due Revolving Loans that are Base Rate Loans (if such L/C
Reimbursement Obligations are denominated in Dollars) or Canadian Index Rate
Loans (if such L/C Reimbursement Obligations are denominated in Canadian
Dollars).

(vi) Reimbursement Obligations of the Lenders.

(A) Upon receipt of the notice described in clause (v) above from Agent, each
Lender shall pay to Agent for the account of such L/C Issuer its Commitment
Percentage of such Letter of Credit Obligations (as such amount may be increased
pursuant to Section 1.11(e)(ii)).

 

6



--------------------------------------------------------------------------------

(B) By making any payments described in clause (A) above (other than during the
continuation of an Event of Default under Section 7.1(f) or 7.1(g)), such Lender
shall be deemed to have made a Revolving Loan to the Applicable Borrower, which,
upon receipt thereof by Agent for the benefit of such L/C Issuer, such Borrower
shall be deemed to have used in whole to repay such L/C Reimbursement
Obligation. Any such payment that is not deemed a Revolving Loan shall be deemed
a funding by such Lender of its participation in the applicable Letter of Credit
and the Letter of Credit Obligation in respect of the related L/C Reimbursement
Obligations. Such participation shall not otherwise be required to be funded.
Following receipt by any L/C Issuer of any payment from any Lender pursuant to
this clause (vi) with respect to any portion of any L/C Reimbursement
Obligation, such L/C Issuer shall promptly pay to Agent, for the benefit of such
Lender, all amounts received by such L/C Issuer (or to the extent such amounts
shall have been received by Agent for the benefit of such L/C Issuer, Agent
shall promptly pay to such Lender all amounts received by Agent for the benefit
of such L/C Issuer) with respect to such portion.

(vii) Obligations Absolute. The obligations of the Borrowers and the Lenders
pursuant to clauses (iv), (v) and (vi) above shall be absolute, unconditional
and irrevocable and performed strictly in accordance with the terms of this
Agreement irrespective of (A) (i) the invalidity or unenforceability of any term
or provision in any Letter of Credit, any document transferring or purporting to
transfer a Letter of Credit, any Loan Document (including the sufficiency of any
such instrument), or any modification to any provision of any of the foregoing,
(ii) any document presented under a Letter of Credit being forged, fraudulent,
invalid, insufficient or inaccurate in any respect or failing to comply with the
terms of such Letter of Credit or (iii) any loss or delay, including in the
transmission of any document, (B) the existence of any setoff, claim, abatement,
recoupment, defense or other right that any Person (including any Credit Party)
may have against the beneficiary of any Letter of Credit or any other Person,
whether in connection with any Loan Document or any other Contractual Obligation
or transaction, or the existence of any other withholding, abatement or
reduction, (C) in the case of the obligations of any Lender, (i) the failure of
any condition precedent set forth in Section 2.2 to be satisfied (each of which
conditions precedent the Lenders hereby irrevocably waive) or (ii) any adverse
change in the condition (financial or otherwise) of any Credit Party and (D) any
other act or omission to act or delay of any kind of Agent, any Lender or any
other Person or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
clause (vii), constitute a legal or equitable discharge of any obligation of the
Borrowers or any Lender hereunder. No provision hereof shall be deemed to waive
or limit the Borrowers’ right to seek repayment of any payment of any L/C
Reimbursement Obligations from the L/C Issuer under the terms of the applicable
L/C Reimbursement Agreement or applicable law.

(c) Swingline Loans.

(i) Availability. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, the Swingline Lender may, in its sole discretion, make Loans

 

7



--------------------------------------------------------------------------------

denominated in Dollars available to the U.S. Borrowers (each a “U.S. Swingline
Loan”) under the Revolving Loan Commitments from time to time on any Business
Day during the period from the Closing Date through the Final Availability Date
in an aggregate principal amount at any time outstanding not to exceed the U.S.
Swingline Limit; provided, however, that the Swingline Lender may not make any
U.S. Swingline Loan (1) to the extent that after giving effect to such U.S.
Swingline Loan, the U.S. Dollar Equivalent of the aggregate principal amount of
all Revolving Loans would exceed the Maximum Revolving Loan Amount, (2) with
respect to any U.S. Swingline Loan, to the extent that after giving effect to
such U.S. Swingline Loan, the aggregate principal amount of all U.S. Revolving
Loans would exceed the Maximum U.S. Revolving Loan Amount, and (3) during the
period commencing on the first Business Day after it receives notice from Agent
or the Required Lenders that one or more of the conditions precedent contained
in Section 2.2 are not satisfied and ending when such conditions are satisfied
or duly waived. In connection with the making of any U.S. Swingline Loan, the
Swingline Lender may but shall not be required to determine that, or take notice
whether, the conditions precedent set forth in Section 2.2 have been satisfied
or waived. Each U.S. Swingline Loan denominated in Dollars shall be a Base Rate
Loan and must be repaid as provided herein, but in any event must be repaid in
full on the Revolving Termination Date. Within the limits set forth in the first
sentence of this clause (i), amounts of U.S. Swingline Loans repaid may be
reborrowed under this clause (i).

(ii) Borrowing Procedures. In order to request a U.S. Swingline Loan, the
Borrower Representative shall give to Agent a notice to be received not later
than 2:00 p.m. on the day of the proposed Borrowing, which shall be made in a
writing or in an Electronic Transmission substantially in the form of Exhibit
1.1(c) or in a writing in any other form acceptable to Agent duly completed (a
“U.S. Swingline Request”). In addition, if any Notice of Borrowing of Revolving
Loans requests a Borrowing of Base Rate Loans, the Swingline Lender may,
notwithstanding anything else to the contrary herein, make a U.S. Swingline Loan
to the applicable U.S. Borrower in an aggregate amount not to exceed such
proposed Borrowing, and the aggregate amount of the corresponding proposed
Borrowing shall be reduced accordingly by the principal amount of such U.S.
Swingline Loan. Agent shall promptly notify the Swingline Lender of the details
of the requested U.S. Swingline Loan. Upon receipt of such notice and subject to
the terms of this Agreement, the Swingline Lender may make a U.S. Swingline Loan
available to the applicable U.S. Borrower by making the proceeds thereof
available to Agent and, in turn, Agent shall make such proceeds available to the
applicable U.S. Borrower on the date set forth in the relevant U.S. Swingline
Request or Notice of Borrowing.

(iii) Refinancing U.S. Swingline Loans.

(A) The Swingline Lender may at any time (and shall, no less frequently than
once each week) forward a demand to Agent (which Agent shall, upon receipt,
forward to each Lender) that each Lender pay to Agent, for the account of the
Swingline Lender, such Lender’s Commitment Percentage of the outstanding U.S.
Swingline Loans (as such amount may be increased pursuant to
Section 1.11(e)(ii)).

 

8



--------------------------------------------------------------------------------

(B) Each Lender shall pay the amount owing by it to Agent for the account of the
Swingline Lender on the Business Day following receipt of the notice or demand
therefor. Payments received by Agent after 1:00 p.m. may, in Agent’s discretion,
be deemed to be received on the next Business Day. Upon receipt by Agent of such
payment (other than during the continuation of any Event of Default under
Section 7.1(f) or 7.1(g)), such Lender shall be deemed to have made a Revolving
Loan to the applicable U.S. Borrower, which, upon receipt of such payment by the
Swingline Lender from Agent, such Borrower shall be deemed to have used in whole
to refinance such U.S. Swingline Loan. In addition, regardless of whether any
such demand is made, upon the occurrence of any Event of Default under
Section 7.1(f) or 7.1(g), each Lender shall be deemed to have acquired, without
recourse or warranty, an undivided interest and participation in each U.S.
Swingline Loan in an amount equal to such Lender’s Commitment Percentage of such
U.S. Swingline Loan. If any payment made by any Lender as a result of any such
demand is not deemed a Revolving Loan, such payment shall be deemed a funding by
such Lender of such participation. Such participation shall not be otherwise
required to be funded. Upon receipt by the Swingline Lender of any payment from
any Lender pursuant to this clause (iii) with respect to any portion of any U.S.
Swingline Loan, the Swingline Lender shall promptly pay over to such Lender all
payments of principal (to the extent received after such payment by such Lender)
and interest (to the extent accrued with respect to periods after such payment)
on account of such U.S. Swingline Loan received by the Swingline Lender with
respect to such portion.

(iv) Obligation to Fund Absolute. Each Lender’s obligations pursuant to clause
(iii) above shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever, including (A) the existence of any setoff, claim,
abatement, recoupment, defense or other right that such Lender, any Affiliate
thereof or any other Person may have against the Swingline Lender, Agent, any
other Lender or L/C Issuer or any other Person, (B) the failure of any condition
precedent set forth in Section 2.2 to be satisfied or the failure of the
Borrower Representative to deliver a Notice of Borrowing (each of which
requirements the Lenders hereby irrevocably waive) and (C) any adverse change in
the condition (financial or otherwise) of any Credit Party.

1.2 Evidence of Loans; Notes.

(a) The Revolving Loans made by each Lender are evidenced by this Agreement and,
if requested by such Lender, a Revolving Note payable to such Lender in an
amount equal to such Lender’s Revolving Loan Commitment.

(b) U.S. Swingline Loans made by the Swingline Lender are evidenced by this
Agreement and, if requested by such Lender, a Swingline Note in an amount equal
to the U.S. Swingline Limit.

 

9



--------------------------------------------------------------------------------

1.3 Interest.

(a) Subject to Sections 1.3(c) and 1.3(d), each Loan shall bear interest on the
outstanding principal amount thereof from the date when made at a rate per annum
equal to LIBOR, the Base Rate, the BA Rate or the Canadian Index Rate, as the
case may be, plus the Applicable Margin; provided that (i) Revolving Loans
denominated in Dollars shall be either Base Rate Loans or LIBOR Rate Loans,
(ii) Revolving Loans denominated in Canadian Dollars shall be either BA Rate
Loans or Canadian Index Rate Loans and (iii) U.S. Swingline Loans shall be Base
Rate Loans. Each determination of an interest rate by Agent shall be conclusive
and binding on each Borrower and the Lenders in the absence of manifest error.
All computations of fees and interest (other than interest accruing on Base Rate
Loans, BA Rate Loans and Canadian Index Rate Loans) payable under this Agreement
shall be made on the basis of a 360-day year and actual days elapsed. All
computations of interest accruing on Base Rate Loans, BA Rate Loans and Canadian
Index Rate Loans payable under this Agreement shall be made on the basis of a
365-day year (366 days in the case of a leap year) and actual days elapsed.
Interest and fees shall accrue during each period during which interest or such
fees are computed from the first day thereof to the last day thereof. For
purposes of disclosure pursuant to the Interest Act (Canada), in respect of the
Canadian Obligations only, the annual rates of interest or fees to which the
rates of interest or fees provided in this Agreement and the other Loan
Documents (and stated herein or therein, as applicable, to be computed on the
basis of a 360 day year or any other period of time less than a calendar year)
are equivalent are the rates so determined multiplied by the actual number of
days in the applicable calendar year and divided by 360 or such other period of
time, respectively.

(b) Interest on each Loan shall be paid in arrears on each Interest Payment Date
for such Loan. Interest shall also be paid on the date of any payment or
prepayment of Revolving Loans on the Revolving Termination Date.

(c) At the election of the Required Lenders while any Event of Default exists
(or automatically while any Event of Default under Section 7.1(a), 7.1(f) or
7.1(g) exists), the U.S. Borrowers, jointly and severally in respect of all
Loans, and the Canadian Borrower, subject to the Interest Act (Canada), in
respect of Loans that are Canadian Obligations, shall pay interest (after as
well as before entry of judgment thereon to the extent permitted by law) on the
Loans and past due interest thereon, if any, under the Loan Documents from and
after the date of occurrence of such Event of Default, at a rate per annum which
is determined by adding two percent (2.0%) per annum to the Applicable Margin
then in effect for such Loans (plus LIBOR, the Base Rate, the BA Rate or the
Canadian Index Rate as the case may be) subject to the Interest Act (Canada), in
the case of Canadian Obligations. All such interest shall be payable in cash on
demand of Agent or the Required Lenders.

(d) Anything herein to the contrary notwithstanding, the obligations of the
Borrowers hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrowers shall pay such Lender interest at the highest rate permitted by
applicable law (“Maximum Lawful Rate”); provided, however,

 

10



--------------------------------------------------------------------------------

that if at any time thereafter the rate of interest payable hereunder is less
than the Maximum Lawful Rate, the Borrowers shall continue to pay interest
hereunder at the Maximum Lawful Rate until such time as the total interest
received by Agent, on behalf of Lenders, is equal to the total interest that
would have been received had the interest payable hereunder been (but for the
operation of this paragraph) the interest rate payable since the Closing Date as
otherwise provided in this Agreement.

(e) For greater certainty but without limitation to Section 1.3(d) and in
respect of Canadian Obligations or Obligations enforced in Canada only, if any
provision of this Agreement or of any of the other Loan Documents would obligate
a Borrower or any other Credit Party to make any payment of interest or other
amount payable to any Lender in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by such Lender of interest at a
criminal rate (as such terms are construed under the Criminal Code (Canada))
then, notwithstanding such provisions, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by such Lender of interest at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows: (1) firstly, by reducing the
amount or rate of interest required to be paid to such Lender under this
Agreement, and (2) thereafter, by reducing any fees, commissions, premiums and
other amounts required to be paid to such Lender which would constitute
“interest” for purposes of Section 347 of the Criminal Code (Canada). Any amount
or rate of interest referred to in this Section 1.3(e) shall be determined in
accordance with generally accepted actuarial practices and principles as an
effective annual rate of interest over the term that the applicable Loan remains
outstanding on the assumption that any charges, fees or expenses that fall
within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be prorated over that period
of time and otherwise be pro-rated over the period from the Closing Date to the
Revolving Termination Date and, in the event of a dispute, a certificate of a
Fellow of the Canadian Institute of Actuaries appointed by Agent shall be
conclusive for the purposes of such determination.

1.4 Loan Accounts.

(a) Agent, on behalf of the Lenders, shall record on its books and records the
amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver to the Borrower Representative on a
monthly basis a loan statement setting forth such record for the immediately
preceding calendar month. Such record shall, absent manifest error, be
conclusive evidence of the amount of the Loans made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so, or any failure to deliver such loan statement shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder
(and under any Note) to pay any amount owing with respect to the Loans or
provide the basis for any claim against Agent.

 

11



--------------------------------------------------------------------------------

(b) Agent, acting as a non-fiduciary agent of the Borrowers solely for tax
purposes and solely with respect to the actions described in this
Section 1.4(b), shall establish and maintain at its address referred to in
Section 9.2 (or at such other address as Agent may notify the Borrower
Representative) (A) a record of ownership (the “Register”) in which Agent agrees
to register by book entry the interests (including any rights to receive payment
hereunder) of Agent, each Lender and each L/C Issuer in the Revolving Loans,
U.S. Swingline Loans, L/C Reimbursement Obligations, and Letter of Credit
Obligations, each of their obligations under this Agreement to participate in
each Loan, Letter of Credit, Letter of Credit Obligations, and L/C Reimbursement
Obligations, and any assignment of any such interest, obligation or right and
(B) accounts in the Register in accordance with its usual practice in which it
shall record (1) the names and addresses of the Lenders and the L/C Issuers (and
each change thereto pursuant to Sections 9.9 and 9.22), (2) the Commitments of
each Lender, (3) the amount of each Loan and each funding of any participation
described in clause (A) above, and for LIBOR Rate Loans and BA Rate Loans, the
Interest Period applicable thereto, (4) the amount of any principal or interest
due and payable or paid, (5) the amount of the L/C Reimbursement Obligations due
and payable or paid in respect of Letters of Credit and (6) any other payment
received by Agent from a Borrower or other Credit Party and its application to
the Obligations.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans and, in the case of Revolving
Loans, the corresponding obligations to participate in Letter of Credit
Obligations and U.S. Swingline Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 1.4 and Section 9.9 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code.

(d) The Credit Parties, Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrowers, the Borrower Representative, Agent, such Lender or such
L/C Issuer during normal business hours and from time to time upon at least one
Business Day’s prior notice. No Lender or L/C Issuer shall, in such capacity,
have access to or be otherwise permitted to review any information in the
Register other than information with respect to such Lender or L/C Issuer unless
otherwise agreed by Agent.

1.5 Procedure for Revolving Credit Borrowing.

(a) Each Borrowing of a Revolving Loan shall be made upon the Borrower
Representative’s irrevocable (subject to Section 10.5) written notice delivered
to Agent substantially in the form of a Notice of Borrowing or in a writing in
any other form acceptable to Agent, which notice must be received by Agent prior
to 2:00 p.m. (or 1:00 p.m. solely with respect to Canadian Index Rate Loans)
(i) on the date which is three

 

12



--------------------------------------------------------------------------------

(3) Business Days prior to the requested Borrowing date in the case of each
LIBOR Rate Loan or BA Rate Loan, (ii) on the date which is one (1) Business Day
prior to the requested Borrowing date of each Base Rate Loan equal to or greater
than $20,000,000 and (iii) on the requested Borrowing date in the case of each
Base Rate Loan less than $20,000,000 or Canadian Index Rate Loan. Such Notice of
Borrowing shall specify:

(i) the amount of the Borrowing (which shall be in an aggregate minimum
principal amount of $100,000 or C$100,000, as applicable);

(ii) the requested Borrowing date, which shall be a Business Day;

(iii) whether the Borrowing is to be comprised of U.S. Revolving Loans or
Canadian Revolving Loans;

(iv) whether the Borrowing is to be comprised of LIBOR Rate Loans, Base Rate
Loans, BA Rate Loans or Canadian Index Rate Loans; and

(v) if the Borrowing is to be LIBOR Rate Loans or BA Rate Loans, the Interest
Period applicable to such Loans.

(b) Upon receipt of a Notice of Borrowing, Agent will promptly notify each
Lender of such Notice of Borrowing and of the amount of such Lender’s Commitment
Percentage of the Borrowing.

(c) Unless Agent is otherwise directed in writing by the Borrower
Representative, the proceeds of each requested Borrowing after the Closing Date
will be made available to the Applicable Borrower by Agent by wire transfer of
such amount to the Applicable Borrower pursuant to the wire transfer
instructions specified on the signature page hereto.

(d) For greater certainty, LIBOR Rate Loans and Base Rate Loans are available
only in Dollars and BA Rate Loans and Canadian Index Rate Loans are available
only in Canadian Dollars.

1.6 Conversion and Continuation Elections.

(a) The Applicable Borrower shall have the option to (i) request that any
Revolving Loan denominated in Dollars be made as a LIBOR Rate Loan or any
Revolving Loan denominated in Canadian Dollars be made as a BA Rate Loan,
(ii) convert at any time all or any part of outstanding (x) Base Rate Loans
(other than U.S. Swingline Loans) from Base Rate Loans to LIBOR Rate Loans or
(y) Canadian Index Rate Loans from Canadian Index Rate Loans to BA Rate Loans,
(iii) convert any (x) LIBOR Rate Loan to a Base Rate Loan or (y) BA Rate Loan to
a Canadian Index Rate Loan, subject to Section 10.4 if such conversion is made
prior to the expiration of the Interest Period applicable thereto, or
(iv) continue all or any portion of any Loan as a LIBOR Rate Loan or BA Rate
Loan upon the expiration of the applicable Interest Period. Any Loan or group of
Loans having the same proposed Interest Period to be made or

 

13



--------------------------------------------------------------------------------

continued as, or converted into, a LIBOR Rate Loan or BA Rate Loan, as
applicable, must be in a minimum amount of $250,000 or C$250,000, as applicable.
Any such election must be made by Borrower Representative by 2:00 p.m. on the
third Business Day prior to (1) the date of any proposed Revolving Loan which is
to bear interest at LIBOR or the BA Rate, (2) the end of each Interest Period
with respect to any LIBOR Rate Loans or BA Rate Loans to be continued as such,
respectively, or (3) the date on which the Applicable Borrower wishes to convert
any Base Rate Loan to a LIBOR Rate Loan or Canadian Index Rate Loan to a BA Rate
Loan, respectively, for an Interest Period designated by the Borrower
Representative in such election. If no election is received with respect to a
LIBOR Rate Loan or BA Rate Loan by 2:00 p.m. on the third Business Day prior to
the end of the Interest Period with respect thereto, that LIBOR Rate Loan or BA
Rate Loan, as applicable, shall be converted to a Base Rate Loan or Canadian
Index Rate Loan, as applicable, at the end of its Interest Period. The Borrower
Representative must make such election by notice to Agent in writing, including
by Electronic Transmission. In the case of any conversion or continuation, such
election must be made pursuant to a written notice (a “Notice of
Conversion/Continuation”) substantially in the form of Exhibit 1.6 or in a
writing in any other form acceptable to Agent. No Loan shall be made, converted
into or continued as a LIBOR Rate Loan or BA Rate Loan, as applicable, if the
conditions to Loans and Letters of Credit in Section 2.2 are not met at the time
of such proposed conversion or continuation and Agent or Required Lenders have
determined not to make or continue any Loan as a LIBOR Rate Loan or BA Rate
Loan, as applicable, as a result thereof.

(b) Upon receipt of a Notice of Conversion/Continuation, Agent will promptly
notify each Lender thereof. In addition, Agent will, with reasonable promptness,
notify the Borrower Representative and the Lenders of each determination of
LIBOR or the BA Rate; provided that any failure to do so shall not relieve any
Borrower of any liability hereunder or provide the basis for any claim against
Agent. All conversions and continuations shall be made pro rata according to the
respective outstanding principal amounts of the Loans held by each Lender with
respect to which the notice was given.

(c) Notwithstanding any other provision contained in this Agreement, after
giving effect to any Borrowing, or to any continuation or conversion of any
Loans, there shall not be more than seven (7) different Interest Periods in
effect for the U.S. Borrowers and seven (7) different Interest Periods in effect
for the Canadian Borrower.

1.7 Voluntary Prepayments. Subject to the other terms and conditions of this
Agreement, the Borrowers may voluntarily prepay the Revolving Loans and U.S.
Swingline Loans at any time, subject to concurrent payments of any amounts
required to be paid by the Applicable Borrowers pursuant to Section 10.4(d), and
may reborrow amounts previously repaid.

 

14



--------------------------------------------------------------------------------

1.8 Mandatory Prepayments of Loans and Commitment Reductions.

(a) Revolving Loan. The U.S. Borrowers, jointly and severally in respect of all
of the following Obligations, and the Canadian Borrower, in respect of all of
the following Obligations that constitute Canadian Obligations, shall repay to
the Lenders in full on the date specified in clause (a) of the definition of
“Revolving Termination Date” the aggregate principal amount of the Revolving
Loans, the L/C Reimbursement Obligations and the U.S. Swingline Loans
outstanding on the Revolving Termination Date.

(b) Overadvances. If at any time the U.S. Dollar Equivalent of the then
outstanding principal balance of Revolving Loans exceeds the Maximum Revolving
Loan Amount (other than as permitted by Section 1.1(a)(iii)), then one or more
Applicable Borrowers shall immediately prepay outstanding Revolving Loans and
then cash collateralize outstanding Letters of Credit in an amount sufficient to
eliminate such excess in accordance herewith and in a manner satisfactory to the
L/C Issuers. Subject to Section 1.1(a)(iii), if at any time the then outstanding
principal balance of U.S. Revolving Loans exceeds the Maximum U.S. Revolving
Loan Amount, then the U.S. Borrowers shall immediately prepay outstanding U.S.
Revolving Loans and then cash collateralize outstanding U.S. Letters of Credit
in an amount sufficient to eliminate such excess in accordance herewith and in a
manner satisfactory to the L/C Issuers. Subject to Section 1.1(a)(iii), if at
any time the U.S. Dollar Equivalent of the then outstanding principal balance of
Canadian Revolving Loans exceeds the Maximum Canadian Revolving Loan Amount,
then the Canadian Borrower shall immediately prepay outstanding Canadian
Revolving Loans and then cash collateralize outstanding Canadian Letters of
Credit in an amount sufficient to eliminate such excess in accordance herewith
and in a manner satisfactory to the L/C Issuers.

(c) Asset Dispositions; Events of Loss. If a Credit Party or any Subsidiary of a
Credit Party shall at any time or from time to time:

(i) make or agree to make a Disposition; or

(ii) suffer an Event of Loss;

and the aggregate amount of the Net Proceeds received by the Credit Parties and
their Subsidiaries in connection with such Disposition or Event of Loss and all
other Dispositions and Events of Loss occurring during the Fiscal Year exceeds
$5,000,000 (provided that any sums received pursuant to the Tyler Swap shall not
be included in the calculation for the Fiscal Year in which such transaction is
consummated and under no circumstances, shall the sums received pursuant to such
transaction be required to be delivered to Agent), then (subject in all cases to
the terms of the Intercreditor Agreement) (A) the Borrower Representative shall
promptly notify Agent of such proposed Disposition or Event of Loss (including
the amount of the estimated Net Proceeds (including the estimated Net Proceeds
attributable to the ABL Priority Collateral and the Notes Priority Collateral,
respectively) to be received by a Credit Party and/or such Subsidiary in respect
thereof) and (B) promptly upon receipt by a Credit Party and/or such Subsidiary
of the Net Proceeds of such Disposition or Event of Loss, in the case of Net
Proceeds of any ABL Priority Collateral (regardless of whether a Lien in favor
of Agent has been granted thereon), such Credit Party shall deliver, or cause to
be delivered, such excess Net Proceeds to Agent for distribution to the Lenders
as a prepayment of the

 

15



--------------------------------------------------------------------------------

Loans, which prepayment shall be applied in accordance with Section 1.8(g).
Notwithstanding the foregoing and provided no Default or Event of Default has
occurred and is continuing, such prepayment, in the case of Net Proceeds of any
ABL Priority Collateral, shall not be required to the extent a Credit Party or
such Subsidiary reinvests the Net Proceeds of such Disposition or Event of Loss
in productive assets constituting ABL Priority Collateral, within one hundred
eighty (180) days after the date of such Disposition or Event of Loss; provided
that the Borrower Representative notifies Agent of such Credit Party’s or such
Subsidiary’s intent to reinvest and of the completion of such reinvestment at
the time such proceeds are received and when such reinvestment occurs,
respectively. For the avoidance of doubt, and notwithstanding anything to the
contrary contained herein, upon the occurrence and during the continuance of any
Dominion Period, an amount equal to one hundred percent (100%) of the Net
Proceeds (other than the portion thereof constituting proceeds of Notes Priority
Collateral, if and to the extent that such proceeds are required to be
distributed to the Notes Collateral Trustee and applied to prepay the
outstanding Notes Pari Passu Lien Obligations pursuant to and in accordance with
the Indenture Documents) received by the Credit Parties and their Subsidiaries
in connection with any Disposition or Event of Loss shall promptly upon receipt
by a Credit Party and/or such Subsidiary be delivered to Agent for distribution
to the Lenders as a prepayment of the Loans, which prepayment shall be applied
in accordance with Section 1.8(g) hereof.

(d) Issuance of Securities; Issuance of Indebtedness. (i) Subject to the terms
of the Intercreditor Agreement, immediately upon the receipt by any Credit Party
or any Subsidiary of any Credit Party of the Net Issuance Proceeds of the
issuance of Stock or Stock Equivalents (including capital contributions) (other
than from an Excluded Equity Issuance), such Credit Party shall deliver, or
cause to be delivered, to Agent an amount equal to 100% such Net Issuance
Proceeds for application to the Loans in accordance with Section 1.8(g).

(ii) Subject to the terms of the Intercreditor Agreement, immediately upon
receipt by any Credit Party or any Subsidiary of any Credit Party of the Net
Issuance Proceeds of the incurrence of Indebtedness (other than Net Issuance
Proceeds from the incurrence of Indebtedness permitted hereunder), such Credit
Party shall deliver, or cause to be delivered, to Agent an amount equal to such
Net Issuance Proceeds, for application to the Loans in accordance with
Section 1.8(g).

(e) [Intentionally Omitted.]

(f) Proceeds Under Purchase Agreement. Subject to the terms of the Intercreditor
Agreement, immediately upon receipt of (i) any payment in respect of any
purchase price adjustment in favor of any Credit Party (including, a payment
made to a Credit Party pursuant to Section 2.06 of the Purchase Agreement) or
(ii) any indemnification payment by the Seller after the Closing Date (other
than amounts paid as a result of a claim by a Credit Party for indemnification
under the Purchase Agreement to the extent that the amounts so received are
applied by such Credit Party for the purpose of (A) replacing, repairing or
restoring any Properties of such Credit Party or satisfying the condition giving
rise to the claim for indemnification, (B) payment of (or

 

16



--------------------------------------------------------------------------------

reimbursement of payments made for) claims and settlements to third Persons not
an Affiliate of or a Credit Party, or (C) otherwise covering any out-of-pocket
expenses incurred by a Credit Party in obtaining such indemnification), the
Credit Party receiving such payment shall deliver to Agent an amount equal to
such payment for application to the Loans in accordance with Section 1.8(g).

(g) Application of Prepayments. Subject to Section 1.10(c) and the terms of the
Intercreditor Agreement, any prepayments pursuant to Sections 1.8(c), 1.8(d), or
1.8(f) (i) of U.S. Revolving Loans shall be applied first to prepay outstanding
U.S. Swingline Loans, second to prepay outstanding U.S. Revolving Loans without
permanent reduction of the Aggregate Revolving Loan Commitment and third to cash
collateralize U.S. Letters of Credit in an amount determined in accordance with
Section 7.4 and (ii) of Canadian Revolving Loans shall be applied first to
prepay outstanding Canadian Revolving Loans without permanent reduction of the
Aggregate Revolving Loan Commitment and second to cash collateralize Canadian
Letters of Credit in an amount determined in accordance with Section 7.4;
provided, however, that any prepayments pursuant to Sections 1.8(c), (d) and
(f) in respect of a Disposition or Event of Loss relating to ABL Priority
Collateral owned by (x) any U.S. Credit Party shall be applied first, to U.S.
Obligations and, second, to Canadian Obligations and (y) any Canadian Credit
Party shall be applied solely to Canadian Obligations. To the extent permitted
by the foregoing sentence, amounts prepaid with respect to any U.S. Revolving
Loans shall be applied first to any Base Rate Loans, then outstanding and then
to outstanding LIBOR Rate Loans with the shortest Interest Periods remaining and
amounts prepaid with respect to any Canadian Revolving Loans shall be applied
first to any Canadian Index Rate Loan then outstanding and then to outstanding
BA Rate Loans with the shortest Interest Periods remaining. Together with each
prepayment under this Section 1.8, the Applicable Borrower shall pay any amounts
required pursuant to Section 10.4 hereof.

(h) No Implied Consent. Provisions contained in this Section 1.8 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

1.9 Fees.

(a) Fees. The Borrowers shall pay to Agent, for Agent’s own account, fees in the
amounts and at the times set forth in a letter agreement between the Borrowers
and Agent dated of even date herewith (as amended from time to time, the “Fee
Letter”).

(b) Unused Commitment Fee. The Borrowers shall pay to Agent a fee (the “Unused
Commitment Fee”) for the account of each Lender in an amount equal to:

(i) the average daily balances of the Revolving Loan Commitment of such Lender
during the preceding calendar month, less

 

17



--------------------------------------------------------------------------------

(ii) the sum of (x) the average daily balance of all Revolving Loans held by
such Lender plus (y) the average daily amount of Letter of Credit Obligations
held by such Lender, plus (z) in the case of the Swingline Lender, the average
daily balance of all outstanding U.S. Swingline Loans held by such Swingline
Lender, in each case, during the preceding calendar month; provided, in no event
shall the amount computed pursuant to clauses (i) and (ii) be less than zero,

(iii) multiplied by the Applicable Unused Line Fee Rate.

The total fee paid by the Borrowers will be equal to the sum of all of the fees
due to the Lenders, subject to Section 1.11(e)(vi). Such fee shall be payable
monthly in arrears on the first day of each calendar month following the date
hereof. The Unused Commitment Fee provided in this Section 1.9(b) shall accrue
at all times from and after the execution and delivery of this Agreement. For
purposes of this Section 1.9(b), the Revolving Loan Commitment of any
Non-Funding Lender shall be deemed to be zero.

Notwithstanding anything to the contrary in this Agreement, no Canadian Borrower
or Canadian Subsidiary of Holdings shall be responsible for any fees in excess
of their pro rata portion of such fees, based on the ratio of the Canadian
Revolving Loan Sublimit to the Aggregate Revolving Loan Commitment.

(c) Letter of Credit Fee. The U.S. Borrowers (with respect to U.S. Letters of
Credit) and the Canadian Borrower (with respect to Canadian Letters of Credit)
agree to pay to Agent for the ratable benefit of the Lenders, as compensation to
such Lenders for Letter of Credit Obligations incurred hereunder, (i) without
duplication of costs and expenses otherwise payable to Agent or Lenders
hereunder or fees otherwise paid by the Borrowers, all reasonable costs and
expenses incurred by Agent or any Lender on account of such Letter of Credit
Obligations, and (ii) for each calendar month during which any Letter of Credit
Obligation shall remain outstanding, a fee (the “Letter of Credit Fee”) in an
amount equal to the product of the daily undrawn face amount of all Letters of
Credit Issued, guarantied or supported by risk participation agreements
multiplied by a per annum rate equal to the Applicable Margin with respect to
Revolving Loans which are LIBOR Rate Loans or BA Rate Loans, as applicable;
provided, however, at the Required Lenders’ option, while an Event of Default
exists (or automatically while an Event of Default under Section 7.1(a), 7.1(f)
or 7.1(g) exists), such rate shall, subject to the Interest Act (Canada), be
increased by two percent (2.00%) per annum. Such fee shall be paid to Agent for
the benefit of the Lenders in arrears, on the first day of each calendar month
and on the date on which all L/C Reimbursement Obligations have been discharged.
In addition, the Applicable Borrower shall pay to Agent, any L/C Issuer or any
prospective L/C Issuer, as appropriate, on demand, such L/C Issuer’s or
prospective L/C Issuer’s customary fees at then prevailing rates, without
duplication of fees otherwise payable hereunder (including all per annum fees),
charges and expenses of such L/C Issuer or prospective L/C Issuer in respect of
the application for, and the Issuance, negotiation, acceptance, amendment,
transfer and payment of, each Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
Issued.

 

18



--------------------------------------------------------------------------------

1.10 Payments by the Borrowers.

(a) All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set-off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to Agent (for the
ratable account of the Persons entitled thereto) at the address for payment
specified in the signature page hereof in relation to Agent (or such other
address as Agent may from time to time specify in accordance with Section 9.2),
including payments utilizing the ACH system, and shall be made in Dollars with
respect to U.S. Obligations or Dollars or Canadian Dollars, as applicable, with
respect to Canadian Obligations and by wire transfer or ACH transfer in
immediately available funds (which shall be the exclusive means of payment
hereunder), no later than 1:00 p.m. on the date due. Any payment which is
received by Agent later than 1:00 p.m. may in Agent’s discretion be deemed to
have been received on the immediately succeeding Business Day and any applicable
interest or fee shall continue to accrue. Each Borrower and each other Credit
Party hereby irrevocably waives the right to direct the application during the
continuance of an Event of Default of any and all payments in respect of any
Obligation and any proceeds of Collateral. Each Borrower hereby authorizes Agent
and each Lender to make a Revolving Loan (which shall be a Base Rate Loan (if
denominated in Dollars) or Canadian Index Rate Loan (if denominated in Canadian
Dollars), and which may be a U.S. Swingline Loan) to pay (i) interest, principal
(including U.S. Swingline Loans), L/C Reimbursement Obligations, agent fees,
Unused Commitment Fees and Letter of Credit Fees, in each instance, on the date
due, or (ii) after five (5) days’ prior notice to the Borrower Representative,
other fees, costs or expenses payable by any Borrower or any of its Subsidiaries
hereunder or under the other Loan Documents.

(b) Subject to the provisions set forth in the definition of “Interest Period”
herein, if any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment (including, if applicable, any interest or fees)
shall be made on the next succeeding Business Day, and such extension of time
shall in such case be included in the computation, and if applicable, payment,
of interest or fees, as the case may be.

(c) During the continuance of an Event of Default, Agent may, and shall upon the
direction of Required Lenders, apply any and all payments received by Agent in
respect of any Obligation in accordance with clauses first through sixth below.
Notwithstanding any provision herein to the contrary (but subject to
Section 1.10(d) below), all payments made by Credit Parties to Agent after any
or all of the Obligations have been accelerated (so long as such acceleration
has not been rescinded), including proceeds of Collateral (subject to the
provisions of the Intercreditor Agreement), shall be applied as follows:

first, to the payment of any Overadvance and to the payment of fees, costs and
expenses, including Attorney Costs, of Agent payable or reimbursable by the
Credit Parties under the Loan Documents;

 

19



--------------------------------------------------------------------------------

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrowers under this Agreement;

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent, Lenders and L/C Issuers;

fourth, to payment of principal of the Obligations including, L/C Reimbursement
Obligations then due and payable, any Obligations under any Secured Rate
Contract and cash collateralization of unmatured L/C Reimbursement Obligations
to the extent not then due and payable (but excluding Bank Product Obligations);

fifth, to payment of any other amounts owing constituting Obligations (including
Bank Product Obligations); and

sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category, (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above and (iii) no
payments by a Guarantor and no proceeds of Collateral of a Guarantor shall be
applied to Excluded Rate Contract Obligations of such Guarantor.

(d) Notwithstanding the foregoing provisions of Sections 1.10(a) and (c), and
subject to the provisions of the Intercreditor Agreement, (i) payments from the
U.S. Borrowers and proceeds of any U.S. Collateral shall be applied to pay the
U.S. Obligations in the order set forth in Section 1.10(c); in the case of item
first (in respect of any Overadvance), to the extent that such Overadvance is a
U.S. Overadvance; in the case of items first (in respect of any amounts other
than any Overadvance) and second, to the extent of the U.S. Borrowers’ pro rata
share of such Obligations; in the case of item third, to the extent of interest
and fees on the Loans and Letters of Credit advanced to, or for the account of,
the U.S. Borrowers; and in the case of item fourth to the principal and cash
collateralization of Loans advanced to the U.S. Borrowers and Letters of Credit
for the U.S. Borrowers’ account, and thereafter, to the Obligations of the
Canadian Borrower in the order set forth above and (ii) payments from the
Canadian Borrower and proceeds of any Canadian Collateral shall be applied to
pay the Canadian Obligations in the order set forth in Section 1.10(c); in the
case of item first (in respect of any Overadvance), to the extent that such
Overadvance is a Canadian Overadvance; in the case of items first (in respect of
any amounts other than any Overadvance) and second, to the extent of the
Canadian Borrower’s pro rata share of such Obligations; in the case of item
third, to the extent of interest and fees on the Loans and Letters of Credit
advanced to, or for the account of, the Canadian Borrower; and in the case of
item fourth to the principal and cash collateralization of Loans advanced to the
Canadian Borrower and Letters of Credit for the Canadian Borrower’s account;
provided, that in no event shall payments from the Canadian Borrower or proceeds
of any Canadian Collateral be applied to pay the U.S. Obligations.

 

20



--------------------------------------------------------------------------------

(e) Without limiting Section 9.26, if Agent receives any payment of an
Obligation from or on behalf of a Credit Party in any currency other than the
currency in which such Obligation is denominated, Agent may convert the payment
(including the proceeds of realization upon any Collateral) into the currency in
which such Obligation is denominated at the rate of exchange (as such term is
defined in Section 9.26).

1.11 Payments by the Lenders to Agent; Settlement.

(a) Agent may, on behalf of Lenders, disburse funds to the Applicable Borrower
for Loans requested. Each Lender shall reimburse Agent on demand for all funds
disbursed on its behalf by Agent, or if Agent so requests, each Lender will
remit to Agent its Commitment Percentage of any Loan before Agent disburses same
to the Applicable Borrower. If Agent elects to require that each Lender make
funds available to Agent prior to disbursement by Agent to the Applicable
Borrower, Agent shall advise each Lender by telephone or fax of the amount of
such Lender’s Commitment Percentage of the Loan requested by the Borrower
Representative no later than the Business Day prior to (or, in the case of same
day Borrowings, on) the scheduled Borrowing date applicable thereto, and each
such Lender shall pay Agent such Lender’s Commitment Percentage of such
requested Loan, in same day funds, by wire transfer to Agent’s account, as set
forth on Agent’s signature page hereto, no later than 1:00 p.m. on such
scheduled Borrowing date. Nothing in this Section 1.11(a) or elsewhere in this
Agreement or the other Loan Documents, including the remaining provisions of
Section 1.11, shall be deemed to require Agent to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that Agent, any Lender or the Borrowers may
have against any Lender as a result of any default by such Lender hereunder.

(b) At least once each calendar week or more frequently at Agent’s election
(each, a “Settlement Date”), Agent shall advise each Lender by telephone or fax
of the amount of such Lender’s Commitment Percentage of principal, interest and
Fees paid for the benefit of Lenders with respect to each applicable Loan. Agent
shall pay to each Lender such Lender’s Commitment Percentage (except as
otherwise provided in Section 1.1(b)(vi), Section 1.11(e) and Section 9.9(g)) of
principal, interest and fees paid by the Borrowers since the previous Settlement
Date for the benefit of such Lender on the Loans held by it. Such payments shall
be made by wire transfer to such Lender not later than 2:00 p.m. on the next
Business Day following each Settlement Date.

(c) Availability of Lender’s Commitment Percentage. Agent may assume that each
Lender will make its Commitment Percentage of each Revolving Loan available to
Agent on each Borrowing date. If such Commitment Percentage is not, in fact,
paid to Agent by such Lender when due, Agent will be entitled to recover such
amount on demand from such Lender without setoff, counterclaim or deduction of
any kind. If any Lender fails to pay the amount of its Commitment Percentage
forthwith upon Agent’s demand, Agent shall promptly notify the Borrower
Representative and the

 

21



--------------------------------------------------------------------------------

Applicable Borrower shall immediately repay such amount to Agent. Nothing in
this Section 1.11(c) shall be deemed to require Agent to advance funds on behalf
of any Lender or to relieve any Lender from its obligation to fulfill its
Commitments hereunder or to prejudice any rights that the Borrowers may have
against any Lender as a result of any default by such Lender hereunder. Without
limiting the provisions of Section 1.11(b), to the extent that Agent advances
funds to the Borrowers on behalf of any Lender and is not reimbursed therefor on
the same Business Day as such advance is made, Agent shall be entitled to retain
for its account all interest accrued on such advance from the date such advance
was made until reimbursed by the applicable Lender.

(d) Return of Payments.

(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrowers and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii) If Agent determines at any time that any amount received by Agent under
this Agreement or any other Loan Document must be returned to any Credit Party
or paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to any Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.

(e) Non-Funding Lenders; Procedures.

(i) Responsibility. The failure of any Non-Funding Lender to make any Revolving
Loan, Letter of Credit Obligation or any payment required by it, or to make any
payment required by it under any Loan Document, or to fund any purchase of any
participation to be made or funded by it (including, with respect to any U.S.
Swingline Loan) on the date specified therefor shall not relieve any other
Lender (each such other Lender, an “Other Lender”) of its obligations to make
such loan, fund the purchase of any such participation, or make any other such
required payment on such date, and neither Agent nor, other than as expressly
set forth herein, any Other Lender shall be responsible for the failure of any
Non-Funding Lender to make a loan, fund the purchase of a participation or make
any other required payment under any Loan Document.

(ii) Reallocation. If any Lender is a Non-Funding Lender, all or a portion of
such Non-Funding Lender’s Letter of Credit Obligations (unless such Lender is
the L/C Issuer that Issued such Letter of Credit) and reimbursement obligations
with respect to U.S. Swingline Loans shall, at Agent’s election at any time or
upon any

 

22



--------------------------------------------------------------------------------

L/C Issuer’s or Swingline Lender’s, as applicable, written request delivered to
Agent (whether before or after the occurrence of any Default or Event of
Default), be reallocated to and assumed by the Lenders that are not Non-Funding
Lenders or Impacted Lenders pro rata in accordance with their Commitment
Percentages of the Aggregate Revolving Loan Commitment (calculated as if the
Non-Funding Lender’s Commitment Percentage was reduced to zero and each other
Lender’s (other than any other Non-Funding Lender’s or Impacted Lender’s)
Commitment Percentage had been increased proportionately), provided that no
Lender shall be reallocated any such amounts or be required to fund any amounts
that would cause the sum of its outstanding Revolving Loans, outstanding Letter
of Credit Obligations, amounts of its participations in U.S. Swingline Loans and
its pro rata share of unparticipated amounts in U.S. Swingline Loans to exceed
its Revolving Loan Commitment.

(iii) Voting Rights. Notwithstanding anything set forth herein to the contrary,
including Section 9.1, a Non-Funding Lender shall not have any voting or consent
rights under or with respect to any Loan Document or constitute a “Lender” (or
be, or have its Loans and Commitments, included in the determination of “
“Required Lenders” or “Lenders directly affected” pursuant to Section 9.1) for
any voting or consent rights under or with respect to any Loan Document,
provided that (A) the Commitment of a Non-Funding Lender may not be increased,
extended or reinstated, (B) the principal of a Non-Funding Lender’s Loans may
not be reduced or forgiven, and (C) the interest rate applicable to Obligations
owing to a Non-Funding Lender may not be reduced in such a manner that by its
terms affects such Non-Funding Lender more adversely than other Lenders, in each
case without the consent of such Non-Funding Lender. Moreover, for the purposes
of determining the Required Lenders, the Loans, Letter of Credit Obligations,
and Commitments held by Non-Funding Lenders shall be excluded from the total
Loans and Commitments outstanding.

(iv) Borrower Payments to a Non-Funding Lender. Agent shall be authorized to use
all payments received by Agent for the benefit of any Non-Funding Lender
pursuant to this Agreement to pay in full the Aggregate Excess Funding Amount to
the appropriate Secured Parties. Following such payment in full of the Aggregate
Excess Funding Amount, Agent shall be entitled to hold such funds as cash
collateral in a non-interest bearing account up to an amount equal to such
Non-Funding Lender’s unfunded Revolving Loan Commitment and to use such amount
to pay such Non-Funding Lender’s funding obligations hereunder until the
Obligations are paid in full in cash, all Letter of Credit Obligations have been
discharged or cash collateralized and all Commitments have been terminated. Upon
any such unfunded obligations owing by a Non-Funding Lender becoming due and
payable, Agent shall be authorized to use such cash collateral to make such
payment on behalf of such Non-Funding Lender. With respect to such Non-Funding
Lender’s failure to fund Revolving Loans or purchase participations in Letters
of Credit or Letter of Credit Obligations, any amounts applied by Agent to
satisfy such funding shortfalls shall be deemed to constitute a Revolving Loan
or amount of the participation required to be funded and, if necessary to
effectuate the foregoing, the other Lenders shall be deemed to have sold, and
such Non-Funding Lender shall be deemed to have purchased, Revolving Loans or
Letter of Credit participation interests from the other Lenders until such time
as the aggregate amount of the Revolving

 

23



--------------------------------------------------------------------------------

Loans and participations in Letters of Credit and Letter of Credit Obligations
are held by the Lenders in accordance with their Commitment Percentages of the
Aggregate Revolving Loan Commitment. Any amounts owing by a Non-Funding Lender
to Agent which are not paid when due shall accrue interest at the interest rate
applicable during such period to Revolving Loans that are Base Rate Loans if
denominated in Dollars and Canadian Index Rate Loans if denominated in Canadian
Dollars. In the event that Agent is holding cash collateral of a Non-Funding
Lender that cures pursuant to clause (v) below or ceases to be a Non-Funding
Lender pursuant to the definition of Non-Funding Lender, Agent shall return the
unused portion of such cash collateral to such Lender. The “Aggregate Excess
Funding Amount” of a Non-Funding Lender shall be the aggregate amount of (A) all
unpaid obligations owing by such Lender to Agent, L/C Issuers, Swingline Lender,
and other Lenders under the Loan Documents, including such Lender’s pro rata
share of all Revolving Loans, Letter of Credit Obligations and U.S. Swingline
Loans, plus, without duplication, (B) all amounts of such Non-Funding Lender’s
Letter of Credit Obligations and reimbursement obligations with respect to U.S.
Swingline Loans reallocated to other Lenders pursuant to Section 1.11(e)(ii).

(v) Cure. A Lender may cure its status as a Non-Funding Lender under clause
(a) of the definition of Non-Funding Lender if such Lender (A) fully pays to
Agent, on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon and (B) timely funds the next Revolving
Loan required to be funded by such Lender or makes the next reimbursement
required to be made by such Lender. Any such cure shall not relieve any Lender
from liability for breaching its contractual obligations hereunder.

(vi) Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of the
definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and the Borrowers shall not be required to pay, such Lender’s portion
of the Unused Commitment Fee during the time such Lender is a Non-Funding Lender
pursuant to clause (a) thereof. In the event that any reallocation of Letter of
Credit Obligations occurs pursuant to Section 1.11(e)(ii), during the period of
time that such reallocation remains in effect, the Letter of Credit Fee payable
with respect to such reallocated portion shall be payable to (A) all Lenders
based on their pro rata share of such reallocation or (B) to the L/C Issuer for
any remaining portion not reallocated to any other Lenders.

(f) Procedures. Agent is hereby authorized by each Credit Party and each other
Secured Party to establish procedures (and to amend such procedures from time to
time) to facilitate administration and servicing of the Loans and other matters
incidental thereto. Without limiting the generality of the foregoing, Agent is
hereby authorized to establish procedures to make available or deliver, or to
accept, notices, documents and similar items on, by posting to or submitting
and/or completion on, E-Systems.

1.12 Borrower Representative. Real Alloy Recycling hereby (i) is designated and
appointed by each Borrower as its representative and agent on its behalf (the
“Borrower Representative”) and (ii) accepts such appointment as the Borrower
Representative, in each case, for the purposes of issuing Notices of Borrowings,
Notices

 

24



--------------------------------------------------------------------------------

of Conversion/Continuation, L/C Requests and U.S. Swingline Requests, delivering
certificates including Compliance Certificates, Applicable Margin Certificates
and Borrowing Base Certificates, giving instructions with respect to the
disbursement of the proceeds of the Loans, selecting interest rate options,
giving and receiving all other notices and consents hereunder or under any of
the other Loan Documents and taking all other actions (including in respect of
compliance with covenants) on behalf of any Borrower, the Borrowers, any Credit
Party or the Credit Parties under the Loan Documents. Agent and each Lender may
regard any notice or other communication pursuant to any Loan Document from the
Borrower Representative as a notice or communication from all Credit Parties.
Each warranty, covenant, agreement and undertaking made on behalf of a Credit
Party by the Borrower Representative shall be deemed for all purposes to have
been made by such Credit Party and shall be binding upon and enforceable against
such Credit Party to the same extent as if the same had been made directly by
such Credit Party.

1.13 Eligible Accounts. All of the Accounts owned by each Borrower and properly
reflected as “Eligible Accounts” in the most recent Borrowing Base Certificate
delivered by Borrower Representative to Agent shall be “Eligible Accounts” for
purposes of this Agreement, except any Account to which any of the exclusionary
criteria set forth below applies. Agent (a) shall have the right to establish,
modify or eliminate Reserves against Eligible Accounts from time to time in its
Permitted Discretion and (b) reserves the right, at any time and from time to
time after the Closing Date, to adjust any of the applicable criteria and to
establish new criteria, in its Permitted Discretion, subject to the approval of
Required Lenders in the case of adjustments or new criteria which have the
effect of making more credit available; provided that Agent shall provide the
Borrower Representative five (5) days prior written notice before making such
modifications or adjustments with respect to Reserves or eligibility criteria,
as applicable; provided further that notwithstanding the foregoing, no such
notice shall be required if (i) Exigent Circumstances exist and are continuing
or (ii) if, after giving effect to such modification or adjustment, Availability
is less than the greater of $16,500,000 and 15% of the Aggregate Revolving Loan
Commitment. Eligible Accounts shall not include the following Accounts of a
Borrower:

(a) Accounts – Past Due/Extended Terms. (i) Accounts that are not paid within
the earlier of sixty (60) days following its due date or one hundred twenty
(120) days following its original invoice date and (ii) Accounts that specify a
due date more than ninety (90) days after original invoice date;

(b) Cross Aged Accounts. Accounts that are the obligations of an Account Debtor
if fifty percent (50%) or more of the Dollar amount of all Accounts owing by
that Account Debtor are ineligible for inclusion in the U.S. Borrowing Base (if
such Borrower is a U.S. Borrower) or the Canadian Borrowing Base (if such
Borrower is the Canadian Borrower) under the other criteria set forth in this
Section 1.13;

(c) Foreign Accounts. Accounts that are the obligations of an Account Debtor
located in a country other than the United States or Canada unless (i) payment
thereof is assured by a letter of credit assigned and delivered to Agent,
satisfactory to

 

25



--------------------------------------------------------------------------------

Agent as to form, amount and Issuer, (ii) payment is covered by credit insurance
in form, substance, and amount, and by an insurer, satisfactory to Agent or
(iii) such Account Debtor is a foreign Affiliate of an Account Debtor organized
under the laws of a state in the United States or the District of Columbia whose
senior unsecured debt is rated “BBB-” or better by Standard & Poor’s Ratings
Group and “Baa3” or better by Moody’s Investors Service, Inc.; provided that, in
no event, shall the amount of Eligible Accounts as a result of the foregoing
clauses (ii) and (iii) exceed $2,000,000 in the aggregate at any one time;

(d) Government Accounts. Accounts that are the obligation of an Account Debtor
that is the United States government or a political subdivision thereof, or any
state, county or municipality or department, agency or instrumentality thereof
or the Canadian government (Her Majesty The Queen in Right of Canada) or a
political subdivision thereof, or any province or territory, or any municipality
or department, agency or instrumentality thereof, unless Agent, in its sole
discretion, has agreed to the contrary in writing, or the applicable Borrower
has complied with respect to such obligation with the Federal Assignment of
Claims Act of 1940 or the Financial Administration Act (Canada), or any
applicable state, county or municipal law restricting the assignment thereof
with respect to such obligation;

(e) Contra Accounts. Accounts to the extent a Borrower or any Subsidiary thereof
is liable for goods sold or services rendered by the applicable Account Debtor
to such Borrower or any Subsidiary thereof but only to the extent of the
potential offset;

(f) Chargebacks/Partial Payments/Disputed. Any Account to the extent that any
defense, counterclaim, setoff or dispute is asserted as to such Account;

(g) Inter-Company/Affiliate Accounts. Accounts that arise from a sale to any
employee or Affiliate of any Credit Party;

(h) Concentration Risk. Accounts to the extent that such Account, together with
all other Accounts owing by such Account Debtor and its Affiliates to one or
more Borrowers as of any date of determination exceed, (i) in the case of each
of General Motors Corp. and Honda Motor Co., in each case together with its
Affiliates, twenty-five percent (25%) of all Eligible Accounts, and, in the case
of Chrysler Group, LLC, together with its Affiliates, thirty percent (30%) of
all Eligible Accounts (each of the foregoing, a “Concentration Exception Cap”,
as may be reduced from time to time pursuant to clause (B) below); provided that
(A) in no event, shall the Accounts of Chrysler Group, LLC, General Motors Corp.
and Honda Motor Co., together with their Affiliates, in the aggregate exceed
sixty-five percent (65%) of all Eligible Accounts and (B) Agent may, with
respect to such Accounts, reduce the Concentration Exception Cap applicable to
each of Chrysler Group, LLC, General Motors Corp. and Honda Motor Co., in each
case together with their Affiliates, if there has occurred a deterioration in
the credit quality of such Account Debtor, as determined by Agent, or as
otherwise deemed necessary by Agent in its Permitted Discretion, or (ii) in all
other cases, fifteen percent (15%) of all Eligible Accounts;

 

26



--------------------------------------------------------------------------------

(i) Credit Risk. Accounts that are otherwise determined to be unacceptable by
Agent in its Permitted Discretion, upon the delivery of prior or contemporaneous
notice (oral or written) of such determination to the Borrower Representative;

(j) Unbilled. Accounts with respect to which an invoice, reasonably acceptable
to Agent in form and substance, has not been sent to the applicable Account
Debtor;

(k) Defaulted Accounts; Bankruptcy. Accounts where:

(i) the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

(ii) a petition is filed by or against any Account Debtor obligated upon such
Account under any bankruptcy law or any other federal, state or foreign
(including any provincial) receivership, insolvency relief or other law or laws
for the relief of debtors;

(l) Progress Billing. Accounts (i) as to which such Borrower is not able to
bring suit or otherwise enforce its remedies against the Account Debtor through
judicial process, or (ii) if the Account represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to such Borrower’s completion of further performance under such contract
or is subject to the equitable lien of a surety bond issuer;

(m) Bill and Hold. Accounts that arise with respect to goods that are sold on a
bill-and-hold basis;

(n) C.O.D. Accounts that arise with respect to goods that are sold on a
cash-on-delivery basis;

(o) Non-Acceptable Alternative Currency. Accounts that are payable in any
currency other than United States Dollars or Canadian Dollars;

(p) Other Liens Against Receivables. Accounts that (i) are not owned by such
Borrower or (ii) are subject to any right, claim, Lien or other interest of any
other Person, other than (x) Liens in favor of Agent, securing the Obligations
and (y) Liens in favor of the Notes Collateral Trustee that are permitted
pursuant to Section 5.1(p);

(q) Conditional Sale. Accounts that arise with respect to goods that are placed
on consignment, guarantied sale or other terms by reason of which the payment by
the Account Debtor is conditional;

(r) Judgments, Notes or Chattel Paper. Accounts that are evidenced by a
judgment, Instrument or Chattel Paper;

 

27



--------------------------------------------------------------------------------

(s) Not Bona Fide. Accounts that are not true and correct statements of bona
fide indebtedness incurred in the amount of such Account for merchandise sold to
or services rendered and accepted by the applicable Account Debtor;

(t) Ordinary Course; Sales of Equipment or Bulk Sales. Accounts that do not
arise from the sale of goods or the performance of services by such Borrower in
the Ordinary Course of Business, including, sales of Equipment and bulk sales;

(u) Not Perfected. Accounts as to which Agent’s Lien thereon, on behalf of
itself and the other Secured Parties, is not a first priority perfected Lien;

(v) Factoring Arrangements. Accounts that are the obligations of an Account
Debtor with respect to which any such Accounts are subject to a Permitted
Supplier Financing Arrangement; or

(w) Notes Priority Collateral. Accounts that arise out of a sale or other
disposition of any Property that constitutes Notes Priority Collateral.

1.14 Eligible Inventory. All of the Inventory owned by each Borrower and
properly reflected as “Eligible Inventory” in the most recent Borrowing Base
Certificate delivered by Borrower Representative to Agent shall be “Eligible
Inventory” for purposes of this Agreement, except any Inventory to which any of
the exclusionary criteria set forth below or in the component definitions herein
applies. Agent (a) shall have the right to establish, modify, or eliminate
Reserves against Eligible Inventory from time to time in its Permitted
Discretion and (b) reserves the right, at any time and from time to time after
the Closing Date, to adjust any of the applicable criteria and to establish new
criteria, in its Permitted Discretion, subject to the approval of Required
Lenders in the case of adjustments or new criteria which have the effect of
making more credit available; provided that Agent shall provide the Borrower
Representative five (5) days prior written notice before making such
modifications or adjustments with respect to Reserves or eligibility criteria,
as applicable; provided further that notwithstanding the foregoing, no such
notice shall be required if (i) Exigent Circumstances exist and are continuing
or (ii) if, after giving effect to such modification or adjustment, Availability
is less than the greater of $16,500,000 and 15% of the Aggregate Revolving Loan
Commitment. Eligible Inventory shall not include the following Inventory of a
Borrower:

(a) Excess/Obsolete. Inventory that is damaged and unfit for sale or excess,
obsolete, unsalable, shopworn, or seconds;

(b) Locations < $75M. Inventory that is located at any site where the aggregate
book value of Inventory at such location is less than $75,000;

(c) Consignment. Inventory that is placed on consignment;

(d) Off-Site. Inventory that (i) is not located on premises owned, leased or
rented by a Credit Party and set forth in Schedule 3.21 or (ii) is stored at a
leased location, unless (x) a reasonably satisfactory landlord waiver has been
delivered to Agent and such Inventory is segregated or otherwise separately
identifiable from goods

 

28



--------------------------------------------------------------------------------

of others, if any, stored on such leased premises, or (y) Reserves reasonably
satisfactory to Agent have been established with respect thereto, (iii) is
stored with a bailee or warehouseman unless (x) a reasonably satisfactory,
acknowledged bailee letter has been received by Agent with respect thereto and
such Inventory is segregated or otherwise separately identifiable from goods of
others, if any, stored on such leased premises and (y) Reserves reasonably
satisfactory to Agent have been established with respect thereto, or (iv) is
located at an owned location subject to a mortgage in favor of a lender other
than Agent or the Notes Collateral Trustee to the extent permitted pursuant to
Section 5.1(p), unless a reasonably satisfactory mortgagee waiver has been
delivered to Agent;

(e) In-Transit. Inventory that is in transit, except for Inventory in transit
between U.S. and/or Canadian locations of the Borrowers as to which Agent’s
Liens have been perfected at origin and destination; provided, that any such
Inventory en route from any such U.S. location shall be included in the U.S.
Borrowing Base and any such Inventory en route from any such Canadian location
shall be included in the Canadian Borrowing Base;

(f) Customized. Inventory subject to any licensing, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party for the sale or disposition of that Inventory (which consent has
not been obtained) or the payment of any monies to any third party upon such
sale or other disposition (to the extent of such monies);

(g) Packing/Shipping Materials. Inventory that consists of packing or shipping
materials, or manufacturing supplies;

(h) Tooling. Inventory that consists of tooling or replacement parts;

(i) Display. Inventory that consists of display items;

(j) Returns. Inventory that consists of goods which have been returned by the
buyer and are unsalable;

(k) Freight. Inventory that consists of any costs associated with “freight-in”
charges in excess of normal and customary freight;

(l) Hazardous Materials. Inventory that consists of Hazardous Materials or goods
that can be transported or sold only with licenses that are not readily
available;

(m) Un-insured. Inventory that is not covered by casualty insurance in
compliance with Section 4.6 of this Agreement;

(n) Not Owned/Other Liens. Inventory that is not owned by such Borrower or is
subject to Liens other than Permitted Liens described in Sections 5.1(b), (c),
(d), (f) and (p) or rights of any other Person (including the rights of a
purchaser that has made progress payments and the rights of a surety that has
issued a bond to assure such Borrower’s performance with respect to that
Inventory and the rights of suppliers under Section 81.1 of the Bankruptcy and
Insolvency Act (Canada));

 

29



--------------------------------------------------------------------------------

(o) Unperfected. Inventory that is not subject to a first priority Lien in favor
of Agent on behalf of itself and the Secured Parties, except for Liens described
in Section 5.1(d) (subject to Reserves);

(p) Negotiable Bill of Sale. Inventory that is covered by a negotiable document
of title, unless such document has been delivered to Agent with all necessary
endorsements, free and clear of all Liens except Liens in favor of Agent, on
behalf of itself and the Secured Parties;

(q) Not Ordinary Course. Inventory (other than raw materials and
work-in-progress) that is not of a type held for sale in the Ordinary Course of
Business of a Credit Party; or

(r) Other Inventory. Inventory Agent otherwise deems to be ineligible in its
Permitted Discretion.

ARTICLE II.

CONDITIONS PRECEDENT

2.1 Conditions of Initial Loans. The obligation of each Lender to make its
initial Loans and of each L/C Issuer to Issue, or cause to be Issued, the
initial Letters of Credit hereunder is subject to satisfaction of the following
conditions in a manner satisfactory to Agent:

(a) Loan Documents. Agent shall have received on or before the Closing Date all
of the agreements, documents, instruments and other items set forth on the
closing checklist attached hereto as Exhibit 2.1, each in form and substance
reasonably satisfactory to Agent;

(b) Minimum Liquidity. After giving effect to the consummation of all Related
Transactions on the Closing Date, including the payment of any deferred purchase
price in connection with the Closing Date Acquisition, Borrowers shall have
minimum liquidity of at least (i) $23,500,000, consisting of Excess Availability
and unrestricted cash and Cash Equivalents (but excluding amounts available
under the Factoring Facility) and (ii) $45,000,000, consisting of Excess
Availability and unrestricted cash and Cash Equivalents (including amounts
available under the Factoring Facility);

(c) Related Transactions. The Related Transactions (other than the making of the
initial Revolving Loans and the Issuance of the initial Letters of Credit) shall
have closed in the manner contemplated by the Related Agreements. Agent shall
have received evidence that Real Alloy Acquisition has received (i) not less
than $175,000,000 (less the amount, if any, of up to $60,000,000 of preferred
Stock of the Sponsor issued to Aleris Corporation, (x) as a portion of the
consideration of the Acquired Business and (y) pursuant to that certain backstop
commitment made by Aleris

 

30



--------------------------------------------------------------------------------

Corporation to backstop the purchase of up to $30,000,000 of the Sponsor’s
equity in connection with the Purchase Agreement) in cash proceeds (and in no
event less than 30% of the total pro forma capitalization of Real Alloy
Acquisition after consummation of the Closing Date Acquisition (including in
such calculation up to $60,000,000 of preferred Stock of the Sponsor issued to
Aleris Corporation as if it were issued by the Sponsor for cash and contributed
in cash to Real Alloy Acquisition in the form of common equity capital of Real
Alloy Acquisition)) from the Closing Date Equity Transaction and (ii) not less
than $296,514,900 in gross cash proceeds in the aggregate from the issuance of
the Bonds;

(d) Intercreditor Agreement. Agent and the Lenders shall have agreed to
satisfactory intercreditor arrangements with the Notes Collateral Trustee, and
Agent shall have received a fully executed Intercreditor Agreement, in form and
substance satisfactory to Agent and the Lenders, and such Intercreditor
Agreement shall be in full force and effect;

(e) Release from Prior Lender Obligations; Release of Liens in Favor of Prior
Lender. Agent shall have received evidence in form and substance reasonably
satisfactory to it confirming (i) that the Credit Parties shall be released from
any and all obligations owing to Prior Lender in connection with the Prior
Indebtedness and (ii) any and all Liens upon any of the Property of the Credit
Parties or any of their Subsidiaries in favor of Prior Lender shall have been
terminated by Prior Lender on or prior to the Closing Date;

(f) Payment of Fees. The Borrowers shall have paid the fees required to be paid
on the Closing Date in the respective amounts specified in Section 1.9
(including the fees specified in the Fee Letter), and shall have reimbursed
Agent for all fees, costs and expenses of closing presented as of the Closing
Date (in the case of expenses, to the extent invoiced in summary form at least
three (3) calendar days prior to the Closing Date (except as otherwise agreed by
the Borrower Representative));

(g) Solvency Certificate. Agent shall have received a solvency certificate
executed by the chief financial officer of the Borrower Representative
certifying that both before and after giving effect to (i) the Loans made and
Letters of Credit Issued on the Closing Date, (ii) the disbursement of the
proceeds of such Loans to or as directed by the Borrower Representative,
(iii) the incurrence of all other Indebtedness on the Closing Date, including
the Indebtedness under the Indenture Documents, (iv) the consummation of the
other Related Transactions, and (v) the payment and accrual of all transaction
costs in connection with the foregoing, the Credit Parties taken as a whole are
Solvent;

(h) Closing Date Material Adverse Effect. (i) Since December 31, 2013 through
the date of the Purchase Agreement, there has not occurred any Effect (as
defined in the Purchase Agreement) which has had or would be reasonably expected
to have, individually or in the aggregate, a Closing Date Material Adverse
Effect and (ii) no Effect (as defined in the Purchase Agreement) has occurred
since the date of the Purchase Agreement that has had, or would reasonably be
expected to have, individually or in the aggregate, a Closing Date Material
Adverse Effect;

 

31



--------------------------------------------------------------------------------

(i) Collateral Audit. Agent shall have received a collateral audit, in form and
substance satisfactory to Agent;

(j) Patriot Act. Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act and Canadian AML Legislation, at least ten (10) days prior to
the Closing Date;

(k) Representations and Warranties. (i) The representations and warranties of
the Borrowers and the other Credit Parties contained in (x) Sections 3.1(a),
3.1(b) (solely as it relates to the Loan Documents), 3.2 (solely as it relates
to the Loan Documents), 3.3 (solely as it relates to the Loan Documents), 3.4
(solely as it relates to the Loan Documents), 3.5 (solely as it relates to the
Loan Documents), 3.8, 3.11(a), 3.11(b), 3.11(e), 3.13, 3.14, 3.30 and 3.31 of
this Agreement and (y) Section 4.2 of each Guaranty and Security Agreement shall
be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) and (ii) the Purchase Agreement
Representations shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein); and

(l) Collateral; Priority of Liens. Agent shall have received on or before the
Closing Date all of the Collateral Documents set forth on the closing checklist
attached hereto as Exhibit 2.1, each in form and substance reasonably
satisfactory to Agent; provided, however, that the requirements set forth in
this clause (l) (except for the execution and delivery of each Guaranty and
Security Agreement and to the extent that a Lien on the Collateral may be
perfected by the (x) filing of a financing statement under the UCC or PPSA, as
applicable, (y) the making of a federal intellectual property filing or
(z) delivery to Agent or the Notes Collateral Trustee (subject to the
Intercreditor Agreement) of Stock or other certificated securities of the
Borrowers, the other Credit Parties, and their Domestic Subsidiaries (other than
Excluded Domestic Subsidiaries) and Foreign Subsidiaries (other than Excluded
Foreign Subsidiaries)) shall not constitute conditions precedent to the
effectiveness of this Agreement on the Closing Date after the Credit Parties’
use of commercially reasonable efforts to provide such items on or prior to the
Closing Date if the Credit Parties agree to deliver, or cause to be delivered,
such documents and instruments, or take or cause to be taken such other actions
as may be required to perfect such security interests within ninety
(90) calendar days after the Closing Date (or such later date as Agent shall
determine in its sole discretion) pursuant to arrangements to be mutually agreed
between the Credit Parties and Agent.

2.2 Conditions to All Borrowings. Except as otherwise expressly provided herein,
no Lender or L/C Issuer shall be obligated to fund any Loan or incur any Letter
of Credit Obligation, in each instance, after funding of the initial Loans on
the Closing Date, if, as of the date thereof:

 

32



--------------------------------------------------------------------------------

(a) any representation or warranty by any Credit Party contained herein or in
any other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were untrue
or incorrect in any material respect (without duplication of any materiality
qualifier contained therein), and with respect to Revolving Loans or Issuances
of Letters of Credit, Agent or Required Lenders have determined not to make such
Loan or incur such Letter of Credit Obligation as a result of the fact that such
warranty or representation is untrue or incorrect;

(b) any Default or Event of Default has occurred and is continuing or would
reasonably be expected to result after giving effect to any Loan (or the
incurrence of any Letter of Credit Obligation), and with respect to Revolving
Loans or Issuances of Letters of Credit, Agent or Required Lenders shall have
determined not to make any Loan or incur any Letter of Credit Obligation as a
result of that Default or Event of Default; or

(c) subject to Section 1.1(a)(iii), after giving effect to any Loan (or the
incurrence of any Letter of Credit Obligations), (i) the U.S. Dollar Equivalent
of the aggregate outstanding amount of the Revolving Loans would exceed the
Maximum Revolving Loan Amount, (ii) the aggregate outstanding amount of the U.S.
Revolving Loans would exceed the Maximum U.S. Revolving Loan Amount or (iii) the
U.S. Dollar Equivalent of the aggregate outstanding amount of the Canadian
Revolving Loans would exceed the Maximum Canadian Revolving Loan Amount.

The request by the Borrower Representative and acceptance by the Applicable
Borrower of the proceeds of any Loan or the incurrence of any Letter of Credit
Obligations shall be deemed to constitute, as of the date thereof, (i) a
representation and warranty by the Borrowers that the conditions in this
Section 2.2 have been satisfied and (ii) a reaffirmation by each Credit Party of
the granting and continuance of Agent’s Liens, on behalf of itself and the
Secured Parties, pursuant to the Collateral Documents.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

The Credit Parties, jointly and severally, represent and warrant to Agent and
each Lender that the following are, and after giving effect to the Related
Transactions will be, true, correct and complete:

3.1 Corporate Existence and Power. Each Credit Party and each of their
respective Subsidiaries:

(a) is a corporation, unlimited liability company, limited liability company,
general partnership or limited partnership, as applicable, duly organized,
validly existing and in good standing (to the extent such concept exists) under
the laws of the jurisdiction of its incorporation, organization or formation, as
applicable;

(b) has the corporate or other organizational power and authority and all
governmental licenses, authorizations, Permits, consents and approvals to
(i) own its assets, (ii) carry on its business and (iii) execute, deliver, and
perform its obligations under, the Loan Documents and the Related Agreements to
which it is a party;

 

33



--------------------------------------------------------------------------------

(c) is duly qualified as a foreign corporation, extra provincial corporation,
unlimited liability company, limited liability company or limited partnership,
as applicable, and licensed and in good standing, under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification or license; and

(d) is in compliance with all Requirements of Law;

except, in each case referred to in clause (b)(i), clause (b)(ii), clause (c) or
clause (d), to the extent that the failure to do so would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

3.2 Corporate Authorization; No Contravention. The execution, delivery and
performance by each of the Credit Parties of this Agreement, and by each Credit
Party and each of their respective Subsidiaries of any other Loan Document and
Related Agreement to which such Person is party, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not:

(a) contravene the terms of any of that Person’s Organization Documents;

(b) conflict with or result in any material breach or contravention of, or
result in the creation of any Lien (other than Liens in favor of Agent created
under the Loan Documents) under, any document evidencing any material
Contractual Obligation to which such Person is a party or any order, injunction,
writ or decree of any Governmental Authority to which such Person or its
Property is subject; or

(c) violate any Requirement of Law in any material respect.

3.3 Governmental Authorization. No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party or any Subsidiary of any Credit
Party of this Agreement, any other Loan Document or Related Agreement except
(a) for recordings and filings in connection with the Liens granted to Agent
under the Collateral Documents, (b) those obtained or made on or prior to the
Closing Date and (c) in the case of any Related Agreement, those which, if not
obtained or made, would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

3.4 Binding Effect. This Agreement and each other Loan Document and Related
Agreement to which any Credit Party or any Subsidiary of any Credit Party is a
party constitute the legal, valid and binding obligations of each such Person
which is a party thereto, enforceable against such Person in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

34



--------------------------------------------------------------------------------

3.5 Litigation. Except as specifically disclosed on Schedule 3.5, there are no
actions, suits, proceedings, claims or disputes pending, or to the best
knowledge of each Credit Party, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, against any Credit Party,
any Subsidiary of any Credit Party or any of their respective Properties which:

(a) purport to affect or pertain to this Agreement, any other Loan Document or
Related Agreement, or any of the transactions contemplated hereby or thereby; or

(b) would reasonably be expected to result in monetary judgment(s) or relief,
individually or in the aggregate, in excess of $3,000,000; or

(c) seek an injunction or other equitable relief which would reasonably be
expected to have a Material Adverse Effect.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document or any Related Agreement, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.
As of the Closing Date, no Credit Party or any Subsidiary of any Credit Party is
the subject of an audit or, to each Credit Party’s knowledge, any review or
investigation by any Governmental Authority (excluding the IRS, CRA and other
taxing authorities) concerning the violation or possible violation of any
Requirement of Law that could reasonably be expected to result in Liabilities,
individually or in the aggregate, in excess of $1,000,000.

3.6 No Default. No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
Agent’s Liens on the Collateral or the consummation of the Related Transactions.
No Credit Party and no Subsidiary of any Credit Party is in default under or
with respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, would reasonably be expected to have a Material
Adverse Effect.

3.7 Pension Plan; ERISA Compliance.

(a) Schedule 3.7 sets forth, as of the Closing Date, a complete and correct list
of, and separately identifies, (a) all Title IV Plans, (b) all Multiemployer
Plans and (c) all material Benefit Plans. Each Benefit Plan, and each trust
thereunder, intended to qualify for tax exempt status under Section 401 or 501
of the Code so qualifies. Except for those that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, (x) each Benefit Plan
is in compliance with applicable provisions of ERISA, the Code and other
Requirements of Law, (y) there are no existing or pending (or to the knowledge
of any Credit Party, threatened) claims (other than routine claims for benefits
in the normal course), sanctions, actions, lawsuits or other

 

35



--------------------------------------------------------------------------------

proceedings or investigation involving any Benefit Plan to which any Credit
Party incurs or otherwise has or could have an obligation or any Liability and
(z) no ERISA Event is reasonably expected to occur. On the Closing Date, no
ERISA Event has occurred in connection with which obligations and liabilities
(contingent or otherwise) remain outstanding.

(b) Schedule 3.7 sets forth, as of the Closing Date, all material Canadian
Pension Plans maintained or contributed to by each Credit Party. No Canadian
Pension Plan is a Canadian Defined Benefit Pension Plan. The Canadian Pension
Plans are duly registered under the Income Tax Act (Canada) and all other
applicable laws which require registration. Each Credit Party has complied with
and performed all of its obligations under and in respect of the Canadian
Pension Plans under the terms thereof, any funding agreements and all applicable
laws (including any fiduciary, funding, investment and administration
obligations), except to the extent it would not reasonably be expected to result
in a Material Adverse Effect. All employer and employee payments, contributions
or premiums to be remitted, paid to or in respect of each Canadian Pension Plan
have been paid in a timely fashion in accordance with the terms thereof, any
funding agreement and all applicable laws, except to the extent it would not
reasonably be expected to result in a Material Adverse Effect.

(c) No Credit Party and no Subsidiary of any Credit Party is or has at any time
been an employer (for the purposes of Sections 38 to 51 of the U.K. Pensions Act
2004) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the U.K. Pensions Schemes Act 1993) and (ii) no Credit
Party and no Subsidiary of any Credit Party is or has at any time been
“connected” with or an “associate” of (as those terms are used in Sections 39
and 43 of the U.K. Pensions Act 2004) such an employer.

3.8 Use of Proceeds; Margin Regulations. No Credit Party and no Subsidiary of
any Credit Party is engaged in the business of purchasing or selling Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock. Schedule 3.8 contains a description of the Credit Parties’ sources and
uses of funds on the Closing Date, including Loans and Letters of Credit made or
Issued on the Closing Date and a funds flow memorandum detailing how funds from
each source are to be transferred to particular uses.

3.9 Ownership of Property; Liens. As of the Closing Date, the Real Estate listed
on Schedule 3.9 constitutes all of the Real Estate of each Credit Party and each
of their respective Subsidiaries. Each of the Credit Parties and each of their
respective Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all Real Estate, and good and valid title to
all owned personal property and valid leasehold interests in all leased personal
property, in each instance, necessary or used in the ordinary conduct of their
respective businesses, except for defects in title that, individually or in the
aggregate, do not materially interfere with its ability to conduct its business
as currently conducted and to utilize such Real Estate or such property, as
applicable, for its intended purposes. As of the Closing Date, none of the Real
Estate of any Credit Party or any Subsidiary of any Credit Party is subject to
any Liens other than

 

36



--------------------------------------------------------------------------------

Permitted Liens. As of the Closing Date, Schedule 3.9 also describes any
purchase options, rights of first refusal or other similar contractual rights
pertaining to any Real Estate (in the case of leased Real Estate, solely to the
extent any such purchase option, right of first refusal or similar contractual
right relates to the leasehold interest of the applicable Credit Party or
Subsidiary thereof). As of the Closing Date, all material Permits required to
have been issued or appropriate to enable the Real Estate to be lawfully
occupied and used for all of the purposes for which it is currently occupied and
used have been lawfully issued and are in full force and effect.

3.10 Taxes. All United States federal, Canadian federal, state, foreign,
provincial and local income and franchise and other material Tax returns,
reports and statements (collectively, the “Tax Returns”) required to be filed by
any Tax Affiliate have been filed with the appropriate Governmental Authorities,
all such Tax Returns are true and correct in all material respects, and all
Taxes reflected therein or otherwise due and payable have been paid prior to the
date on which any Liability may be added thereto for non-payment thereof except
for (a) those contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves are maintained on the books of the
appropriate Tax Affiliate in accordance with GAAP and (b) state, foreign,
provincial or other local sales, property or use tax returns and taxes owing
thereunder that, collectively, do not exceed $1,000,000 at any one time. As of
the Closing Date, no Tax Return is under audit or examination by any
Governmental Authority, and no notice of any audit or examination or any
assertion of any claim for Taxes has been given or made by any Governmental
Authority, except to the extent that any such audit, examination or claim could
not reasonably be expected to result in Liabilities, individually or in the
aggregate, in excess of $1,000,000. Proper and accurate amounts have been
withheld by each Tax Affiliate from their respective employees for all periods
in full and complete compliance with the Tax, social security and unemployment
withholding provisions of applicable Requirements of Law and such withholdings
have been timely paid to the respective Governmental Authorities. No Tax
Affiliate has participated in a “reportable transaction” within the meaning of
Treasury Regulation Section 1.6011-4(b) or has been a member of an affiliated,
combined or unitary group other than the group of which a Tax Affiliate is the
common parent.

3.11 Financial Condition.

(a) The unaudited interim consolidated and consolidating balance sheets of the
Acquired Business dated September 30, 2014 and the related unaudited
consolidated and consolidating statements of income, shareholders’ equity and
cash flows for the nine (9) fiscal months then ended, in each case, as attached
hereto as Schedule 3.11(a):

(x) were, to the best knowledge of the Credit Parties, prepared in accordance
with GAAP consistently applied throughout the respective periods covered
thereby, except as otherwise expressly noted therein, subject to normal year-end
adjustments and the lack of footnote disclosures; and

 

37



--------------------------------------------------------------------------------

(y) to the best knowledge of the Credit Parties, present fairly in all material
respects the consolidated and consolidating financial condition of the Acquired
Business as of the dates thereof and results of operations for the periods
covered thereby.

(b) The pro forma unaudited consolidating balance sheet of the Acquired Business
dated September 30, 2014 delivered on or before the Closing Date and attached
hereto as Schedule 3.11(b) was, to the best knowledge of the Credit Parties,
prepared by Holdings after giving pro forma effect to the Related Transactions,
was based on the unaudited consolidated and consolidating balance sheets of the
Acquired Business dated September 30, 2014, and was prepared in accordance with
GAAP, with only such adjustments thereto as would be required in a manner
consistent with GAAP. Agent and the Lenders acknowledge and agree that the
Acquired Business has not operated as a separate “stand alone” entity within
Seller and, as a result, the Acquired Business has been allocated certain
charges and credits for purposes of the preparation of the financial statements
attached as Schedule 3.11(a), which allocations of charges and credits do not
necessarily reflect the amounts that would have resulted from arms-length
transactions or the actual costs that would be incurred if the Acquired Business
operated as an independent enterprise; provided that the Credit Parties
acknowledge and agree that such charges and credits are allocated on a basis
consistent with the financial performance projections attached as Schedule
3.11(e).

(c) Since December 31, 2013, there has been no Material Adverse Effect.

(d) The Credit Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.

(e) All financial performance projections delivered to Agent, including the
financial performance projections delivered on the Closing Date and attached
hereto as Schedule 3.11(e), represent the Borrowers’ good faith estimate of
future financial performance and are based on assumptions believed by the
Borrowers to be fair and reasonable in light of current market conditions, it
being acknowledged and agreed by Agent and Lenders that projections as to future
events are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may differ from the projected
results and such differences may be material.

3.12 Environmental Matters. Except as set forth on Schedule 3.12, and except as
would not reasonably be expected to result in, either individually or in the
aggregate, Material Environmental Liabilities to the Credit Parties and their
Subsidiaries, (a) the operations of each Credit Party and each Subsidiary of
each Credit Party are and have been in compliance with all applicable
Environmental Laws, including obtaining, maintaining and complying with all
Permits required by any applicable Environmental Law, (b) no Lien in favor of
any Governmental Authority securing, in whole or in part, Environmental
Liabilities has attached to any Property of any Credit Party or any Subsidiary
of any Credit Party and, to the knowledge of any Credit Party, no facts,

 

38



--------------------------------------------------------------------------------

circumstances or conditions exist that could reasonably be expected to result in
any such Lien attaching to any such Property, (c) no Credit Party and no
Subsidiary of any Credit Party has caused or suffered to occur a Release of
Hazardous Materials at, to or from any Real Estate, (d) all Real Estate
currently (or to the knowledge of any Credit Party previously) owned, leased,
subleased, operated or otherwise occupied by or for any such Credit Party and
each Subsidiary of each Credit Party is free of contamination by any Hazardous
Materials, and (e) no Credit Party and no Subsidiary of any Credit Party (i) is
or has been engaged in, or has permitted any current or former tenant to engage
in, operations in violation of any Environmental Law or (ii) has received any
written information request or notice of potential responsibility under the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§§ 9601 et seq.) or similar Environmental Laws. Each Credit Party has made
available to Agent copies of all existing environmental reports, reviews and
audits and all documents pertaining to actual or potential Environmental
Liabilities, in each case to the extent such reports, reviews, audits and
documents are in their possession, custody, control or otherwise available to
the Credit Parties.

3.13 Regulated Entities. No Credit Party, no Person controlling any Credit
Party, nor any Subsidiary of any Credit Party, is (a) an “investment company”
within the meaning of the Investment Company Act of 1940 or (b) subject to
regulation under the Federal Power Act, the Interstate Commerce Act, any state
public utilities code, or any other federal, state, provincial, territorial,
local or foreign statute, rule or regulation limiting its ability to incur
Indebtedness, pledge its assets or perform its obligations under the Loan
Documents.

3.14 Solvency. Both before and after giving effect to (a) the Loans made and
Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans
to or as directed by the Borrower Representative, (c) the consummation of the
Related Transactions and (d) the payment and accrual of all transaction costs in
connection with the foregoing, both the Credit Parties taken as a whole and each
Borrower individually are Solvent.

3.15 Labor Relations. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule
3.15, as of the Closing Date, (a) there is no collective bargaining or similar
agreement with any union, labor organization, works council or similar
representative covering any employee of any Credit Party or any Subsidiary of
any Credit Party, (b) no petition for certification or election of any such
representative is existing or pending with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party and (c) no such representative has
sought certification or recognition with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party.

3.16 Intellectual Property. Schedule 3.16 sets forth a true and complete list of
all Intellectual Property, owned by each Credit Party, and any and all
Intellectual Property with respect to which such Credit Party has the valid
right to use, and includes

 

39



--------------------------------------------------------------------------------

with respect thereto the following items: (1) the owner; (2) the title; (3) as
applicable, the jurisdiction in which such item has been registered or otherwise
arises or in which an application for registration has been filed; (4) as
applicable, the registration or application number and registration or
application date; and (5) any material inbound or outbound IP Licenses or other
rights (including franchises) granted by or to such Credit Party. Each Credit
Party and each Subsidiary of each Credit Party owns, or is licensed to use, all
Intellectual Property necessary to conduct its business as currently conducted
except for such Intellectual Property the failure of which to own or license
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect. To the best knowledge of each Credit
Party, (a) the conduct and operations of the businesses of each Credit Party and
each Subsidiary of each Credit Party does not infringe, misappropriate, dilute,
violate or otherwise impair any Intellectual Property owned by any other Person
and (b) no other Person has notified any Credit Party or any Subsidiary of any
Credit Party that it is contesting or intends to contest any right, title or
interest of any Credit Party or any Subsidiary of any Credit Party in, or
relating to, any Intellectual Property, other than, in each case, as cannot
reasonably be expected to affect the Loan Documents and the transactions
contemplated therein and would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

3.17 Brokers’ Fees; Transaction Fees. Except for fees payable to Agent and
Lenders, none of the Credit Parties or any of their respective Subsidiaries has
any obligation to any Person in respect of any finder’s, broker’s or investment
banker’s fee in connection with the transactions contemplated hereby.

3.18 Insurance. Schedule 3.18 lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, including issuers, coverages and deductibles. Each of the Credit Parties
and each of their respective Subsidiaries and their respective Properties are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Borrowers, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
of the same size and character as the business of the Credit Parties and, to the
extent relevant, owning similar Properties in localities where such Person
operates.

3.19 Ventures, Subsidiaries and Affiliates; Outstanding Stock. Except as set
forth on Schedule 3.19, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party (a) has any Subsidiaries, or (b) is engaged in
any joint venture or partnership with any other Person, or is an Affiliate of
any other Person. All issued and outstanding Stock and Stock Equivalents of each
of the Credit Parties and each of their respective Subsidiaries are duly
authorized and validly issued, fully paid, non-assessable, and free and clear of
all Liens other than, with respect to the Stock and Stock Equivalents of the
Borrowers and Subsidiaries of the Borrowers, those in favor of Agent, for the
benefit of the Secured Parties, and those in favor of Notes Collateral Trustee.
All such securities were issued in compliance with all applicable state,
provincial, territorial and federal laws concerning the issuance of securities.
All of the issued and outstanding Stock of each Credit Party (other than
Holdings), each Subsidiary of each Credit Party and, as of the Closing Date,
Holdings is owned by each of the Persons and in the amounts set forth in

 

40



--------------------------------------------------------------------------------

Schedule 3.19. Except as set forth on Schedule 3.19, there are no pre-emptive or
other outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Credit Party may be required to issue, sell,
repurchase or redeem any of its Stock or Stock Equivalents or any Stock or Stock
Equivalents of its Subsidiaries. Set forth in Schedule 3.19 is a true and
complete organizational chart of Holdings and all of its Subsidiaries, which the
Credit Parties shall update upon notice to Agent promptly following the
incorporation, organization or formation of any Subsidiary and promptly
following the completion of any Permitted Acquisition.

3.20 Jurisdiction of Organization; Chief Executive Office. Schedule 3.20 lists
each Credit Party’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Credit Party’s chief
executive office or sole place of business or domicile (within the meaning of
the Civil Code of Quebec), in each case as of the Closing Date, and such
Schedule 3.20 also lists all jurisdictions of organization and legal names of
such Credit Party for the five years preceding the Closing Date. In relation to
each Credit Party and any Subsidiary of a Credit Party, in each case
incorporated in a member state of the European Union, for the purposes of The
Council of the European Union Regulation No. 1346/2000 on Insolvency Proceedings
(the “Regulation”), its centre of main interest (as that term is used in Article
3(1) of the Regulation) is situated in its jurisdiction of incorporation and it
has no “establishment” (as that term is used in Article 2(h) of the Regulations)
in any other jurisdiction.

3.21 Locations of Inventory, Equipment and Books and Records. Each Credit
Party’s inventory and equipment (other than inventory or equipment in transit)
and books and records concerning the Collateral are kept at the locations listed
on Schedule 3.21 (which Schedule 3.21 shall be promptly updated by the Credit
Parties upon notice to Agent as permanent Collateral locations change). Each
Credit Party that keeps records in the Province of Quebec relating to Collateral
keeps a duplicate copy thereof at a location outside the Province of Quebec, as
listed on Schedule 3.21.

3.22 Deposit Accounts and Other Accounts. Schedule 3.22 lists all banks and
other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, and such Schedule correctly identifies
the name, address and any other relevant contact information reasonably
requested by Agent with respect to each depository, the name in which the
account is held, a description of the purpose of the account, and the complete
account number therefor.

3.23 Government Contracts. Except as set forth on Schedule 3.23, as of the
Closing Date, no Credit Party is a party to any contract or agreement with any
Governmental Authority and no Credit Party’s Accounts are subject to the Federal
Assignment of Claims Act (31 U.S.C. Section 3727), the Financial Administration
Act (Canada) or any similar state, provincial or local law.

3.24 Customer and Trade Relations. As of the Closing Date, there exists no
actual or, to the knowledge of any Credit Party, threatened termination or
cancellation of, or any material adverse modification or change in (a) the
business relationship of any

 

41



--------------------------------------------------------------------------------

Credit Party with any customer or group of affiliated customers whose purchases
during the preceding twelve (12) calendar months caused them to be ranked among
the ten largest customers of such Credit Party or (b) the business relationship
of any Credit Party with any supplier essential to its operations.

3.25 Bonding. Except as set forth on Schedule 3.25, as of the Closing Date, no
Credit Party is a party to or bound by any surety bond agreement,
indemnification agreement therefor or bonding requirement with respect to
products or services sold by it.

3.26 Purchase Agreement. As of the Closing Date, the Borrowers have delivered to
Agent a complete and correct copy of the Purchase Agreement (including all
schedules, exhibits, amendments, supplements, modifications, assignments and all
other documents delivered pursuant thereto or in connection therewith). No
Credit Party and no other Person party thereto is in material default in the
performance or compliance with any provisions thereof. The Purchase Agreement
complies with, and the Closing Date Acquisition has been consummated in all
material respects in accordance with, all applicable Requirements of Law. The
Purchase Agreement is in full force and effect as of the Closing Date and has
not been terminated, rescinded or withdrawn. All material requisite approvals by
Governmental Authorities having jurisdiction over Seller, any Credit Party or
the other Persons referenced therein with respect to the transactions
contemplated by the Purchase Agreement have been obtained, and no such approvals
impose any conditions to the consummation of the transactions contemplated by
the Purchase Agreement or to the conduct by any Credit Party of its business
thereafter. To the best of each Credit Party’s knowledge, none of the Seller’s
representations or warranties in the Purchase Agreement contain any untrue
statement of a material fact or omit any fact necessary to make the statements
therein not misleading. Each of the representations and warranties given by each
applicable Credit Party in the Purchase Agreement is true and correct in all
material respects. Notwithstanding anything contained in the Purchase Agreement
to the contrary, such representations and warranties of the Credit Parties are
incorporated into this Agreement by this Section 3.26 and shall, solely for
purposes of this Agreement and the benefit of Agent and Lenders, survive the
consummation of the Closing Date Acquisition.

3.27 Status of Holding Companies. No Holding Company has engaged in any business
activities and does not own any Property other than (i) ownership of the Stock
and Stock Equivalents of its direct Subsidiaries, (ii) activities and
contractual rights incidental to maintenance of its corporate existence and
(iii) performance of its obligations under the Loan Documents and Related
Agreements to which it is a party.

3.28 Other Financing Documents. As of the Closing Date, the Borrowers have
delivered to Agent a complete and correct copy of the Indenture Documents, the
Factoring Facility Documents and the Closing Date Equity Transaction Documents
(including, in each case, all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith).

 

42



--------------------------------------------------------------------------------

3.29 Full Disclosure. None of the representations or warranties made by any
Credit Party or any of their Subsidiaries in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in each exhibit, report, statement or certificate furnished
by or on behalf of any Credit Party or any of their Subsidiaries in connection
with the Loan Documents (including the offering and disclosure materials, if
any, delivered by or on behalf of any Credit Party to Agent or the Lenders prior
to the Closing Date), contains any untrue statement of a material fact or omits
any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered.

3.30 Foreign Assets Control Regulations and Anti-Money Laundering. Each Credit
Party and each Subsidiary of each Credit Party is in compliance in all material
respects with all economic sanctions laws of any applicable Governmental
Authority, Executive Orders and implementing regulations as promulgated by the
U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), and all
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act and all regulations issued pursuant to it and all
regulations issued pursuant to the Canadian AML Legislation and all other
related laws of any applicable Governmental Authority. No Credit Party and no
Subsidiary or Affiliate of a Credit Party (i) is a Person designated by the U.S.
government on the list of the Specially Designated Nationals and Blocked Persons
(the “SDN List”) with which a U.S. Person cannot deal with or otherwise engage
in business transactions, (ii) is a Person who is otherwise the target of U.S.
economic sanctions laws such that a U.S. Person cannot deal or otherwise engage
in business transactions with such Person, (iii) is controlled by (including by
virtue of such person being a director or owning voting shares or interests), or
acts, directly or indirectly, for or on behalf of, any person or entity on the
SDN List or a foreign government that is the target of U.S. economic sanctions
prohibitions such that the entry into, or performance under, this Agreement or
any other Loan Document would be prohibited under U.S. law, (iv) is a Person
designated by the Canadian government on any list set out in the United Nations
Al-Qaida and Taliban Regulations, the Regulations Implementing the United
Nations Resolutions on the Suppression of Terrorism or the Criminal Code
(collectively, the “Terrorist Lists”) with which a Canadian Person cannot deal
with or otherwise engage in business transactions, (v) is a Person who is
otherwise the target of Canadian or U.K. economic sanctions laws such that a
Canadian Person or a U.K. Person cannot deal or otherwise engage in business
transactions with such Person or (vi) is controlled by (including by virtue of
such Person being a director or owning voting shares or interests), or acts,
directly or indirectly, for or on behalf of, any Person on any Terrorist List or
a foreign government that is the target of Canadian or U.K. economic sanctions
prohibitions such that the entry into, or performance under, this Agreement or
any other Loan Document would be prohibited under Canadian or English law.

3.31 Patriot Act; Counter-Terrorism Regulations. The Credit Parties, each of
their Subsidiaries and each of their Affiliates are in compliance with (a) the
Trading with the Enemy Act (in the case of the Canadian Credit Parties, subject
to applicable Canadian Requirements of Law), and each of the foreign assets
control regulations of the United States Treasury Department and any other
enabling legislation or executive order relating

 

43



--------------------------------------------------------------------------------

thereto, (b) the Patriot Act, (c) Canadian AML Legislation, and (d) all laws of
any applicable jurisdiction relating to “know your customer” and anti-money
laundering and all rules and regulations. No part of the proceeds of any Loan
will be used directly or indirectly for any payments to any government official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977 or the Corruption of
Foreign Public Officials Act (Canada) or the U.K. Bribery Act 2010.

3.32 [Intentionally Omitted.]

3.33 Physical Condition of Mortgaged Properties. (a) Each of the Mortgaged
Properties, including all buildings, improvements, parking facilities,
sidewalks, storm drainage systems, roofs, plumbing systems, HVAC systems, fire
protection systems, electrical systems, equipment, elevators, exterior sidings
and doors, landscaping, irrigation systems and all structural components, is, to
each Credit Party’s knowledge, in good condition, order and repair in all
material respects, and (b) to each Credit Party’s knowledge, there exists no
structural or other material defects or damages in any of the Mortgaged
Properties, whether latent or otherwise. No Credit Party has received written
notice from any insurance company or bonding company of any defects or
inadequacies in any of the Mortgaged Properties, or any part thereof, which
would adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

3.34 Access. Each of the Mortgaged Properties has adequate rights of access to
public ways and is served by adequate water, sewer, sanitary sewer and storm
drain facilities. All public utilities necessary or convenient to the full use
and enjoyment of each of the Mortgaged Properties are located in the public
right-of-way abutting each Mortgaged Property, and all such utilities are
connected so as to serve each Mortgaged Property without passing over other
property, except to the extent such other property is subject to a perpetual
easement for such utility benefiting such Mortgaged Property. All roads
necessary for the full utilization of each Mortgaged Property for its current
purpose have been completed and dedicated to public use and accepted by all
Governmental Authorities.

ARTICLE IV.

AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

4.1 Financial Statements. Each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial

 

44



--------------------------------------------------------------------------------

statements in conformity with GAAP (provided that unaudited interim financial
statements shall not be required to have footnote disclosures and are subject to
normal year-end adjustments). The Borrower Representative shall deliver to Agent
and each Lender by Electronic Transmission and in detail reasonably satisfactory
to Agent and the Required Lenders:

(a) as soon as available, but not later than one hundred twenty (120) days after
the end of each Fiscal Year, a copy of the audited consolidated balance sheets
of Sponsor and its Subsidiaries as at the end of such year and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, and accompanied by the report of any “Big
Four” or other independent certified public accounting firm reasonably
acceptable to Agent which report shall (i) contain an unqualified opinion,
stating that such consolidated financial statements present fairly in all
material respects the financial position for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years and (ii) not include
any explanatory paragraph expressing substantial doubt as to going concern
status; provided that, the audited financial statements, information and other
documents required to be provided as described in the preceding sentence shall
be (x) delivered with respect to Sponsor and its Subsidiaries as long as the
consolidated total assets of the Credit Parties and their Subsidiaries comprise
at least eighty percent (80%) of the consolidated total assets of Sponsor and
its Subsidiaries and, in the event such threshold is not maintained as of the
end of such year, the foregoing audited financial statements, information and
other documents shall instead be delivered for Holdings and its Subsidiaries as
of the end of such year and (y) in any case, accompanied by an unaudited
schedule of consolidating financial information relating to the North American
and non-North American business entities in detail reasonably acceptable to
Agent; and

(b) as soon as available, but not later than (i) thirty (30) days after the end
of each fiscal month of each year, a copy of the unaudited consolidated and
consolidating balance sheets of Holdings and each of its Subsidiaries, and the
related consolidated and consolidating statements of income and shareholders’
equity and (ii) thirty (30) days after the end of each Fiscal Quarter, a copy of
the unaudited consolidated and consolidating statement of cash flows of Holdings
and each of its Subsidiaries, as of the end of such fiscal month or Fiscal
Quarter, as applicable, and for the portion of the Fiscal Year then ended, each
of which shall be complete and correct and fairly present, in all material
respects, in accordance with GAAP, the financial position and the results of
operations of Holdings and each of its Subsidiaries, subject to normal year-end
adjustments and absence of footnote disclosures.

4.2 Certificates; Other Information. The Borrower Representative shall furnish
to Agent (and Agent shall thereafter make available to each Lender) by
Electronic Transmission:

(a) as soon as available, but not later than forty-five (45) days after the end
of each Fiscal Quarter, (i) a management discussion and analysis report, in
reasonable detail, signed by the chief financial officer of the Borrower
Representative,

 

45



--------------------------------------------------------------------------------

describing the operations and financial condition of the Credit Parties and each
of their Subsidiaries for the Fiscal Quarter and the portion of the Fiscal Year
then ended, and (ii) a report setting forth in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the most recent projections for the current
Fiscal Year delivered pursuant to Section 4.2(k) and discussing the reasons for
any significant variations;

(b) concurrently with the delivery of the financial statements referred to in
Sections 4.1(a) and 4.1(b), a fully and properly completed certificate in the
form of Exhibit 4.2(b) (a “Compliance Certificate”), certified on behalf of the
Borrowers by a Responsible Officer of the Borrower Representative;

(c) promptly after the same are sent, copies of all financial statements and
reports which any Credit Party or the Sponsor sends to its shareholders or other
equity holders, as applicable, generally and promptly after the same are filed,
copies of all financial statements and regular, periodic or special reports
which such Person may make to, or file with, the Securities and Exchange
Commission or any successor or similar Governmental Authority;

(d) as soon as available and in any event within fifteen (15) days after the end
of each calendar month, and within three (3) Business Days after the end of each
calendar week from and after the date on which Availability is less than the
greater of $16,500,000 and 15% of the Aggregate Revolving Loan Commitment at any
time until such date on which Availability is greater than or equal to the
greater of $16,500,000 and 15% of the Aggregate Revolving Loan Commitment for a
period of sixty (60) consecutive calendar days, and at such other times as Agent
may reasonably require, a Borrowing Base Certificate, certified on behalf of the
Borrowers by a Responsible Officer of the Borrower Representative, setting forth
the U.S. Borrowing Base and the Canadian Borrowing Base as at the end of the
most-recently ended fiscal month or as at such other date as Agent may
reasonably require; provided that, to the extent that such Borrowing Base
Certificate is required to be delivered more frequently than on a monthly basis,
the Inventory reporting contained therein may, if necessary after the exercise
of reasonable and good faith efforts, contain estimates calculated in a manner
previously disclosed to Agent and acceptable to Agent in its reasonable
discretion;

(e) concurrently with the delivery of the Borrowing Base Certificate, a summary
of Inventory by location and type with a supporting perpetual Inventory report,
in each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion; provided that, to the extent
that such Inventory reporting is required to be delivered more frequently than
on a monthly basis, such reporting may, if necessary after the exercise of
reasonable and good faith efforts, contain estimates calculated in a manner
previously disclosed to Agent and acceptable to Agent in its reasonable
discretion;

(f) concurrently with the delivery of the Borrowing Base Certificate, a detailed
aging of Accounts, accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion;

 

46



--------------------------------------------------------------------------------

(g) concurrently with the delivery of the monthly Borrowing Base Certificate, a
detailed aging of accounts payable accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;

(h) concurrently with the delivery of the Borrowing Base Certificate or at such
more frequent intervals as Agent may request from time to time (together with a
copy of all or any part of such delivery requested by any Lender in writing
after the Closing Date), collateral reports, including all additions and
reductions (cash and non-cash) with respect to Accounts of the Credit Parties in
each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion each of which shall be prepared
by the Borrower Representative as of the last day of the immediately preceding
week or the date two (2) days prior to the date of any request;

(i) to Agent, at the time of delivery of each of the monthly financial
statements delivered pursuant to Section 4.1(b) a reconciliation of the
following, in each case, accompanied by such supporting detail and documentation
as shall be requested by Agent in its reasonable discretion:

(A) the most recent Borrowing Base Certificate and month-end Accounts aging of
each Borrower to such Borrower’s general ledger and monthly Financial Statements
delivered pursuant to Section 4.1(b);

(B) the perpetual Inventory by location to each Borrower’s most recent Borrowing
Base Certificate, general ledger and monthly Financial Statements delivered
pursuant to Section 4.1(b);

(C) the accounts payable aging to each Borrower’s general ledger and monthly
Financial Statements delivered pursuant to Section 4.1(b); and

(D) the outstanding Loans as set forth in the monthly loan account statement
provided by Agent to each Borrower’s general ledger and monthly Financial
Statements delivered pursuant to Section 4.1(b);

(j) at the time of delivery of each of the financial statements delivered
pursuant to Section 4.1, (i) a listing of government contracts of each Borrower
subject to the Federal Assignment of Claims Act of 1940 or the Financial
Administration Act (Canada) or any similar state or municipal law; and (ii) a
list of any applications for the registration of any Patent, Trademark or
Copyright filed by any Credit Party with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency in
each case entered into or filed in the prior Fiscal Quarter;

(k) as soon as available and in any event no later than thirty (30) days after
each Fiscal Year end of the Borrowers, projections of the Credit Parties (and
their Subsidiaries’) consolidated and consolidating financial performance for
the forthcoming three Fiscal Years on a year by year basis, and for the
forthcoming Fiscal Year on a month by month basis;

 

47



--------------------------------------------------------------------------------

(l) promptly upon receipt thereof, copies of any reports submitted by the
Borrowers’ certified public accountants in connection with each annual, interim
or special audit or review of any type of the financial statements or internal
control systems of any Credit Party made by such accountants;

(m) as soon as available and in any event no later than three (3) Business Days
after the last day of each Fiscal Quarter (commencing with the Fiscal Quarter
ending June 30, 2015), an Applicable Margin Certificate for such calendar
quarter, certified on behalf of the Borrower Representative by a Responsible
Officer;

(n) to the extent that Real Alloy Acquisition incurs any Notes Pari Passu Lien
Obligations after the Closing Date in reliance on Section 5.5(f)(ii), at least
ten (10) Business Days prior to such incurrence, a certificate, in form and
substance reasonably satisfactory to Agent, signed by a Responsible Officer of
the Borrower Representative (i) demonstrating compliance with the conditions to
the incurrence of such Indebtedness set forth in the Indenture Documents in
effect as of the Closing Date and (ii) summarizing the material terms of any
such additional Notes Pari Passu Lien Obligations issued after the Closing Date;

(o) promptly following the execution of any Permitted Supplier Financing
Arrangement, executed copies of all documentation regarding such Permitted
Supplier Financing Arrangement;

(p) concurrently with the delivery of the Borrowing Base Certificate, the
aggregate amount of any Accounts that have been sold pursuant to Permitted
Supplier Financing Arrangements during the applicable fiscal month and the
applicable Fiscal Year (or portion thereof) and the applicable discount rate
with respect to such sales; and

(q) promptly, such additional business, financial, collateral, corporate
affairs, perfection certificates and other information as Agent may from time to
time reasonably request.

4.3 Notices. The Borrowers shall notify promptly (and in no event later than
five (5) Business Days after a Responsible Officer becomes aware thereof) Agent
of each of the following (and Agent shall thereafter notify each Lender):

(a) the occurrence or existence of any Default or Event of Default, or any event
or circumstance that foreseeably will become a Default or Event of Default;

(b) any breach or non-performance of, or any default under, any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non-compliance with, any Requirement of Law, in each case,
which would reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;

 

48



--------------------------------------------------------------------------------

(c) any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Subsidiary of any Credit Party
and any Governmental Authority which would reasonably be expected to result,
either individually or in the aggregate, in Liabilities in excess of $2,000,000;

(d) the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Subsidiary of any Credit Party or
its respective property (i) in which the amount of damages claimed is $2,500,000
or more, (ii) in which injunctive or similar relief is sought and which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect, or (iii) in which the relief sought is an injunction or other stay of
the performance of this Agreement, any other Loan Document or any Related
Agreement;

(e) (i) the receipt by any Credit Party of any written notice of violation of or
potential liability or similar written notice under Environmental Law, (ii)(A)
unpermitted Releases, (B) the existence of any condition that could reasonably
be expected to result in violations of or Liabilities under, any Environmental
Law or (C) the commencement of, or any material change to, any action,
investigation, suit, proceeding, audit, claim, demand, dispute alleging a
violation of or Liability under any Environmental Law which in the case of
clauses (A), (B) and (C) above, in the aggregate for all such clauses, would
reasonably be expected to result in Material Environmental Liabilities,
(iii) the receipt by any Credit Party of notification that any Property of any
Credit Party is subject to any Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities and (iv) any proposed
acquisition or lease of Real Estate, if such acquisition or lease would have a
reasonable likelihood of resulting in Material Environmental Liabilities;

(f) (i) on or prior to any filing by any ERISA Affiliate of any notice of any
reportable event under Section 4043 of ERISA, or intent to terminate any Title
IV Plan, a copy of such notice (ii) promptly, and in any event within ten
(10) days, after any officer of any ERISA Affiliate knows or has reason to know
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes
to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, and (iii) promptly, and in any event within
ten (10) days after any officer of any ERISA Affiliate knows or has reason to
know that an ERISA Event has occurred, a notice describing such ERISA Event, and
any action that any ERISA Affiliate proposes to take with respect thereto,
together with a copy of any notices received from or filed with the PBGC, IRS,
Multiemployer Plan or other Benefit Plan pertaining thereto;

(g) any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to Agent and Lenders pursuant to this
Agreement;

(h) any material change in accounting policies or financial reporting practices
by any Credit Party or any Subsidiary of any Credit Party;

 

49



--------------------------------------------------------------------------------

(i) any labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other labor disruption against or involving
any Credit Party or any Subsidiary of any Credit Party if the same would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(j) the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Credit Party of any Stock or Stock Equivalent (other than issuances
by Holdings of Stock or Stock Equivalents not requiring a mandatory prepayment
hereunder);

(k) any amendment, waiver, supplement or other modification of any of the
Indenture Documents, the Factoring Facility Documents or the Closing Date Equity
Transaction Documents (accompanied by a true, correct and complete copy
thereof);

(l) if any Credit Party acquires any Margin Stock; and

(m) any event reasonably expected to result in a mandatory prepayment of the
Obligations pursuant to Section 1.8.

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower Representative, on
behalf of the Borrowers, setting forth details of the occurrence referred to
therein, and stating what action the Borrowers or other Person proposes to take
with respect thereto and at what time. Each notice under Section 4.3(a) shall
describe with particularity any and all clauses or provisions of this Agreement
or other Loan Document that have been breached or violated.

4.4 Preservation of Corporate Existence, Etc. Each Credit Party shall, and shall
cause each of its Subsidiaries to:

(a) preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except as permitted by Section 5.3;

(b) preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with any sale of assets permitted by
Sections 5.2 and any other transaction permitted by Section 5.3 and except as
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect;

(c) preserve or renew all of its registered Trademarks, the non-preservation of
which would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; and

(d) (i) conduct its business and affairs without the knowing infringement of or
knowing interference with any Intellectual Property of any other Person in any
material respect and (ii) shall comply in all material respects with the terms
of its IP Licenses.

 

50



--------------------------------------------------------------------------------

4.5 Maintenance of Property. Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, and preserve all its Property which is
used or useful in its business in good working order and condition, ordinary
wear and tear excepted and shall make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

4.6 Insurance.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to,
(i) maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the Property and businesses of the Credit
Parties and such Subsidiaries (including policies of fire, theft, product
liability, public liability, Flood Insurance, property damage, other casualty,
employee fidelity, workers’ compensation, business interruption and employee
health and welfare insurance) with financially sound and reputable insurance
companies or associations (in each case that are not Affiliates of the
Borrowers) of a nature and providing such coverage as is sufficient and as is
customarily carried by businesses of the size and character of the business of
the Credit Parties, (ii) with respect to each of the Mortgaged Properties,
maintain or cause to be maintained in full force and effect, in addition to the
policies required under clause (i) above, the insurance policies and coverages
described on Schedule 3.18, subject to changes in policies and coverages based
upon the availability of insurance for Persons engaged in ownership and
operation of properties similar to each of the Mortgaged Properties and
(iii) cause all such insurance relating to any Property or business of any
Credit Party to name Agent as additional insured or lenders loss payee as agent
for the Lenders, as appropriate. All policies of insurance on real and personal
Property of the Credit Parties will contain an endorsement, in form and
substance acceptable to Agent, showing loss payable to Agent (Form CP 1218 or
equivalent and naming Agent as lenders loss payee as agent for the Lenders) and
extra expense and business interruption endorsements. Such endorsement, or an
independent instrument furnished to Agent, will provide that the insurance
companies will give Agent at least forty-five (45) days’ prior written notice
before any such policy or policies of insurance shall be altered or canceled and
that no act or default of the Credit Parties or any other Person shall affect
the right of Agent to recover under such policy or policies of insurance in case
of loss or damage. Each Credit Party shall deliver to Agent within ten (10) days
of receipt of notice from any insurer, a copy of any notice of cancellation or
material change in coverage with respect to the affected Mortgaged Property.
Each Credit Party shall direct all present and future insurers under its “All
Risk” policies of property insurance to pay all proceeds payable thereunder
directly to Agent. If any insurance proceeds are paid by check, draft or other
instrument payable to any Credit Party and Agent jointly, Agent may endorse such
Credit Party’s name thereon and do such other things as Agent may deem advisable
to reduce the same to cash. Agent reserves the right at any time, upon its
determination that any Credit Party’s risk profile has changed following the
Closing Date, to require additional forms or categories and limits of insurance
(it being acknowledged and agreed that, so

 

51



--------------------------------------------------------------------------------

long as the Credit Parties do not engage in any line of business substantially
different from those lines of business carried on by it on the Closing Date,
Agent will not require policies of insurance of a form or category materially
different from those required by Agent as of the Closing Date). Notwithstanding
the requirement in clause (i) above, Flood Insurance shall not be required for
(x) Real Estate not located in a Special Flood Hazard Area, or (y) Real Estate
located in a Special Flood Hazard Area in a community that does not participate
in the National Flood Insurance Program.

(b) Unless the Credit Parties provide Agent with evidence of the insurance
coverage required by this Agreement (including, Flood Insurance), Agent may
purchase insurance (including, Flood Insurance) at the Credit Parties’ expense
to protect Agent’s and Lenders’ interests in the Credit Parties’ and their
Subsidiaries’ properties. This insurance may, but need not, protect the Credit
Parties’ and their Subsidiaries’ interests. The coverage that Agent purchases
may not pay any claim that any Credit Party or any Subsidiary of any Credit
Party makes or any claim that is made against such Credit Party or any
Subsidiary in connection with said Property. The Credit Parties may later cancel
any insurance purchased by Agent, but only after providing Agent with evidence
that there has been obtained insurance as required by this Agreement. If Agent
purchases insurance, the Credit Parties will be responsible for the costs of
that insurance, including interest and any other expenses Agent may incur in
connection with the placement of insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance shall be
added to the Obligations. The costs of the insurance may be more than the cost
of insurance the Credit Parties may be able to obtain on their own. In
furtherance of the foregoing, the Credit Parties shall comply with each of the
requirements set forth on Schedule 4.6.

4.7 Payment of Obligations. Each Credit Party shall, and shall cause each of its
Subsidiaries to, pay, discharge and perform as the same shall become due and
payable or required to be performed:

(a) all Tax liabilities, assessments and governmental charges or levies upon it
or its Property, unless (i) the same are being contested in good faith by
appropriate proceedings diligently prosecuted which stay the filing or
enforcement of any Lien and for which adequate reserves in accordance with GAAP
are being maintained by such Person; and (ii) the aggregate Liabilities secured
by such Lien do not exceed $3,000,000.

(b) all lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the imposition or enforcement of
any Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person;

(c) the performance of all obligations under any Contractual Obligation to such
Credit Party or any of its Subsidiaries is bound, or to which it or any of its
Property is subject, including the Related Agreements, except where the failure
to perform would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect; and

 

52



--------------------------------------------------------------------------------

(d) payments to the extent necessary to avoid the imposition of a Lien with
respect to, (1) the involuntary termination of any underfunded Benefit Plan or
(2) any Canadian Pension Plan other than inchoate Liens for amounts required to
be remitted but not yet due pursuant to applicable Canadian federal or
provincial pension benefits standards legislation.

4.8 Compliance with Laws; Pension Plans and Benefit Plans.

(a) Each Credit Party shall, and shall cause each of its Subsidiaries to, comply
with all Requirements of Law of any Governmental Authority having jurisdiction
over it or its business, including all Requirements of Law applicable to the
ownership, use and operation of each of the Mortgaged Properties, except where
the failure to comply would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

(b) For each existing, or hereafter adopted, Canadian Pension Plan, each Credit
Party shall ensure that all contributions are remitted in a timely fashion in
accordance with the terms thereof, any funding agreements and all applicable
laws, except as would not reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect.

4.9 Inspection of Property and Books and Records; Audits; Appraisals.

(a) Each Credit Party shall maintain and shall cause each of its Subsidiaries to
maintain books of record and account entries in conformity with GAAP
consistently applied.

(b) Each Credit Party shall, and shall cause each of its Subsidiaries to, with
respect to each owned, leased, or controlled property, during normal business
hours and upon reasonable advance notice (unless an Event of Default shall have
occurred and be continuing, in which event no notice shall be required and Agent
shall have access at any and all times during the continuance thereof):
(i) provide access to such property to Agent and any of its Related Persons, as
frequently as Agent determines to be appropriate; and (ii) permit Agent and any
of its Related Persons to conduct field examinations, audit, inspect and make
extracts and copies (or take originals if reasonably necessary) from all of such
Credit Party’s books and records, and evaluate and make physical verifications
of the Inventory and other Collateral in any manner and through any medium that
Agent considers advisable, in each instance, at the Credit Parties’ expense;
provided the Credit Parties shall only be obligated to reimburse Agent for the
expenses for (i) one such field examination, audit and inspection during any
Fiscal Year, (ii) a second field examination, audit and inspection during such
Fiscal Year if (A) at any time for at least thirty (30) consecutive days during
such Fiscal Year Availability is or has been less than the greater of
$33,000,000 and 30% of the Aggregate Revolving Loan Commitment or (B) on any day
during such Fiscal Year Availability is less than the

 

53



--------------------------------------------------------------------------------

greater of $27,500,000 and 25% of the Aggregate Revolving Loan Commitment, but,
in the case of each of clauses (A) or (B), greater than or equal to the greater
of $16,500,000 and 15% of the Aggregate Revolving Loan Commitment and (iii) a
third field examination, audit and inspection during such Fiscal Year if at any
time during such Fiscal Year Availability is less than the greater of
$16,500,000 and 15% of the Aggregate Revolving Loan Commitment; provided further
that no such limits shall apply if an Event of Default has occurred and is
continuing. Any Lender may accompany Agent or its Related Persons in connection
with any inspection at such Lender’s expense. Each Credit Party which keeps
records relating to Collateral in the Province of Quebec shall at all times keep
a duplicate copy thereof at a location outside the Province of Quebec, as listed
in Schedule 3.21.

(c) Upon Agent’s request from time to time, the Credit Parties shall permit and
enable Agent to obtain appraisals in form and substance and from appraisers
reasonably satisfactory to Agent stating (i) the then Net Orderly Liquidation
Value, or such other value as determined by Agent, of all or any portion of the
Inventory of any Credit Party or any Subsidiary of any Credit Party and (ii) the
fair market value, or such other value as determined by Agent (for example,
replacement cost for purposes of Flood Insurance), of any Real Estate of any
Credit Party or any Subsidiary of any Credit Party, including any appraisal
required to comply with FIRREA; provided, that notwithstanding any provision
herein to the contrary, the Credit Parties shall only be obligated to reimburse
Agent for the expenses for (i) one set of such appraisals during any Fiscal
Year, (ii) a second set of such appraisals during such Fiscal Year if (A) at any
time for at least thirty (30) consecutive days during such Fiscal Year
Availability is or has been less than the greater of $33,000,000 and 30% of the
Aggregate Revolving Loan Commitment or (B) on any day during such Fiscal Year
Availability is less than the greater of $27,500,000 and 25% of the Aggregate
Revolving Loan Commitment, but, in the case of each of clauses (A) or (B),
greater than or equal to the greater of $16,500,000 and 15% of the Aggregate
Revolving Loan Commitment and (iii) a third set of such appraisals during such
Fiscal Year if at any time during such Fiscal Year Availability is less than the
greater of $16,500,000 and 15% of the Aggregate Revolving Loan Commitment;
provided further that no such limits shall apply if an Event of Default has
occurred and is continuing.

4.10 Use of Proceeds. The Borrowers shall use the proceeds of the Loans and
Letters of Credit solely as follows: (a) first, to refinance on the Closing
Date, Prior Indebtedness and then to pay on the Closing Date a portion of the
purchase price in respect of the Closing Date Acquisition, (b) to pay costs and
expenses of the Related Transactions and costs and expenses required to be paid
pursuant to Section 2.1, and (c) for working capital, capital expenditures and
other general corporate purposes not in contravention of any Requirement of Law
and not in violation of this Agreement or the other Loan Documents; provided,
however that in no event may proceeds of any Loans or Letters of Credit be used,
directly or indirectly, to make a prepayment of the Notes Pari Passu Lien
Obligations.

 

54



--------------------------------------------------------------------------------

4.11 Cash Management Systems. Each Credit Party shall enter into, and cause each
applicable depository institution, securities intermediary or commodities
intermediary to enter into, one or more Control Agreements providing for
“springing” cash dominion (including providing for “control” thereover as such
term is defined in the Securities Transfer Act (2006) (Ontario) in respect of
Canadian Collateral) with respect to each Control Account (other than
Disbursement Accounts) and each securities, commodity or similar account
maintained by such Credit Party as of the Closing Date or established or
otherwise acquired by such Credit Party after the Closing Date. In addition, if
and to the extent requested by Agent, each Credit Party shall enter into one or
more Control Agreements providing for “springing” cash dominion over all Control
Accounts that constitute Disbursement Accounts maintained by such Credit Party
as of the Closing Date or established or otherwise acquired by such Credit Party
after the Closing Date. With respect to any Control Accounts subject to such
“springing” Control Agreements, unless a Dominion Period has occurred and is
continuing, Agent shall not deliver to the relevant depository institution,
securities intermediary or commodities intermediary a notice or other
instruction requiring such Person to transfer funds held in such Control
Accounts to the Collection Account. The Credit Parties shall not maintain cash
on deposit in Disbursement Accounts in excess of outstanding checks and wire
transfers payable from such accounts and amounts necessary to meet minimum
balance requirements.

4.12 Landlord Agreements. Each Credit Party shall use commercially reasonable
efforts to obtain a landlord agreement or bailee or mortgagee waivers, as
applicable, from the lessor of each leased property, bailee in possession of any
Collateral or mortgagee of any owned property with respect to each location
where any Collateral with an aggregate fair market value in excess of $500,000
or any books and records with respect to any Collateral is stored or located,
which agreement shall be reasonably satisfactory in form and substance to Agent.

4.13 Further Assurances.

(a) Each Credit Party shall ensure that all written information, exhibits and
reports furnished to Agent or the Lenders do not and will not contain any untrue
statement of a material fact and do not and will not omit to state any material
fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made, and will promptly
disclose to Agent and the Lenders and correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement
or recordation thereof.

(b) Promptly upon request by Agent, each Credit Party shall (and, subject to the
limitations set forth herein and in the Collateral Documents, shall cause each
of its Subsidiaries to) take such additional actions and execute such documents
as Agent may reasonably require from time to time in order (i) to carry out more
effectively the purposes of this Agreement or any other Loan Document, (ii) to
subject to the Liens created by any of the Collateral Documents any of the
Properties, rights or interests covered by any of the Collateral Documents,
(iii) subject to customary “Funds Certain Provisions” with respect to perfection
of Liens on assets acquired in a Permitted Acquisition or other Investment
permitted hereunder, to perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and the Liens intended to

 

55



--------------------------------------------------------------------------------

be created thereby, and (iv) to better assure, convey, grant, assign, transfer,
preserve, protect and confirm to the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document. Without limiting the generality of the foregoing and except as
otherwise approved in writing by Required Lenders, the U.S. Credit Parties shall
cause each of their Domestic Subsidiaries (other than Excluded Domestic
Subsidiaries and IMSAMET of Arizona) and Foreign Subsidiaries (other than
Excluded Foreign Subsidiaries), promptly after formation or acquisition thereof,
to guaranty the U.S. Obligations and to cause each such Subsidiary to grant to
Agent, for the benefit of the Secured Parties, a security interest in, subject
to the limitations set forth herein and in the Collateral Documents, all of such
Subsidiary’s Property to secure such guaranty. Furthermore and except as
otherwise approved in writing by Required Lenders, each U.S. Credit Party shall
pledge, and shall cause each of its Domestic Subsidiaries (other than Excluded
Domestic Subsidiaries and IMSAMET of Arizona) and Foreign Subsidiaries (other
than Excluded Foreign Subsidiaries) to pledge, all of the Stock and Stock
Equivalents of each of its Domestic Subsidiaries (other than Excluded Domestic
Subsidiaries) and Foreign Subsidiaries (other than Excluded Foreign
Subsidiaries) and sixty-five percent (65%) of the outstanding voting Stock and
Stock Equivalents and one hundred percent (100%) of outstanding non-voting Stock
and Stock Equivalents of each Excluded Foreign Subsidiary directly owned by a
Credit Party, in each instance, to Agent, for the benefit of the Secured
Parties, to secure the U.S. Obligations, promptly after formation or acquisition
of such Subsidiary. Without limiting the generality of the foregoing and except
as otherwise approved in writing by Required Lenders, Holdings shall, and shall
cause each of its Subsidiaries (other than (A) Excluded Foreign Subsidiaries
except any Canadian Subsidiary and (B) IMSAMET of Arizona) to, promptly after
formation or acquisition thereof, guaranty the Canadian Obligations and grant to
Agent, for the benefit of the Secured Parties, a security interest in, subject
to the limitations hereinafter set forth, all of such Subsidiary’s Property to
secure such guaranty. Furthermore and except as otherwise approved in writing by
Required Lenders, Holdings shall, and shall cause each of its Subsidiaries
(other than (A) Excluded Foreign Subsidiaries except any Canadian Subsidiary and
(B) IMSAMET of Arizona) to, pledge all of the Stock and Stock Equivalents of
each Subsidiary directly owned by such Person to Agent, for the benefit of the
Secured Parties, to secure the Canadian Obligations. In the event that Holdings
or any of its Subsidiaries (other than any Excluded Domestic Subsidiary, IMSAMET
of Arizona or any Excluded Foreign Subsidiary) acquires fee title to any Real
Estate, within sixty (60) days after (or such later date as may be agreed by
Agent in its reasonable discretion) such acquisition, such Person shall execute
and/or deliver, or cause to be executed and/or delivered, to Agent, (w) an
appraisal in form and substance reasonably acceptable to Agent, to the extent
requested by Agent, (x) a fully executed Mortgage, in form and substance
reasonably satisfactory to Agent together with an A.L.T.A. (or Canadian
equivalent) lender’s title insurance policy issued by a title insurer reasonably
satisfactory to Agent, in form and substance and in an amount reasonably
satisfactory to Agent insuring that the Mortgage is a valid and enforceable
first priority Lien (subject only to any Liens in favor of the Notes Collateral
Trustee under the Indenture Documents) on the respective property, free and
clear of all defects, encumbrances and Liens other than Permitted Liens, and
(y) then current A.L.T.A. (or Canadian equivalent) surveys, certified to Agent
by a licensed surveyor sufficient to

 

56



--------------------------------------------------------------------------------

allow the issuer of the lender’s title insurance policy to issue such policy
without a survey exception. In the event that Holdings or any of its
Subsidiaries acquires any Real Estate, the Credit Parties shall notify Agent in
writing of such acquisition within five (5) Business Days, and at Agent’s
request, the Credit Parties shall cause to be delivered to Agent, within thirty
(30) days after such request, an environmental site assessment prepared by a
qualified firm reasonably acceptable to Agent, in form and substance reasonably
satisfactory to Agent. In addition to the obligations set forth in
Section 4.6(a), within forty-five (45) days after written notice from Agent to
the Credit Parties that any Real Estate is located in a Special Flood Hazard
Area, the Credit Parties shall satisfy the Flood Insurance requirements of
Section 4.6(a). The Credit Parties shall deliver, or cause to be delivered, to
Agent, appropriate resolutions, secretary certificates, certified Organization
Documents and, if requested by Agent, legal opinions relating to the matters
described in this Section 4.13 (which opinions shall be in form and substance
reasonably acceptable to Agent and, to the extent applicable, substantially
similar to the opinions delivered on the Closing Date), in each instance with
respect to each Credit Party formed or acquired after the Closing Date. In
connection with each such pledge of Stock and Stock Equivalents, the Credit
Parties shall deliver, or cause to be delivered, to Agent, irrevocable proxies
and stock powers and/or assignments, as applicable, duly executed in blank.

4.14 Environmental Matters. Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with, and maintain its Real Estate, whether owned,
leased, subleased or otherwise operated or occupied, in compliance with, all
applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance) or that is required by orders and
directives of any Governmental Authority except where the failure to comply
would not reasonably be expected to, individually or in the aggregate, result in
a Material Environmental Liability. Without limiting the foregoing, if an Event
of Default is continuing or if Agent at any time has a reasonable basis to
believe that there exist violations of Environmental Laws by any Credit Party or
any Subsidiary of any Credit Party or that there exist any Environmental
Liabilities, then each Credit Party shall, promptly upon receipt of request from
Agent, cause the performance of, and allow Agent and its Related Persons access
to such Real Estate for the purpose of conducting, such environmental audits and
assessments, including any necessary subsurface sampling of soil and
groundwater, and cause the preparation of such reports, in each case as Agent
may from time to time reasonably request. Such audits, assessments and reports,
to the extent not conducted by Agent or any of its Related Persons, shall be
conducted and prepared by reputable environmental consulting firms reasonably
acceptable to Agent and shall be in form and substance reasonably acceptable to
Agent, all under procedures and protocol reasonably designed to maintain the
attorney/client privilege applicable to the results of such audits and
assessments.

4.15 Post-Closing Obligations. The Canadian Borrower shall comply with each of
the following or deliver to Agent, as applicable, on or prior to ninety
(90) days from the Closing Date (subject to any extensions or waivers as may be
granted by Agent in its Permitted Discretion): (a) evidence in form and
substance satisfactory to Agent of the establishment by the Canadian Borrower of
new deposit or similar accounts (collectively,

 

57



--------------------------------------------------------------------------------

the “Newly-Established Canadian Accounts”) to be maintained at a depository
institution pursuant to a cash management system, in each case satisfactory to
Agent, and (b) duly executed Control Agreements with respect to the
Newly-Established Canadian Accounts (other than Excluded Accounts), in each case
in form and substance satisfactory to Agent.

ARTICLE V.

NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

5.1 Limitation on Liens. No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its Property, whether now owned or hereafter acquired, other than the following
(“Permitted Liens”):

(a) any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Closing Date and set forth in Schedule 5.1 securing
Indebtedness outstanding on such date and permitted by Section 5.5(c), including
replacement Liens on the Property currently subject to such Liens securing
Indebtedness permitted by Section 5.5(c);

(b) any Lien securing the Obligations created under any Loan Document;

(c) Liens for Taxes (including real property Taxes) (i) which are not past due
or remain payable without penalty, or (ii) the non-payment of which is permitted
by Section 4.7;

(d) carriers’, warehousemen’s, mechanics’, landlords’, materialmen’s,
repairmen’s or other similar Liens arising in the Ordinary Course of Business
which are not past due or remain payable without penalty or which are being
contested in good faith and by appropriate proceedings diligently prosecuted,
which proceedings have the effect of preventing the forfeiture or sale of the
Property subject thereto and for which adequate reserves in accordance with GAAP
are being maintained;

(e) Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers’
compensation, unemployment insurance and other social security legislation
(including inchoate Liens for amounts required to be remitted but not yet due
pursuant to applicable Canadian federal or provincial pension standards
legislation) or to secure the performance of tenders, statutory obligations,
surety, stay, customs and appeals bonds, bids, leases, governmental contract,
trade contracts, performance and return of money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money) or to
secure liability to insurance carriers;

 

58



--------------------------------------------------------------------------------

(f) Liens consisting of judgment or judicial attachment liens with respect to
judgments the existence of which do not constitute an Event of Default;

(g) Survey exceptions, easements, rights-of-way, servitudes, sewers, electric
lines, telegraph and telephone lines, zoning and other recorded covenants,
conditions, restrictions, reservations, licenses, minor defects or other
irregularities in title, and other similar encumbrances incurred in the Ordinary
Course of Business which, either individually or in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the Property subject thereto or interfere in any material respect with
the ordinary conduct of the businesses of any Credit Party or any Subsidiary of
any Credit Party;

(h) Liens on any Equipment, Real Estate or other fixed assets acquired or held
by any Credit Party or any Subsidiary of any Credit Party securing Indebtedness
incurred or assumed for the purpose of financing (or refinancing) all or any
part of the cost of acquiring, constructing or improving such Property and
permitted under Section 5.5(d); provided that (i) any such Lien attaches to such
Property concurrently with or within ninety (90) days after the acquisition
thereof, (ii) such Lien attaches solely to the Property so acquired, constructed
or improved in such transaction and the proceeds thereof, and (iii) the
principal amount of the debt secured thereby does not exceed 100% of the cost of
such Property;

(i) Liens securing Capital Lease Obligations permitted under Section 5.5(d);

(j) any interest or title of a lessor or sublessor under any lease permitted by
this Agreement;

(k) Liens arising from the filing of precautionary UCC or PPSA financing
statements (or equivalents) with respect to any lease permitted by this
Agreement;

(l) non-exclusive licenses and sublicenses of Intellectual Property granted by a
Credit Party and leases or subleases (by a Credit Party as lessor or sublessor)
to third parties in the Ordinary Course of Business not interfering with the
business of the Credit Parties or any of their Subsidiaries;

(m) Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the UCC or, with respect to collecting banks located in the
State of New York, under Section 4-208 of the UCC;

(n) Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;

 

59



--------------------------------------------------------------------------------

(p) Liens securing (i) obligations in respect of Indebtedness under the
Indenture Documents to the extent permitted under Section 5.5(f) and (ii) the
Collateral Trust Hedging Obligations so long as, in each case of clauses (i) and
(ii), such Liens are subject to the Intercreditor Agreement or, in the case of
any Permitted Refinancing of such Indebtedness or obligations, another
intercreditor agreement containing terms, taken as a whole, that are at least as
favorable (taken as a whole) to the Secured Parties as those contained in the
Intercreditor Agreement;

(q) with respect to any Mortgaged Property, any Lien or other encumbrance
existing on the Closing Date, disclosed in Agent’s policy of title insurance
covering such Mortgaged Property and acceptable to Agent;

(r) Liens securing Real Alloy Germany’s obligations under the Factoring
Facility;

(s) Liens on Property of any Foreign Subsidiary (other than Real Alloy Germany)
that is not a Credit Party securing Indebtedness of such Foreign Subsidiary
permitted under Section 5.5(m);

(t) [Intentionally Omitted];

(u) the reservations, limitations, provisos and conditions expressed in any
original grants from the Crown of real or immovable property located in Canada,
which do not materially interfere with (i) the ordinary conduct of the business
of the applicable Person or (ii) the use and enjoyment of such real or immovable
property

(v) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts to the extent such Liens secure obligations relating to such account
that are incurred in the Ordinary Course of Business and not for speculative
purposes; provided that the aggregate amount of cash and Cash Equivalents
maintained in such accounts subject to such Liens does not exceed $5,000,000 in
the aggregate at any time outstanding;

(w) Liens on cash and Cash Equivalents securing obligations arising under Rate
Contracts entered into in the Ordinary Course of Business for bona fide hedging
purposes and not for speculative purposes; provided that the aggregate amount of
cash and Cash Equivalents subject to such Liens does not exceed $5,000,000 in
the aggregate at any time outstanding;

(x) Liens on unearned insurance premiums securing the financing thereof to the
extent permitted under Section 5.5(l) to the extent such Liens are in favor of
the applicable insurance carrier;

(y) Liens on Inventory and the proceeds thereof arising out of consignment,
bailment, title retention or similar arrangements for the sale of goods entered
into by any Borrower or any Subsidiary of a Borrower in the Ordinary Course of
Business solely to the extent that any such Inventory or proceeds subject to
such Liens can be reasonably identified by Agent and verified by Agent as being
excluded by the Borrowers from the most recent Borrowing Base Certificate
delivered by the Borrowers to Agent;

 

60



--------------------------------------------------------------------------------

(z) Liens on Property acquired pursuant to a Permitted Acquisition, or on
Property of a Subsidiary of a Credit Party in existence at the time such
Subsidiary is acquired pursuant to a Permitted Acquisition, in each instance,
other than Accounts, Inventory, deposit accounts and cash on deposit therein;
provided that (i) any Indebtedness that is secured by such Liens in permitted to
exist under Section 5.5(i) and (ii) such Liens are not incurred in connection
with, or in contemplation or anticipation of, such Permitted Acquisition and do
not attach to any Property of a Credit Party or any of its Subsidiaries;

(aa) customary options, put and call arrangements, rights of first refusal and
similar rights relating to Investments in joint ventures and partnerships so
long as such options, arrangements or rights relate solely to such joint
ventures and partnerships and the assets thereof;

(bb) Liens arising from precautionary UCC or PPSA financing statement filings on
Accounts sold pursuant to Permitted Supplier Financing Arrangements;

(cc) Liens securing reimbursement obligations incurred in the Ordinary Course of
Business for letters of credit to the extent permitted under Section 5.9(g);
provided that such Liens encumber only cash or Cash Equivalents in an aggregate
amount not to exceed 103% of such obligations;

(dd) Liens securing reimbursement obligations incurred for Existing Letters of
Credit to the extent permitted under Section 5.9(h); and

(ee) other Liens securing obligations which obligations do not exceed
$10,000,000 in the aggregate at any time outstanding; provided that such Liens
that attach to ABL Priority Collateral shall not secure obligations exceeding
$2,000,000 in the aggregate at any time outstanding.

5.2 Disposition of Assets. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including the Stock of any Subsidiary of
any Credit Party, whether in a public or a private offering or otherwise, and
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, except:

(a) dispositions in the Ordinary Course of Business to any Person other than an
Affiliate of a Credit Party, of (i) Inventory, (ii) worn-out or surplus
Equipment having a book value not exceeding $5,000,000 in the aggregate in any
Fiscal Year or (iii) any other Equipment solely to the extent that such
Equipment is exchanged for credit against the purchase price of replacement or
other Equipment or the proceeds of such disposition are promptly (but, in any
event, within one hundred eighty (180) days of such disposition) applied to the
purchase price of replacement or other Equipment;

 

61



--------------------------------------------------------------------------------

(b) dispositions (other than of (i) the Stock of any Subsidiary of any Credit
Party or (ii) any Accounts of any Credit Party) not otherwise permitted
hereunder which are made for fair market value and the mandatory prepayment in
the amount of the Net Proceeds of such disposition is made if and to the extent
required by Section 1.8; provided, that (i) at the time of any disposition, no
Event of Default shall exist or shall result from such disposition, (ii) not
less than 75% of the aggregate sales price from such disposition shall be paid
in cash, (iii) the aggregate fair market value of all assets so sold by the
Credit Parties and their Subsidiaries, together, shall not exceed in any Fiscal
Year $10,000,000 and (iv) in the event that Availability after giving effect to
such disposition would be less than the greater of $13,750,000 and 12.5% of the
Aggregate Revolving Loan Commitment, the Fixed Charge Coverage Ratio for the
twelve (12) month period ending on the last day of the fiscal month for which
financial statements have most recently been delivered in accordance with
Section 4.1(b), calculated on a pro forma basis after giving effect to such
disposition, is at least 1.00 to 1.00;

(c) (i) dispositions of Cash Equivalents in the Ordinary Course of Business made
to a Person that is not an Affiliate of any Credit Party and (ii) conversions of
Cash Equivalents into cash or other Cash Equivalents;

(d) dispositions of accounts receivable and related assets by (i) Real Alloy
Germany to the Factoring Facility Purchaser in accordance with the Factoring
Facility Documents and (ii) Aleris Recycling (Swansea) Ltd. (to be known as Real
Alloy UK Ltd. on or about the Closing Date) in accordance with a financing
arrangement permitted under Section 5.5(m);

(e) transfers of Property to a Credit Party by another Credit Party or by any
Subsidiary of a Credit Party;

(f) the lease or sublease in the Ordinary Course of Business of Real Estate;

(g) the sale in the Ordinary Course of Business of Accounts pursuant to any
Permitted Supplier Financing Arrangement;

(h) dispositions made for the purpose of consummating the Tyler Swap; and

(i) (i) Liens permitted under Section 5.1 (to the extent constituting a transfer
of Property); (ii) mergers and amalgamations in compliance with Section 5.3; and
(iii) Restricted Payments made in compliance with Section 5.11.

5.3 Consolidations, Mergers and Amalgamations. No Credit Party shall, and no
Credit Party shall suffer or permit any of its Subsidiaries to merge,
amalgamate, consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except:

 

62



--------------------------------------------------------------------------------

(a) upon not less than five (5) Business Days prior written notice to Agent:

(i) any Subsidiary of a U.S. Borrower may merge with, or dissolve or liquidate
into, a U.S. Borrower or a Wholly-Owned Subsidiary of a U.S. Borrower which is a
Domestic Subsidiary, provided that such U.S. Borrower or such Wholly-Owned
Subsidiary which is a Domestic Subsidiary shall be the continuing or surviving
entity and all actions required to maintain perfected Liens on the Stock of the
surviving entity and other Collateral in favor of Agent shall have been
completed;

(ii) any Subsidiary of the Canadian Borrower may merge or amalgamate with, or
dissolve or liquidate into, the Canadian Borrower or a Wholly-Owned Subsidiary
of the Canadian Borrower which is a Canadian Subsidiary provided that the
Canadian Borrower or such Wholly-Owned Subsidiary which is a Canadian Subsidiary
shall be the continuing or surviving entity and all actions required to maintain
perfected Liens on the Stock of the surviving entity and other Collateral in
favor of Agent shall have been completed; and

(iii) any Foreign Subsidiary (other than a Canadian Subsidiary) may merge with
or dissolve or liquidate into another Foreign Subsidiary provided if a Foreign
Subsidiary which is not an Excluded Foreign Subsidiary is a constituent entity
in such merger, dissolution or liquidation, a Foreign Subsidiary which is not an
Excluded Foreign Subsidiary shall be the continuing or surviving entity; and

(b) on (or substantially contemporaneous with) the Closing Date:

(i) the Canadian Borrower may amalgamate with Real Alloy Canada Company, and
following such amalgamation such amalgamated entity shall be the Canadian
Borrower for all purposes hereunder; provided that the Canadian Borrower shall,
for United States income tax purposes, be treated as a corporation within the
meaning of Section 7701(a)(3) of the Code and Section 301.7701-2(b) of the
Treasury regulations;

(ii) SGH Escrow Corporation may merge with Real Alloy Holding provided that Real
Alloy Holding shall be the continuing and surviving entity; and

(iii) Mexico Acquiring S. de R.L. de C.V., a sociedad de responsabilidad
limitada de capital variable organized under the laws of the United Mexican
States, may merge with Aleris Nuevo Leon S. de R.L. de C.V. a sociedad de
responsabilidad limitada de capital variable organized under the laws of the
United Mexican States, provided that Aleris Nuevo Leon S. de R.L. de C.V. shall
be the continuing and surviving entity.

 

63



--------------------------------------------------------------------------------

5.4 Acquisitions; Loans and Investments. No Credit Party shall and no Credit
Party shall suffer or permit any of its Subsidiaries to (i) purchase or acquire,
or make any commitment to purchase or acquire any Stock or Stock Equivalents, or
any obligations or other securities of, or any interest in, any Person,
including the establishment or creation of a Subsidiary, (ii) make or commit to
make any Acquisitions, or any other acquisition of all or substantially all of
the assets of another Person, or of any business or division of any Person,
including by way of merger, consolidation or other combination, or (iii) make,
purchase or acquire or commit to make, purchase or acquire, any advance, loan,
extension of credit or capital contribution to or any other investment in, any
Person including a Borrower, any Affiliate of a Borrower or any Subsidiary of a
Borrower (the items described in clauses (i), (ii) and (iii) are referred to as
“Investments”), except for:

(a) Investments in cash and Cash Equivalents;

(b) Investments consisting of (i) capital contributions by Holdings in then
existing Credit Parties, (ii) extensions of credit or capital contributions by
any U.S. Credit Party (other than Holdings) to or in any other then existing
U.S. Credit Party (other than Holdings), (iii) extensions of credit or capital
contributions by any Canadian Credit Party to or in any other then existing
Canadian Credit Party, (iv) extensions of credit or capital contributions by a
U.S. Borrower or any other U.S. Credit Party (other than Holdings) to or in any
then existing U.S. Subsidiaries of a U.S. Borrower which are not Credit Parties
not to exceed $500,000 in the aggregate at any time outstanding for all such
extensions of credit and capital contributions, (v) extensions of credit or
capital contributions by the Canadian Borrower or any other Canadian Credit
Party to or in any then existing Canadian Subsidiaries of the Canadian Borrower
which are not Credit Parties not to exceed $500,000 in the aggregate at any time
outstanding for all such extensions of credit and capital contributions, (vi) so
long as (A) no Default or Event of Default shall have occurred and be continuing
or results therefrom, (B) Availability after giving effect to such Investment
would not be less than the greater of $20,000,000 and 18% of the Aggregate
Revolving Loan Commitment and (C) the Fixed Charge Coverage Ratio for the twelve
(12) month period ending on the last day of the fiscal month for which financial
statements have most recently been delivered in accordance with Section 4.1(b),
calculated without giving effect to such Investment, is at least 1.00 to 1.00,
extensions of credit or capital contributions by a Credit Party (other than
Holdings) to or in Foreign Subsidiaries of Holdings (other than any Canadian
Subsidiary) not to exceed $12,000,000 in the aggregate at any time outstanding
for all such extensions of credit and capital contributions, (vii) so long as
(A) no Default or Event of Default shall have occurred and be continuing or
results therefrom and (B) Availability after giving effect to such Investment
would not be less than the greater of $20,000,000 and 18% of the Aggregate
Revolving Loan Commitment, extensions of credit or capital contributions by a
U.S. Credit Party (other than Holdings) to or in a Canadian Subsidiary of
Holdings not to exceed $5,000,000 in the aggregate at any time outstanding for
all such extensions of credit and capital contributions; provided, that (x) if
any Person executes and delivers to any Credit Party a note (collectively, the
“Intercompany Notes”) to evidence any Investments described in the foregoing
clauses (i) through (vii), that Intercompany Note shall be pledged and delivered
to Agent pursuant to the U.S. Revolving Guaranty and Security Agreement or the
Canadian Revolving Guarantee and Security Agreement, as

 

64



--------------------------------------------------------------------------------

applicable, as additional collateral security for the Obligations; (y) each
Credit Party shall accurately record all intercompany transactions on its books
and records; and (z) at the time any such intercompany loan or advance is made
by any Credit Party to any other Person permitted pursuant to the foregoing
clauses (i) through (vii) and after giving effect thereto, each such Credit
Party shall be Solvent; (viii) extensions of credit or capital contributions by
a Subsidiary of a U.S. Borrower which is not a Credit Party to or in another
then existing Subsidiary of a U.S. Borrower which is not a Credit Party, or
(ix) extensions of credit or capital contributions by a Subsidiary of the
Canadian Borrower which is not a Credit Party to or in another then existing
Subsidiary of the Canadian Borrower which is not a Credit Party;

(c) Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 5.2(b);

(d) Investments acquired in connection with the settlement of delinquent
Accounts in the Ordinary Course of Business or in connection with the bankruptcy
or reorganization of suppliers or customers;

(e) Investments existing on the Closing Date and set forth in Schedule 5.4;

(f) loans or advances to employees permitted under Section 5.6;

(g) Investments arising under Rate Contracts and Commodity Hedging Agreements
permitted under Section 5.9(b);

(h) the Closing Date Acquisition and any Permitted Acquisitions; and

(i) other Investments not described above in an aggregate amount not to exceed
$3,000,000 at any time.

5.5 Limitation on Indebtedness. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:

(a) the Obligations;

(b) Indebtedness consisting of Contingent Obligations (to the extent the same
constitute Indebtedness) permitted pursuant to Section 5.9;

(c) Indebtedness existing on the Closing Date and set forth in Schedule 5.5
including Permitted Refinancings thereof;

(d) Indebtedness not to exceed an aggregate principal amount at any time
outstanding of the greater of (i) 3.0% of Total Assets and (ii) $25,000,000,
consisting of Capital Lease Obligations or secured by Liens permitted by
Section 5.1(h) and Permitted Refinancings thereof;

 

65



--------------------------------------------------------------------------------

(e) unsecured intercompany Indebtedness permitted pursuant to Section 5.4(b);

(f) Indebtedness (i) existing on the Closing Date under the Indenture Documents
in an original aggregate principal amount not to exceed $320,000,000,
(ii) consisting of Notes Pari Passu Lien Obligations to the extent permitted to
be incurred after the Closing Date pursuant to the Indenture Documents in effect
as of the Closing Date and (iii) incurred in connection with any financing from
any lender in respect of the Notes Pari Passu Lien Obligations under Section 364
of the Bankruptcy Code to the extent permitted pursuant to the Intercreditor
Agreement, and, in the case of clauses (i) and (ii), Permitted Refinancings
thereof in accordance with the Intercreditor Agreement;

(g) Indebtedness under the Factoring Facility Documents and Permitted
Refinancings thereof;

(h) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits (including contractual and statutory
benefits) or property, casualty, liability or credit insurance, pursuant to
reimbursement or indemnification obligations to such Person, in each case
incurred in the Ordinary Course of Business; provided that upon the incurrence
of Indebtedness with respect to any such reimbursement obligations, such
obligations are reimbursed not later than thirty (30) days following such
incurrence;

(i) Indebtedness of a Subsidiary of a Credit Party acquired pursuant to a
Permitted Acquisition (or Indebtedness of a Target assumed at the time of a
Permitted Acquisition of such Target); provided that (i) such Indebtedness was
not incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition and (ii) the aggregate principal amount of all
Indebtedness permitted by this Section 5.5(i) shall not at any time outstanding
exceed $5,000,000;

(j) Indebtedness incurred in the Ordinary Course of Business with respect to
surety and appeal bonds, performance bonds and other similar obligations not to
exceed $3,000,000 in the aggregate at any time outstanding;

(k) Indebtedness arising from the honoring by a bank or other depository
institution of a check, draft or similar instrument drawn against insufficient
funds in the Ordinary Course of Business; provided that such Indebtedness is
extinguished within five (5) Business Days of its incurrence;

(l) Indebtedness consisting of the financing of insurance premiums in the
Ordinary Course of Business; provided that the aggregate principal amount
thereof does not exceed the annual premium amount and shall be secured only by
Liens permitted under Section 5.1(x);

(m) Indebtedness of Foreign Subsidiaries (other than Real Alloy Germany) of
Credit Parties that are not Credit Parties in an aggregate amount not to exceed
$11,000,000 at any time outstanding and Permitted Refinancings thereof
(collectively, “Specified Foreign Subsidiary Indebtedness”); and

 

66



--------------------------------------------------------------------------------

(n) other unsecured Indebtedness owing to Persons that are not Affiliates of the
Credit Parties in an aggregate principal amount not to exceed the greater of
(i) 1.0% of Total Assets and (ii) $10,000,000, in each case at any time
outstanding.

5.6 Employee Loans and Transactions with Affiliates. No Credit Party shall, and
no Credit Party shall suffer or permit any of its Subsidiaries to, enter into
any transaction with any Affiliate of a Borrower or of any such Subsidiary,
except:

(a) as expressly permitted by this Agreement, including Investments and
Restricted Payments expressly permitted by this Agreement;

(b) in the Ordinary Course of Business and pursuant to the reasonable
requirements of the business of such Credit Party or such Subsidiary upon fair
and reasonable terms no less favorable to such Credit Party or such Subsidiary
than would be obtained in a comparable arm’s length transaction with a Person
not an Affiliate of a Borrower or such Subsidiary and which are disclosed in
writing to Agent;

(c) loans or advances to employees of Credit Parties for travel, entertainment
and relocation expenses and other ordinary business purposes in the Ordinary
Course of Business not to exceed $500,000 in the aggregate outstanding at any
time;

(d) non-cash loans or advances made by Holdings to employees of Credit Parties
that are simultaneously used by such Persons to purchase Stock or Stock
Equivalents of Holdings;

(e) the issuance of Stock or other payments, awards or grants in cash, Stock or
otherwise pursuant to or the funding of, employment arrangements, Stock option
and Stock ownership plans or similar employee benefit plans, in each case in the
Ordinary Course of Business and approved by the board of directors of the
applicable Credit Party or Subsidiary thereof, as appropriate, in good faith;

(f) employment agreements entered into in the Ordinary Course of Business, which
agreements shall provide for the payment of reasonable compensation for actual
services rendered and be approved by the board of directors of the applicable
Credit Party or Subsidiary thereof, as appropriate, in good faith; and

(g) the Related Transactions.

All such transactions existing as of the Closing Date are described in Schedule
5.6.

5.7 Management Fees and Compensation. No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, pay any management, consulting or
similar fees to any Affiliate of any Credit Party or to any officer, director or
employee of any Credit Party or any Affiliate of any Credit Party or pay or
reimburse the Sponsor or any of its Affiliates (other than a Credit Party) for
any costs, expenses and similar items except:

 

67



--------------------------------------------------------------------------------

(a) payment of reasonable compensation to officers and employees for actual
services rendered to the Credit Parties and their Subsidiaries in the Ordinary
Course of Business;

(b) payment of directors’ fees and reimbursement of actual out-of-pocket
expenses incurred in connection with attending board of director meetings not to
exceed in the aggregate, with respect to all such items, $500,000 in any Fiscal
Year of the Borrowers;

(c) payment to the Sponsor of reasonable and ordinary out-of-pocket overhead,
insurance and other similar expenses incurred by the Sponsor to the extent such
expenses are allocated to the Credit Parties and their Subsidiaries in the
Ordinary Course of Business and pursuant to methodology reasonably acceptable to
Agent; and

(d) payment on the Closing Date of transaction expenses to the Sponsor not to
exceed $37,000,000 in the aggregate.

5.8 Margin Stock; Use of Proceeds. No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, use any portion of the Loan
or Letter of Credit proceeds, directly or indirectly, to purchase or carry
Margin Stock or repay or otherwise refinance Indebtedness of any Credit Party or
others incurred to purchase or carry Margin Stock, or otherwise in any manner
which is in contravention of any Requirement of Law or in violation of this
Agreement.

5.9 Contingent Obligations. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Contingent Obligations except in respect of the Obligations and
except:

(a) endorsements for collection or deposit in the Ordinary Course of Business;

(b) Rate Contracts and Commodity Hedging Agreements entered into in the Ordinary
Course of Business for bona fide hedging purposes and not for speculation;

(c) Contingent Obligations of the Credit Parties and their Subsidiaries existing
as of the Closing Date and listed on Schedule 5.9, including extension and
renewals thereof which do not increase the amount of such Contingent Obligations
or impose materially more restrictive or adverse terms on the Credit Parties or
their Subsidiaries as compared to the terms of the Contingent Obligation being
renewed or extended;

(d) Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to Agent title insurance policies;

(e) Contingent Obligations arising with respect to customary indemnification,
adjustment or purchase or acquisition price or similar obligations in favor of
(i) sellers in connection with Acquisitions permitted hereunder (including the
Closing Date Acquisition) and (ii) purchasers in connection with dispositions
permitted under Sections 5.2(b) and 5.2(g);

 

68



--------------------------------------------------------------------------------

(f) Contingent Obligations arising under Letters of Credit;

(g) Contingent Obligations arising under letters of credit issued in the
Ordinary Course of Business for the account of any Credit Party; provided that
(i) such letters of credit may be issued only if a Letter of Credit is not
available to be Issued by an L/C Issuer under this Agreement, (ii) such
Contingent Obligations shall be secured only by the Liens permitted pursuant to
Section 5.1(cc), (iii) no Event of Default has occurred and is continuing or
would result from the issuance of any such letter of credit and (iv) the
aggregate amount of such Contingent Obligations in respect of all such letters
of credit does not exceed $4,000,000 at any time outstanding;

(h) Contingent Obligations owed by any of the Foreign Subsidiaries with respect
to the Existing Letters of Credit;

(i) Contingent Obligations arising under guaranties made in the Ordinary Course
of Business of obligations of any Credit Party (other than a Holding Company),
which obligations are otherwise permitted hereunder; provided that if such
obligation is subordinated to the Obligations, such guaranty shall be
subordinated to the same extent;

(j) Contingent Obligations arising under the Indenture Documents (including, for
the avoidance of doubt, the Collateral Trust Hedging Obligations) or the
Factoring Facility Documents, in each case to the extent such Indebtedness or
obligations are permitted to be incurred in accordance with Section 5.5;

(k) intercompany guarantees, support agreements, keep-well agreements and other
similar Contingent Obligations made, entered into or incurred in connection with
a transaction subject to the Commodity Exchange Act by any Credit Party or any
Subsidiary of a Credit Party that is an eligible contract participant (as
defined in the Commodity Exchange Act) for the benefit of any other Credit Party
or any of its Subsidiaries by virtue of such Person’s failure for any reason to
constitute an eligible contract participant; and

(l) other Contingent Obligations not exceeding $1,000,000 in the aggregate at
any time outstanding.

5.10 Compliance with ERISA, Pension and Benefits Plans.

(a) No ERISA Affiliate shall cause or suffer to exist (a) any event that could
result in the imposition of a Lien on any asset of a Credit Party or a
Subsidiary of a Credit Party with respect to any Title IV Plan or Multiemployer
Plan or (b) any other ERISA Event, that would, in the aggregate, have a Material
Adverse Effect. No Credit Party shall cause or suffer to exist any event that
could result in the imposition of a Lien with respect to any Benefit Plan.

 

69



--------------------------------------------------------------------------------

(b) No Credit Party shall establish or contribute to any Canadian Defined
Benefit Pension Plan.

5.11 Restricted Payments. No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any Stock or Stock Equivalent or (ii) purchase,
redeem or otherwise acquire for value any Stock or Stock Equivalent now or
hereafter outstanding (the items described in clauses (i) and (ii) above are
referred to as “Restricted Payments”); except that:

(a) any U.S. Subsidiary may declare and pay dividends to any U.S. Credit Party;

(b) any Canadian Subsidiary may declare and pay dividends or make trust
distributions to any Credit Party;

(c) Holdings may declare and make dividend payments or other distributions
payable solely in its Stock or Stock Equivalents;

(d) each Subsidiary of Real Alloy Acquisition may make distributions to Real
Alloy Acquisition and Real Alloy Acquisition may make distributions to Holdings
which are immediately used by Holdings to redeem from officers, directors,
employees and consultants Stock and Stock Equivalents of Holdings or the Sponsor
provided all of the following conditions are satisfied:

(i) each of the Permitted Payment Conditions; and

(ii) the aggregate Restricted Payments permitted (x) in any Fiscal Year of the
Borrowers shall not exceed $1,000,000 and (y) during the term of this Agreement
shall not exceed $5,000,000;

(e) for any taxable period in which any Credit Party and/or any of its
Subsidiaries is a member of a consolidated, combined, unitary or similar type
income tax group of which the Sponsor is the common parent (a “Tax Group”), the
Borrowers and their Subsidiaries may make distributions to Real Alloy
Acquisition, Real Alloy Acquisition may make distributions to Holdings, and
Holdings may make distributions to the Sponsor to permit the payment of federal,
state, local and foreign income Taxes then due and payable, including required
estimated payments, after giving effect to the application by the Sponsor of a
net operating loss carryforward in such Fiscal Year, if any, and franchise Taxes
and other similar licensing expenses incurred in the Ordinary Course of
Business; provided that the amount of such distribution shall not be greater
than the amount of such Taxes or expenses that would have been due and payable
by the Credit Parties and their relevant Subsidiaries had the Borrowers not
filed a consolidated, combined, unitary or similar type return as part of a Tax
Group;

(f) on and after the delivery of the audited financial statement pursuant to
Section 4.1(a) for the Fiscal Year ending December 31, 2015, each Subsidiary of
Real Alloy Acquisition may make distributions to Real Alloy Acquisition and Real

 

70



--------------------------------------------------------------------------------

Alloy Acquisition may make distributions to Holdings which are immediately used
by Holdings to make distributions consisting of the payment of dividends to the
holders of Stock of Holdings provided all of the following conditions are
satisfied:

(i) each of the Permitted Payment Conditions; and

(ii) the aggregate Restricted Payments permitted in any Fiscal Year of the
Borrowers shall not exceed the sum of (x) the lesser of (1) $6,000,000 and
(2) 50% of the net income (for the avoidance of doubt, such net income having
been reduced by the amount of any Specified NOL Dividends paid or payable in
such Fiscal Year) of the Credit Parties on a consolidated basis determined in
accordance with GAAP (adjusted for non-recurring transaction costs previously
disclosed to, and approved by, Agent and non-cash deferred financing costs) for
the most recently ended Fiscal Year for which audited financial statements have
been delivered pursuant to Section 4.1(a) and (y) the aggregate amount that each
Subsidiary of Real Alloy Acquisition would have otherwise paid as a member of a
Tax Group in accordance with Section 5.11(e) but for the application by the
Sponsor of a net operating loss carryforward in such Fiscal Year, provided that
such Restricted Payments shall not exceed $3,000,000 in any Fiscal Year (the
Restricted Payments referred to in this clause (y), the “Specified NOL
Dividends”);

(g) Real Alloy Acquisition and Holdings may make Restricted Payments on the
Closing Date in connection with the consummation of the Closing Date
Acquisition;

(h) each Subsidiary of Real Alloy Acquisition may declare and make Restricted
Payments to Real Alloy Acquisition and Real Alloy Acquisition may declare and
make Restricted Payments to Holdings so that Holdings may, and Holdings shall be
permitted to, make payments permitted by Section 5.7; and

(i) any Subsidiary that is not a Credit Party may make distributions to Real
Alloy Acquisition or any other Subsidiary of Real Alloy Acquisition, provided
that (i) such distributions are applied to the payment of principal or interest
in respect of Indebtedness permitted pursuant to Section 5.5 and (ii) such
distributions are not funded with proceeds of Investments permitted under
Sections 5.4(b)(vi) or 5.4(b)(vii).

5.12 Change in Business. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in any line of business different from those
lines of business carried on by it on the Closing Date and any business
reasonably complementary or ancillary thereto. No Holding Company shall engage
in any business activities or own any Property other than (i) ownership of the
Stock and Stock Equivalents of the Borrowers, (ii) activities and contractual
rights incidental to maintenance of its corporate existence and
(iii) performance of its obligations under the Related Agreements to which it is
a party.

5.13 Change in Structure. Except as expressly permitted under Section 5.3, no
Credit Party shall, and no Credit Party shall permit any of its Subsidiaries to,
make any material changes in its equity capital structure, issue any Stock or
Stock Equivalents or amend any of its Organization Documents in any material
respect and, in each case, in any respect adverse to Agent or Lenders.

 

71



--------------------------------------------------------------------------------

5.14 Changes in Accounting, Name or Jurisdiction of Organization. No Credit
Party shall, and no Credit Party shall suffer or permit any of its Subsidiaries
to, (i) make any significant change in accounting treatment or reporting
practices, except as required by GAAP, (ii) change the Fiscal Year or method for
determining Fiscal Quarters of any Credit Party or of any consolidated
Subsidiary of any Credit Party, (iii) except as set forth on Schedule 5.14 to
occur on or about the Closing Date immediately after the consummation of the
Related Transactions, change its name as it appears in official filings in its
jurisdiction of organization or (iv) change its jurisdiction of organization or
(v) change (x) its chief executive office or domicile (within the meaning of the
Civil Code of Quebec), or (y) warehouses or locations at which Collateral is
held or stored or the location of its material records concerning the
Collateral, in the case of clauses (iii), (iv) and (v), without at least twenty
(20) days’ prior written notice to Agent and the acknowledgement of Agent that
all actions required by Agent, including those to continue the perfection of its
Liens, have been completed.

5.15 Amendments to Related Agreements. No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries, to (i) amend, supplement, waive or
otherwise modify any provision of, any Related Agreement (other than (A) the
Loan Documents in accordance with the terms applicable thereto, (B) the
Indenture Documents to the extent permitted by the Intercreditor Agreement and
(C) the Factoring Facility Documents and the Closing Date Equity Transaction
Documents in a manner that is not adverse to Agent or Lenders or which would not
reasonably be expected to have a Material Adverse Effect), or (ii) take or fail
to take any action under any Related Agreement that would reasonably be expected
to have a Material Adverse Effect.

5.16 No Negative Pledges.

(a) No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual restriction or encumbrance of any kind
on the ability of any Credit Party or Subsidiary to pay dividends or make any
other distribution on any of such Credit Party’s or Subsidiary’s Stock or Stock
Equivalents or to pay fees, including management fees, or make other payments
and distributions to a Borrower or any other Credit Party except any
restrictions contained in the Loan Documents, the Indenture Documents or the
Factoring Facility Documents. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, directly or indirectly, enter into, assume or
become subject to any Contractual Obligation prohibiting or otherwise
restricting the existence of any Lien upon any of its assets in favor of Agent,
whether now owned or hereafter acquired except:

(i) under the Loan Documents;

(ii) under the Indenture Documents;

 

72



--------------------------------------------------------------------------------

(iii) under the Factoring Facility Documents;

(iv) in connection with any document or instrument governing Liens permitted
pursuant to Sections 5.1(h), 5.1(i), 5.1(v), 5.1(w) and 5.1(y); provided that
any such restriction contained therein relates only to the asset or assets
subject to such permitted Liens;

(v) customary restrictions and conditions contained in any agreement relating to
the sale, assignment, lease, conveyance, transfer or other disposition of any
asset permitted under Section 5.2 pending the consummation of such sale,
assignment, lease, conveyance, transfer or other disposition;

(vi) restrictions binding upon a Person acquired by a Credit Party (other than
any Holding Company), which restrictions were in existence at the time of such
Acquisition (but not created in contemplation or anticipation thereof or to
provide all or any portion of the funds or credit support utilized to consummate
such Acquisition), which restrictions are not applicable to any Person, or the
Property of any Person, other than the Person and its Subsidiaries, or the
Property of the Person and its Subsidiaries, so acquired;

(vii) customary restrictions in joint venture, partnership and other similar
agreements applicable to joint ventures or partnerships, as the case may be,
permitted under Section 5.4 and applicable solely to such joint venture or
partnership, as the case may be, entered into in the Ordinary Course of
Business;

(viii) restrictions imposed by any document or instrument relating to
Indebtedness incurred by a Foreign Subsidiary pursuant to Section 5.5(m)
provided that any such restriction contained therein is limited to such Foreign
Subsidiary’s assets pledged as security in connection with such Indebtedness;
and

(ix) pursuant to restrictions existing solely under or by reason of applicable
Requirements of Law.

(b) No Credit Party shall issue any Stock or Stock Equivalents (i) if such
issuance would result in an Event of Default under Section 7.1(k) and
(ii) unless such Stock and Stock Equivalents are pledged to Agent, for the
benefit of the Secured Parties, as security for the Obligations, on
substantially the same terms and conditions as the Stock and Stock Equivalents
of such Credit Party are pledged to Agent.

5.17 OFAC; Patriot Act; Anti-Money Laundering. No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to fail to comply with the
laws, regulations and executive orders referred to in Sections 3.30 and 3.31.

5.18 Sale-Leasebacks. No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in a sale leaseback, synthetic lease or
similar transaction involving any of its assets.

 

73



--------------------------------------------------------------------------------

5.19 Hazardous Materials. No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, cause or suffer to exist any Release of any
Hazardous Material at, to or from any Real Estate that violates any
Environmental Law, could reasonably be expected to form the basis for any
Material Environmental Liabilities or otherwise have a material adverse effect
on the value or marketability of any Real Estate (whether or not owned by any
Credit Party or any Subsidiary of any Credit Party).

5.20 Prepayments of Other Indebtedness. No Credit Party shall, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity, other than:

(a) the Obligations;

(b) Indebtedness secured by a Permitted Lien if the asset securing such
Indebtedness has been sold or otherwise disposed of in a transaction permitted
hereunder; provided that any payment or prepayment of any Notes Pari Passu Lien
Obligations pursuant to this clause (b) shall be limited to and made solely with
the Net Proceeds received by any Credit Party from the sale or other disposition
of Notes Priority Collateral and shall be subject to the terms of the
Intercreditor Agreement;

(c) a Permitted Refinancing of Indebtedness permitted under Section 5.5(c), (d),
(f), (g) or (m);

(d) a voluntary prepayment of the Notes Pari Passu Lien Obligations so long as:

(i) each of the Permitted Payment Conditions is satisfied; and

(ii) the aggregate amount of all such prepayments by the Credit Parties pursuant
to this clause (d) does not exceed $25,000,000 during any Fiscal Year; and

(e) prepayment of intercompany Indebtedness to Credit Parties.

ARTICLE VI.

FINANCIAL COVENANTS

Each Credit Party covenants and agrees that, so long as any Lender shall have
any Commitment hereunder, or any Loan or other Obligation (other than contingent
indemnification Obligations to the extent no claim giving rise thereto has been
asserted) shall remain unpaid or unsatisfied:

6.1 Fixed Charge Coverage Ratio. If a Trigger Event has occurred and is
continuing, the Credit Parties shall not permit the Fixed Charge Coverage Ratio
for the twelve fiscal month period ending on the last day of the most recent
fiscal month prior to the applicable Trigger Date for which a Compliance
Certificate has been or is required to be delivered pursuant to Section 4.2(b)
and for any twelve fiscal month period ending during a Trigger Period to be less
than 1.00 to 1.00.

 

74



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio” shall be calculated in the manner set forth in
Exhibit 4.2(b).

ARTICLE VII.

EVENTS OF DEFAULT

7.1 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) Non-Payment. Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of, or interest on, any Loan, including
after maturity of the Loans, or to pay any L/C Reimbursement Obligation or
(ii) to pay within three (3) Business Days after the same shall become due, any
fee or any other amount payable hereunder or pursuant to any other Loan
Document;

(b) Representation or Warranty. (i) Any representation, warranty or
certification by or on behalf of any Credit Party or any of its Subsidiaries
made or deemed made herein, in any other Loan Document, or which is contained in
any certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under this
Agreement, or in or under any other Loan Document, shall prove to have been
incorrect in any material respect (without duplication of other materiality
qualifiers contained therein) on or as of the date made or deemed made or
(ii) any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than (A) inadvertent, immaterial errors not
exceeding $750,000 in the aggregate in any Borrowing Base Certificate,
(B) errors understating the Borrowing Base and (C) inadvertent errors occurring
when Availability continues to exceed $22,000,000 after giving effect to the
correction of such errors (provided that, an Event of Default shall be deemed to
have occurred regardless of Availability after the occurrence of any such error,
if errors which cause the Borrowing Base to be overstated by an amount greater
than $2,000,000 occur three or more times during the term of this Agreement));

(c) Specific Defaults. Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 4.1, 4.2(a), 4.2(b), 4.2(d),
4.3(a), 4.6, 4.9, 4.10, 4.11, 4.15 or 9.10(b) or Article V or VI or the Fee
Letter;

(d) Other Defaults. Any Credit Party or Subsidiary of any Credit Party fails to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document, and such default shall continue unremedied
for a period of thirty (30) days after the earlier to occur of (i) the date upon
which a Responsible Officer of any Credit Party becomes aware of such default
and (ii) the date upon which written notice thereof is given to the Borrower
Representative by Agent or Required Lenders;

 

75



--------------------------------------------------------------------------------

(e) Cross-Default. (i) Any Credit Party or any Subsidiary of any Credit Party
(A) fails to make any payment in respect of any Indebtedness (other than the
Obligations) or Contingent Obligation (other than the Obligations) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $5,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified in the
document relating thereto on the date of such failure; or (B) fails to perform
or observe any other condition or covenant, or any other event shall occur or
condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation (other than Contingent Obligations owing
by one Credit Party with respect to the obligations of another Credit Party
permitted hereunder or earnouts permitted hereunder), if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity (without regard to any subordination terms with
respect thereto), or such Contingent Obligation to become payable or cash
collateral in respect thereof to be demanded, (ii) the occurrence and
continuation of any event of default under the Indenture Documents, (iii) the
occurrence and continuation of any event of default under the Factoring Facility
Documents, or (iv) the occurrence and continuance of any event of default under
the Closing Date Equity Transaction Documents;

(f) Insolvency; Voluntary Proceedings. A Borrower, individually, ceases or
fails, or the Credit Parties and their Subsidiaries on a consolidated basis,
cease or fail, to be Solvent, or any Credit Party or any Subsidiary of any
Credit Party: (i) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) except as expressly permitted
under Section 5.3, voluntarily ceases to conduct its business in the ordinary
course; (iii) commences any Insolvency Proceeding with respect to itself; or
(iv) takes any action to effectuate or authorize any of the foregoing;

(g) Involuntary Proceedings. (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Subsidiary of any Credit
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of such Person’s
Property and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) any Credit Party or Subsidiary of any Credit Party admits
the material allegations of a petition against it in any Insolvency Proceeding,
or an order for relief (or similar order under non-U.S. law) is ordered in any
Insolvency Proceeding; or (iii) any Credit Party or any Subsidiary of any Credit
Party acquiesces in the appointment of a receiver, receiver and manager,
statutory manager, administrator, trustee, custodian, conservator, liquidator
(whether provisional or otherwise), sequestrator, mortgagee in possession (or
agent therefor), or other similar Person for itself or a substantial portion of
its Property or business;

 

76



--------------------------------------------------------------------------------

(h) Monetary Judgments. One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Subsidiaries involving in the aggregate a
liability of $3,000,000 or more (excluding amounts covered by insurance to the
extent the relevant independent third party insurer has not denied coverage
therefor), and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of thirty (30) days after the entry thereof;

(i) Non-Monetary Judgments. One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Subsidiaries which has or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of fifteen (15) consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

(j) Collateral. Any material provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Credit Party or any
Subsidiary of any Credit Party party thereto or any Credit Party or any
Subsidiary of any Credit Party shall so state in writing or bring an action to
limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in the Collateral purported to be covered thereby or
such security interest shall for any reason cease to be a perfected and first
priority security interest subject only to Permitted Liens;

(k) Ownership. (i) the Sponsor at any time ceases to own at least one hundred
percent (100%) of the issued and outstanding Stock of Holdings owned by it on
the Closing Date (as the same may be adjusted for any combination,
recapitalization or reclassification into a greater or smaller number of shares,
interests or other unit of equity security); (ii) the Sponsor at any time fails
to own beneficially, directly or indirectly, at least fifty-one percent (51%) of
the issued and outstanding voting Stock of Holdings or, in any event, Stock
representing voting control of the Borrowers; (iii) Holdings ceases to own one
hundred percent (100%) of the issued and outstanding Stock and Stock Equivalents
of Real Alloy Acquisition; (iv) Real Alloy Acquisition ceases to own one hundred
percent (100%) of the issued and outstanding Stock and Stock Equivalents of the
Borrowers; (v) except as otherwise provided in this Agreement, any Borrower
ceases to own one hundred percent (100%) (or, solely with respect to IMSAMET of
Arizona, seventy percent (70%)) of the issued and outstanding Stock and Stock
Equivalents of any of its Subsidiaries, in each instance in clauses (i), (ii),
(iii), (iv) and (v), free and clear of all Liens, rights, options, warrants or
other similar agreements or understandings, other than (A) Liens in favor of
Agent, for the benefit of the Secured Parties or (B) Liens in favor of the Notes
Collateral Trustee granted under the Indenture Documents;

(l) Invalidity of Intercreditor Agreement. Any provision of the Intercreditor
Agreement, shall for any reason be revoked or invalidated by any Person, or
otherwise cease to be in full force and effect, or any Person shall contest in
any manner the validity or enforceability thereof or deny that it has any
further liability or obligation thereunder, or the Obligations, for any reason
shall not have the priority contemplated by this Agreement, the Intercreditor
Agreement or such subordination provisions, as applicable; or

 

77



--------------------------------------------------------------------------------

(m) Proceeds under Purchase Agreement. Any indemnification payment by the Seller
after the Closing Date paid to a Person other than a Credit Party (other than
amounts applied by such Person for the purpose of (i) replacing, repairing or
restoring any Properties of a Credit Party, (ii) payment of (or reimbursement of
payments made for) claims against a Credit Party and settlements thereof to
third Persons not an Affiliate of a Credit Party, or (iii) otherwise covering
any out-of-pocket expenses incurred by such Person in obtaining such
indemnification payment) shall not have been contributed to a Credit Party
within five (5) Business Days of receipt thereof.

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default, Agent may, and shall at the request of the Required Lenders:

(a) declare all or any portion of the Commitment of each Lender to make Loans or
of the L/C Issuer to Issue Letters of Credit to be suspended or terminated,
whereupon all or such portion of such Commitment shall forthwith be suspended or
terminated;

(b) declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable; without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Credit Party; and/or

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in
Section 7.1(f) or 7.1(g) above (in the case of clause (i) of Section 7.1(g) upon
the expiration of the sixty (60) day period mentioned therein), the obligation
of each Lender to make Loans and the obligation of the L/C Issuer to Issue
Letters of Credit shall automatically terminate and the unpaid principal amount
of all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Agent, any Lender or
the L/C Issuer.

7.3 Rights Not Exclusive. The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

7.4 Cash Collateral for Letters of Credit. If an Event of Default has occurred
and is continuing, this Agreement (or the Aggregate Revolving Loan Commitment)
shall be terminated for any reason or if otherwise required by the terms hereof,
Agent may, and upon request of Required Lenders, shall, demand (which demand
shall be deemed to have been delivered automatically upon any acceleration of
the Loans and other obligations hereunder pursuant to Section 7.2), and the U.S.
Borrowers (with respect to L/C

 

78



--------------------------------------------------------------------------------

Reimbursement Obligations for U.S. Letters of Credit) and the Canadian Borrower
(with respect to L/C Reimbursement Obligations for Canadian Letters of Credit)
shall thereupon deliver to Agent, to be held for the benefit of the L/C Issuer,
Agent and the Lenders entitled thereto, an amount of cash equal to 103% of the
U.S. Dollar Equivalent of the amount of L/C Reimbursement Obligations as
additional collateral security for such Obligations. Agent may at any time apply
any or all of such cash and cash collateral to the payment of any or all of the
Credit Parties’ Obligations; provided that such cash collateral provided by the
Canadian Borrower may only be used to repay Canadian Obligations. The remaining
balance of the cash collateral will be returned to the Borrowers when all
Letters of Credit have been terminated or discharged, all Commitments have been
terminated and all Obligations have been paid in full in cash.

ARTICLE VIII.

THE AGENT

8.1 Appointment and Duties.

(a) Appointment of Agent. Each Lender and each L/C Issuer hereby appoints GE
Capital (together with any successor Agent pursuant to Section 8.9) as Agent
hereunder and authorizes Agent to (i) execute and deliver the Loan Documents and
accept delivery thereof on its behalf from any Credit Party, (ii) take such
action on its behalf and to exercise all rights, powers and remedies and perform
the duties as are expressly delegated to Agent under such Loan Documents and
(iii) exercise such powers as are incidental thereto.

(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, Agent shall have the sole and exclusive right and authority
(to the exclusion of the Lenders and L/C Issuers), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders and the L/C
Issuers with respect to all payments and collections arising in connection with
the Loan Documents (including in any proceeding described in Section 7.1(f) or
7.1(g) or any other bankruptcy, insolvency or similar proceeding), and each
Person making any payment in connection with any Loan Document to any Secured
Party is hereby authorized to make such payment to Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 7.1(f) or 7.1(g) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Person),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Agent hereby appoints,
authorizes and directs

 

79



--------------------------------------------------------------------------------

each Lender and L/C Issuer to act as collateral sub-agent for Agent, the Lenders
and the L/C Issuers for purposes of the perfection of Liens with respect to any
deposit account maintained by a Credit Party with, and cash and Cash Equivalents
held by, such Lender or L/C Issuer, and may further authorize and direct the
Lenders and the L/C Issuers to take further actions as collateral sub-agents for
purposes of enforcing such Liens or otherwise to transfer the Collateral subject
thereto to Agent, and each Lender and L/C Issuer hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.

(c) Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Secured Parties (except to the limited extent provided in
Section 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term “Agent”,
the terms “agent”, “Agent” and “collateral agent” and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only,
(ii) is not assuming any obligation under any Loan Document other than as
expressly set forth therein or any role as agent, fiduciary or trustee of or for
any Lender, L/C Issuer or any other Person and (iii) shall have no implied
functions, responsibilities, duties, obligations or other liabilities under any
Loan Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses
(i) through (iii) above.

(d) Quebec Collateral.

For greater certainty, and without limiting the powers of Agent or any other
Person acting as mandatary (agent) of the Agent, each of the Secured Parties
hereby irrevocably constitutes the Agent as the holder of an irrevocable power
of attorney (fondé de pouvoir within the meaning of Article 2692 of the Civil
Code of Québec) in order to hold hypothecs and security granted by any Credit
Party on Property pursuant to the laws of the Province of Québec in order to
secure obligations of any Credit Party under any bond, debenture or other title
of indebtedness, issued by any Credit Party, and hereby agrees that Agent, may
act as the bondholder and mandatary (i.e., agent) with respect to any shares,
capital stock or other securities or any bond, debenture or similar title of
indebtedness that may be issued by any Credit Party and pledged in favor of
Agent, for the benefit of the Secured Parties. The execution by the Agent,
acting as fondé de pouvoir and mandatary, prior to the Agreement of any deeds of
hypothec or other security documents is hereby ratified and confirmed.

Notwithstanding the provisions of Section 32 of An Act respecting the special
powers of legal persons (Québec), Agent may acquire and be the holder of any
bond or debenture issued by any Credit Party (i.e., the fondé de pouvoir may
acquire and hold the first bond issued under any deed of hypothec by any Credit
Party).

The constitution of the Agent as fondé de pouvoir and as bondholder and
mandatary set forth in the first paragraph of this clause (d), shall be deemed
to have been ratified and confirmed by each Person accepting an assignment of, a
participation in or an arrangement in respect of, all or any portion of any
Secured Parties’ rights and

 

80



--------------------------------------------------------------------------------

obligations under the Agreement by the execution of an assignment, including an
Assignment or other agreement pursuant to which it becomes such assignee or
participant, and by each successor Agent by the execution of an Assignment or
other agreement, or by the compliance with other formalities, as the case may
be, pursuant to which it becomes a successor Agent under the Agreement.

The Agent acting as fondé de pouvoir shall have the same rights, powers,
immunities, indemnities and exclusions from liability as are prescribed in
favour of Agent in the Agreement, which shall apply mutatis mutandis to the
Agent acting as fondé de pouvoir.

(e) German Security.

The Agent shall (i) hold and administer any security created under the
Collateral Documents and governed by German law which is security assigned
(Sicherungseigentum/Sicherungsabtretung) or otherwise transferred under a
non-accessory security right (nicht-akzessorische Sicherheit) to it as trustee
(treuhänderisch) for the benefit of the Secured Parties; and (ii) administer any
security created under the Collateral Documents and governed by German law which
is pledged (Verpfändung) or otherwise transferred to any Secured Party under an
accessory security right (akzessorische Sicherheit) as agent.

Each Secured Party (other than the Agent) hereby authorizes the Agent (whether
or not by or through employees or agents): (i) to exercise such rights,
remedies, powers and discretions as are specifically delegated to or conferred
upon the Agent under the Collateral Documents together with such powers and
discretions as are reasonably incidental thereto, (ii) to take such action on
its behalf as may from time to time be authorized under or in accordance with
the Collateral Documents; and (iii) to accept and enter into as its attorney
(Stellvertreter) any pledge or other creation of any accessory security right
granted in favour of such Secured Party in connection with the Loan Documents
under German law and to agree to and execute on its behalf as its attorney
(Stellvertreter) any amendments, confirmations and/or alterations to any
Collateral Document governed by German law which creates a pledge or any other
accessory security right (akzessorische Sicherheit) including the release or
confirmation of release of such security.

Each of the Secured Parties (other than the Agent) hereby relieves the Agent
from the restrictions pursuant to section 181 of the German Civil Code
(Bürgerliches Gesetzbuch) and similar restrictions applicable to it pursuant to
any other applicable law, in each case to the extent legally possible to such
Secured Party. A Secured Party which is barred by its constitutional documents
or by-laws from granting such exemption shall notify the Agent accordingly.

Each Secured Party (other than the Agent) hereby ratifies and approves all acts
and declarations previously done by the Agent on such Secured Party’s behalf
(including for the avoidance of doubt any declarations made by the Agent as
representative without power of attorney (Vertreter ohne Vertretungsmacht) in
relation to the creation of any pledge (Pfandrecht) on behalf and for the
benefit of any Secured Party as future pledgee or otherwise).

 

81



--------------------------------------------------------------------------------

Each of the Secured Parties (other than the Agent) hereby authorizes the Agent
to (sub-)delegate any powers granted to it under this Section 8.1 to any
attorney it may elect in its discretion and to grant powers of attorney to any
such attorney (including the exemption from self-dealing and representing
several persons (in particular from the restrictions of Section 181 of the
German Civil Code (Bürgerliches Gesetzbuch) (in each case to the extent legally
possible)).

8.2 Binding Effect. Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

8.3 Use of Discretion.

(a) Agent shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided, that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Requirement of
Law.

(b) Agent shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or its Affiliates that is
communicated to or obtained by Agent or any of its Affiliates in any capacity.

(c) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, Agent in
accordance with the Loan Documents for the benefit of all the Lenders and the
L/C Issuer; provided that the foregoing shall not prohibit (i) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(ii) each of the L/C Issuer and the Swingline Lender from exercising the rights
and remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (iii) any Lender from exercising setoff rights in accordance with
Section 9.11

 

82



--------------------------------------------------------------------------------

or (iv) any Lender from filing proofs of claim or appearing and filing pleadings
on its own behalf during the pendency of a proceeding relative to any Credit
Party under any bankruptcy or other debtor relief law; and provided further that
if at any time there is no Person acting as Agent hereunder and under the other
Loan Documents, then (A) the Required Lenders shall have the rights otherwise
ascribed to Agent pursuant to Section 7.2 and (B) in addition to the matters set
forth in clauses (ii), (iii) and (iv) of the preceding proviso and subject to
Section 9.11, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

8.4 Delegation of Rights and Duties. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article VIII to the extent provided by Agent.

8.5 Reliance and Liability.

(a) Agent may, without incurring any liability hereunder, (i) treat the payee of
any Note as its holder until such Note has been assigned in accordance with
Section 9.9, (ii) rely on the Register to the extent set forth in Section 1.4,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.

(b) None of Agent and its Related Persons shall be liable for any action taken
or omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, each Holding Company, each Borrower and each
other Credit Party hereby waive and shall not assert (and each of the Holding
Companies and the Borrowers shall cause each other Credit Party to waive and
agree not to assert) any right, claim or cause of action based thereon, except
to the extent of liabilities resulting primarily from the gross negligence or
willful misconduct of Agent or, as the case may be, such Related Person (each as
determined in a final, non-appealable judgment by a court of competent
jurisdiction) in connection with the duties expressly set forth herein. Without
limiting the foregoing, Agent and its Related Persons:

(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);

(ii) shall not be responsible to any Lender, L/C Issuer or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

 

83



--------------------------------------------------------------------------------

(iii) makes no warranty or representation, and shall not be responsible, to any
Lender, L/C Issuer or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Agent in connection with the Loan Documents; and

(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence or continuation of any Default or Event of Default and shall not be
deemed to have notice or knowledge of such occurrence or continuation unless it
has received a notice from the Borrower Representative, any Lender or L/C Issuer
describing such Default or Event of Default clearly labeled “notice of default”
(in which case Agent shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer, each Holding Company, each Borrower and each other Credit
Party hereby waives and agrees not to assert any right, claim or cause of action
it might have against Agent based thereon.

(c) Each Lender and L/C Issuer (i) acknowledges that it has performed and will
continue to perform its own diligence and has made and will continue to make its
own independent investigation of the operations, financial conditions and
affairs of the Credit Parties and (ii) agrees that is shall not rely on any
audit or other report provided by Agent or its Related Persons (each, an “Agent
Report”). Each Lender and L/C Issuer further acknowledges that any Agent Report
(i) is provided to the Lenders and L/C Issuers solely as a courtesy, without
consideration, and based upon the understanding that such Lender or L/C Issuer
will not rely on such Agent Report, (ii) was prepared by Agent or its Related
Persons based upon information provided by the Credit Parties solely for Agent’s
own internal use, (iii) may not be complete and may not reflect all information
and findings obtained by Agent or its Related Persons regarding the operations
and condition of the Credit Parties. Neither Agent nor any of its Related
Persons makes any representations or warranties of any kind with respect to
(i) any existing or proposed financing, (ii) the accuracy or completeness of the
information contained in any Agent Report or in any related documentation,
(iii) the scope or adequacy of Agent’s and its Related Persons’ due diligence,
or the presence or absence of any errors or omissions contained in any Agent
Report or in any related documentation, and (iv) any work performed by Agent or
Agent’s Related Persons in connection with or using any Agent Report or any
related documentation.

 

84



--------------------------------------------------------------------------------

(d) Neither Agent nor any of its Related Persons shall have any duties or
obligations in connection with or as a result of any Lender or L/C Issuer
receiving a copy of any Agent Report. Without limiting the generality of the
forgoing, neither Agent nor any of its Related Persons shall have any
responsibility for the accuracy or completeness of any Agent Report, or the
appropriateness of any Agent Report for any Lender’s or L/C Issuer’s purposes,
and shall have no duty or responsibility to correct or update any Agent Report
or disclose to any Lender or L/C Issuer any other information not embodied in
any Agent Report, including any supplemental information obtained after the date
of any Agent Report. Each Lender and L/C Issuer releases, and agrees that it
will not assert, any claim against Agent or its Related Persons that in any way
relates to any Agent Report or arises out of any Lender or L/C Issuer having
access to any Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Agent and its Related Persons from all claims,
liabilities and expenses relating to a breach by any Lender or L/C Issuer
arising out of such Lender’s or L/C Issuer’s access to any Agent Report or any
discussion of its contents.

8.6 Agent Individually. Agent and its Affiliates may make loans and other
extensions of credit to, acquire Stock and Stock Equivalents of, engage in any
kind of business with, any Credit Party or Affiliate thereof as though it were
not acting as Agent and may receive separate fees and other payments therefor.
To the extent Agent or any of its Affiliates makes any Loan or otherwise becomes
a Lender hereunder, it shall have and may exercise the same rights and powers
hereunder and shall be subject to the same obligations and liabilities as any
other Lender and the terms “Lender”, “Required Lender” and any similar terms
shall, except where otherwise expressly provided in any Loan Document, include
Agent or such Affiliate, as the case may be, in its individual capacity as
Lender or as one of the Required Lenders.

8.7 Lender Credit Decision.

(a) Each Lender and each L/C Issuer acknowledges that it shall, independently
and without reliance upon Agent, any Lender or L/C Issuer or any of their
Related Persons or upon any document (including any offering and disclosure
materials in connection with the syndication of the Loans) solely or in part
because such document was transmitted by Agent or any of its Related Persons,
conduct its own independent investigation of the financial condition and affairs
of each Credit Party and make and continue to make its own credit decisions in
connection with entering into, and taking or not taking any action under, any
Loan Document or with respect to any transaction contemplated in any Loan
Document, in each case based on such documents and information as it shall deem
appropriate. Except for documents expressly required by any Loan Document to be
transmitted by Agent to the Lenders or L/C Issuers, Agent shall not have any
duty or responsibility to provide any Lender or L/C Issuer with any credit or
other information concerning the business, prospects, operations, Property,
financial and other condition or creditworthiness of any Credit Party or any
Affiliate of any Credit Party that may come in to the possession of Agent or any
of its Related Persons.

 

85



--------------------------------------------------------------------------------

(b) If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning the Credit Parties or their Affiliates, such Lender or L/C Issuer
acknowledges that, notwithstanding such election, Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans to the credit contact(s) identified for receipt of such information on the
Lender’s administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender’s compliance policies and contractual obligations and applicable law,
including federal, state, provincial and territorial securities laws; provided,
that if such contact is not so identified in such questionnaire, the relevant
Lender or L/C Issuer hereby agrees to promptly (and in any event within one
(1) Business Day) provide such a contact to Agent and the Credit Parties upon
request therefor by Agent or the Credit Parties. Notwithstanding such Lender’s
or L/C Issuer’s election to abstain from receiving MNPI, such Lender or L/C
Issuer acknowledges that if such Lender or L/C Issuer chooses to communicate
with Agent, it assumes the risk of receiving MNPI concerning the Credit Parties
or their Affiliates.

8.8 Expenses; Indemnities; Withholding.

(a) Each Lender agrees to reimburse Agent and each of its Related Persons (to
the extent not reimbursed by any Credit Party) promptly upon demand, severally
and ratably, for any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and Other Taxes paid in the
name of, or on behalf of, any Credit Party) that may be incurred by Agent or any
of its Related Persons in connection with the preparation, syndication,
execution, delivery, administration, modification, consent, waiver or
enforcement of, or the taking of any other action (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding (including, preparation for and/or response to any subpoena or
request for document production relating thereto) or otherwise) in respect of,
or legal advice with respect to its rights or responsibilities under, any Loan
Document.

(b) Each Lender further agrees to indemnify Agent, each L/C Issuer and each of
their respective Related Persons (to the extent not reimbursed by any Credit
Party), severally and ratably, from and against Liabilities (including, to the
extent not indemnified pursuant to Section 8.8(c), Taxes, interests and
penalties imposed for not properly withholding or backup withholding on payments
made to or for the account of any Lender) that may be imposed on, incurred by or
asserted against Agent, any L/C Issuer or any of their respective Related
Persons in any matter relating to or arising out of, in connection with or as a
result of any Loan Document, any Related Agreement or any other act, event or
transaction related, contemplated in or attendant to any such document, or, in
each case, any action taken or omitted to be taken by Agent, any L/C Issuer or
any of their respective Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to Agent, any L/C
Issuer or

 

86



--------------------------------------------------------------------------------

any of their respective Related Persons to the extent such liability has
resulted primarily from the gross negligence or willful misconduct of such
Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.

(c) To the extent required by any Requirement of Law, Agent may withhold from
any payment to any Lender under a Loan Document an amount equal to any
applicable withholding Tax (including withholding Taxes imposed under Chapters 3
and 4 of Subtitle A of the Code). If the IRS or the CRA or any other
Governmental Authority asserts a claim that Agent did not properly withhold Tax
from amounts paid to or for the account of any Lender (because the appropriate
certification form was not delivered, was not properly executed, or fails to
establish an exemption from, or reduction of, withholding Tax with respect to a
particular type of payment, or because such Lender failed to notify Agent or any
other Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding Tax ineffective, failed to maintain a Participant
Register or for any other reason), or Agent reasonably determines that it was
required to withhold Taxes from a prior payment but failed to do so, such Lender
shall promptly indemnify Agent fully for all amounts paid, directly or
indirectly, by Agent as Tax or otherwise, including penalties and interest, and
together with all expenses incurred by Agent, including legal expenses,
allocated internal costs and out-of-pocket expenses. Agent may offset against
any payment to any Lender under a Loan Document, any applicable withholding Tax
that was required to be withheld from any prior payment to such Lender but which
was not so withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under this Section 8.8(c).

8.9 Resignation of Agent or L/C Issuer.

(a) Agent may resign at any time by delivering notice of such resignation to the
Lenders and the Borrower Representative, effective on the date set forth in such
notice or, if no such date is set forth therein, upon the date such notice shall
be effective in accordance with the terms of this Section 8.9. If Agent delivers
any such notice, the Required Lenders shall have the right to appoint a
successor Agent. If, within thirty (30) days after the retiring Agent’s having
given notice of resignation, no successor Agent has been appointed by the
Required Lenders that has accepted such appointment, then the retiring Agent
may, on behalf of the Lenders, appoint a successor Agent from among the Lenders.
Each appointment under this clause (a) shall be subject to the prior consent of
the Borrower Representative, which may not be unreasonably withheld but shall
not be required during the continuance of an Event of Default.

(b) Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Agent and its Related Persons shall no longer have the benefit of any provision
of any Loan Document other than with respect to any actions taken or omitted to
be taken while such retiring Agent was, or because such Agent had been, validly
acting as Agent under the Loan Documents and (iv) subject to its rights under
Section 8.3, the retiring Agent shall take such action as

 

87



--------------------------------------------------------------------------------

may be reasonably necessary to assign to the successor Agent its rights as Agent
under the Loan Documents. Effective immediately upon its acceptance of a valid
appointment as Agent, a successor Agent shall succeed to, and become vested
with, all the rights, powers, privileges and duties of the retiring Agent under
the Loan Documents.

(c) Any L/C Issuer may resign at any time by delivering notice of such
resignation to Agent, effective on the date set forth in such notice or, if no
such date is set forth therein, on the date such notice shall be effective. Upon
such resignation, the L/C Issuer shall remain an L/C Issuer and shall retain its
rights and obligations in its capacity as such (other than any obligation to
Issue Letters of Credit but including the right to receive fees or to have
Lenders participate in any L/C Reimbursement Obligation thereof) with respect to
Letters of Credit Issued by such L/C Issuer prior to the date of such
resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.

8.10 Release of Collateral or Guarantors. Each Lender and L/C Issuer hereby
consents to the release and hereby directs Agent to release (or, in the case of
clause (b)(ii) below, release or subordinate) the following:

(a) any Subsidiary of a Borrower from its guaranty of any Obligation if all of
the Stock and Stock Equivalents of such Subsidiary owned by any Credit Party are
sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent);

(b) any Lien held by Agent for the benefit of the Secured Parties against
(i) any Collateral that is sold, transferred, conveyed or otherwise disposed of
by a Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a waiver or consent), (ii) any Property subject to a Lien permitted
hereunder in reliance upon Section 5.1(h) or 5.1(i) and (iii) all of the
Collateral and all Credit Parties, upon (A) termination of the Revolving Loan
Commitments, (B) payment and satisfaction in full of all Loans, all L/C
Reimbursement Obligations and all other Obligations under the Loan Documents and
all Obligations arising under Secured Rate Contracts, that Agent has theretofore
been notified in writing by the holder of such Obligation are then due and
payable, (C) deposit of cash collateral with respect to all Contingent
Obligations (excluding Contingent Obligations (other than L/C Reimbursement
Obligations) as to which no claim has been asserted) (or, as an alternative to
cash collateral in the case of any Letter of Credit Obligation, receipt by Agent
of a back-up letter of credit), in amounts and on terms and conditions and with
parties reasonably satisfactory to Agent and each Indemnitee that is, or may be,
owed such Obligations as to which no claim has been asserted) and (D) to the
extent requested by Agent, receipt by Agent and the Secured Parties of liability
releases from the Credit Parties each in form and substance acceptable to Agent;

(c) should Aleris Recycling Bens Run, LLC, a Delaware limited liability company,
consummate the swap transaction with respect to its owned Real Estate located at
12107 Energy Highway, Friendly, West Virginia as described in that certain
Memorandum of Understanding dated June 10, 2014 with the Tyler County

 

88



--------------------------------------------------------------------------------

Development Authority, Inc. (the “Tyler Swap”), Agent shall promptly release its
Mortgage over such Real Estate, provided that Agent is granted a Mortgage in
accordance with Section 4.13(b) over any Real Estate for which such Credit Party
receives a fee interest in pursuant to the terms of the Tyler Swap; and

(d) Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees,
upon receipt of at least five (5) Business Days’ advance notice from the
Borrower Representative, to execute and deliver or file such documents and to
perform other actions reasonably necessary to release the guaranties and Liens
when and as directed in this Section 8.10.

8.11 Additional Secured Parties. The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or
L/C Issuer party hereto as long as, by accepting such benefits, such Secured
Party agrees, as among Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by Agent, shall confirm such agreement in a
writing in form and substance acceptable to Agent) this Article VIII and
Sections 9.3, 9.9, 9.10, 9.11, 9.17, 9.27 and 10.1 (and, solely with respect to
L/C Issuers, Section 1.1(c)) and the decisions and actions of Agent and the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders or other parties hereto as required herein) to
the same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 8.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of pro rata share or similar concept, (b) each of Agent, the Lenders and the L/C
Issuers party hereto shall be entitled to act at its sole discretion, without
regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (c) except as otherwise set forth herein, such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Loan Document.

8.12 Sole Lead Arranger and Bookrunner. The Borrowers hereby appoints GECM to be
the sole lead arranger and bookrunner with respect to the revolving credit
facility contemplated by this Agreement (the “Lead Arranger”). Notwithstanding
any provision to the contrary contained elsewhere in this Agreement or in any
other Loan Document, the Lead Arranger shall not have any duties or
responsibilities, nor shall the Lead Arranger have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Lead
Arranger. At any time that any Lender serving (or whose Affiliate is serving) as
the Lead Arranger shall have transferred to any other Person (other than any
Affiliates) all of its interests in the Revolving Loan Commitment, such Lender
(or an Affiliate of such Lender acting as Lead Arranger) shall be deemed to have
concurrently resigned as such Lead Arranger.

 

89



--------------------------------------------------------------------------------

8.13 Information Regarding Bank Products. Each Lender agrees that, upon the
reasonable request of Agent, it shall from time to time provide Agent with
updated information regarding Bank Product Obligations owing to such Lender or
its Affiliates in order to facilitate Agent’s administration of the revolving
credit facility contemplated by this Agreement (it being understood that upon
failure of any Lender or any Affiliate of a Lender to provide such information,
Agent may, in its discretion, exclude the Bank Product Obligations owing to such
Lender or such Affiliate from the Obligations and from distributions under
Section 1.10(c)).

8.14 Intercreditor Agreement. Agent is authorized to enter into the
Intercreditor Agreement, and the parties hereto acknowledge that the
Intercreditor Agreement is binding upon them. Each Lender and L/C Issuer
(a) hereby consents to the subordination of the Liens on the Notes Priority
Collateral securing the Obligations on the terms set forth in the Intercreditor
Agreement, (b) hereby agrees that it will be bound by the provisions of the
Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of the Intercreditor Agreement, (c) hereby
authorizes and instructs Agent to enter into the Intercreditor Agreement and to
subject the Liens on the Collateral securing the Obligations to the provisions
thereof, in each case on behalf of such Lender or L/C Issuer and to take all
actions (and execute all documents) required (or deemed advisable) by Agent in
accordance with the terms of the Intercreditor Agreement, in each case without
any further consent, authorization or other action by such Lender, (d) hereby
agrees that no Lender or L/C Issuer shall have any right of action whatsoever
against Agent as a result of any action taken or not taken by Agent pursuant to
this Section 8.14 or in accordance with the terms of the Intercreditor Agreement
and (e) acknowledges that a copy of the Intercreditor Agreement has been
delivered, or made available, to such Lender or L/C Issuer. The foregoing
provisions are intended as an inducement to the Secured Parties to extend credit
to the Borrowers and such Secured Parties are intended third-party beneficiaries
of such provisions and the provisions of the Intercreditor Agreement.

8.15 Parallel Debt (Covenant to pay the Agent).

Notwithstanding any other provision of this Agreement, each Borrower hereby
irrevocably and unconditionally undertakes to pay to the Agent, as creditor in
its own right and not as representative of the other Secured Parties, sums equal
to and in the currency of each amount payable by such Borrower to Secured
Parties under each of the Loan Documents as and when that amount falls due for
payment under the relevant Loan Document or would have fallen due but for any
discharge resulting from failure of another Secured Party to take appropriate
steps, in insolvency proceedings affecting that Borrower, to preserve its
entitlement to be paid that amount.

The Agent shall have its own independent right to demand payment of the amounts
payable by each Borrower under this Section 8.15, irrespective of any discharge
of such Borrower’s obligation to pay those amounts to the other Secured Parties
resulting from failure by them to take appropriate steps, in insolvency
proceedings affecting that Borrower, to preserve their entitlement to be paid
those amounts.

 

90



--------------------------------------------------------------------------------

Any amount due and payable by a Borrower to the Agent under this Section 8.15
shall be decreased to the extent that the other Secured Parties have received
(and are able to retain) payment in full of the corresponding amount under the
other provisions of the Loan Documents and any amount due and payable by a
Borrower to the other Secured Parties under those provisions shall be decreased
to the extent that the Agent has received (and is able to retain) payment in
full of the corresponding amount under this Section 8.15.

The rights of the Secured Parties (other than the Agent) to receive payment of
amounts payable by each Borrower under the Loan Documents are several and are
separate and independent from, and without prejudice to, the rights of the Agent
to receive payment under this Section 8.15.

ARTICLE IX.

MISCELLANEOUS

9.1 Amendments and Waivers.

(a) Subject to the provisions of Section 9.1(g), no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent with
respect to any departure by any Credit Party therefrom, shall be effective
unless the same shall be in writing and signed by Agent, the Required Lenders
(or by Agent with the consent of the Required Lenders), and the Borrowers, and
then such waiver shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all the Lenders
directly and adversely affected thereby (or by Agent with the consent of all the
Lenders directly affected thereby), in addition to Agent and the Required
Lenders (or by Agent with the consent of the Required Lenders) and the
Borrowers, do any of the following:

(i) increase or extend the Commitment of such Lender (or reinstate any
Commitment terminated pursuant to Section 7.2(a));

(ii) postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document (for the avoidance of doubt,
mandatory prepayments pursuant to Section 1.8 and any obligation to repay an
Overadvance may be postponed, delayed, reduced, waived or modified with the
consent of Required Lenders);

(iii) reduce the principal of, or the rate of interest specified herein or the
amount of interest payable in cash specified herein on any Loan, or of any fees
or other amounts payable hereunder or under any other Loan Document, including
L/C Reimbursement Obligations;

 

91



--------------------------------------------------------------------------------

(iv) amend or modify Section 1.10(c);

(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which shall be required for the Lenders or any of
them to take any action hereunder;

(vi) amend this Section 9.1 (other than Section 9.1(c)) or, subject to the terms
of this Agreement, the definition of Required Lenders or any provision providing
for consent or other action by all Lenders; or

(vii) discharge any Credit Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents;

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v), (vi) and
(vii).

(b) No amendment, waiver or consent shall, unless in writing and signed by
Agent, the Swingline Lender or the L/C Issuer, as the case may be, in addition
to the Required Lenders or all Lenders directly affected thereby, as the case
may be (or by Agent with the consent of the Required Lenders or all the Lenders
directly affected thereby, as the case may be), affect the rights or duties of
Agent, the Swingline Lender or the L/C Issuer, as applicable, under this
Agreement or any other Loan Document. No amendment, modification or waiver of
this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Secured Rate Contracts resulting in such Obligations
being junior in right of payment to principal on the Loans or resulting in
Obligations owing to any Secured Swap Provider becoming unsecured (other than
releases of Liens permitted in accordance with the terms hereof), in each case
in a manner adverse to any Secured Swap Provider, shall be effective without the
written consent of such Secured Swap Provider or, in the case of a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, GE
Capital.

(c) No amendment or waiver shall, unless signed by Agent and Required Lenders
(or by Agent with the consent of Required Lenders) in addition to the Required
Lenders (or by Agent with the consent of the Required Lenders): (i) amend or
waive compliance with the conditions precedent to the obligations of Lenders to
make any Revolving Loan (or of L/C Issuer to Issue any Letter of Credit) in
Section 2.2; (ii) amend or waive non-compliance with any provision of
Section 1.1(a)(iii); or (iii) waive any Default or Event of Default for the
purpose of satisfying the conditions precedent to the obligations of Lenders to
make any Revolving Loan (or of any L/C Issuer to Issue any Letter of Credit) in
Section 2.2; or (iv) amend or modify the definitions of Eligible Accounts,
Eligible Inventory, the U.S. Borrowing Base or the Canadian Borrowing Base,
including any increase in the percentage advance rates in the definition of the
U.S. Borrowing Base or the Canadian Borrowing Base, in a manner which would
increase the availability of credit under the Revolving Loan. No amendment or
waiver shall, unless signed by Agent and all Lenders (or by Agent with the
consent of all Lenders) in addition

 

92



--------------------------------------------------------------------------------

to the Required Lenders (or by Agent with the consent of the Required Lenders),
(A) amend or waive this Section 9.1(c) or the definitions of the terms used in
this Section 9.1(c) insofar as the definitions affect the substance of this
Section 9.1(c); or (B) change (1) the definition of the term Required Lenders,
(2) the percentage of Lenders which shall be required for Lenders to take any
action hereunder or (3) any specific right of Required Lenders to grant or
withhold consent or take or omit to take any action hereunder.

(d) If any amendment or modification to the Indenture Documents amends or
modifies any covenant (including any financial covenant) or event of default
contained in the Indenture Documents (or any related definitions), in each case,
in a manner that is more restrictive than the applicable provisions of the Loan
Document permit as of the date thereof, or if any amendment or modification to
any Indenture Document adds an additional covenant or event of default therein,
the Credit Parties acknowledge and agree that this Agreement or the other Loan
Documents, as the case may be, subject to the approval of the Required Lenders
(and each Lender directly and adversely affected thereby to the extent
Section 9.1(a) requires the approval of such Lender to amend or modify such
term), may be amended or modified to affect similar amendments or modifications
with respect to this Agreement or such other Loan Documents, without the need
for any further action or consent by any Credit Party or any other party. In
furtherance of the foregoing, the Credit Parties shall permit the Agent and
Lenders to document each such similar amendment or modification to this
Agreement or such other Loan Document or insert a corresponding new covenant or
event of default in this Agreement or such other Loan Document without any need
for any further action or consent by the Credit Parties.

(e) Notwithstanding anything set forth herein to the contrary, a Non-Funding
Lender shall not have any voting or consent rights under or with respect to any
Loan Document or constitute a “Lender” (or be, or have its Loans and
Commitments, included in the determination of “Required Lenders” or “Lenders
directly affected” pursuant to this Section 9.1) for any voting or consent
rights under or with respect to any Loan Document, except that a Non-Funding
Lender shall be treated as an “affected Lender” for purposes of
Section 9.1(a)(i) and 9.1(a)(iii) solely with respect to an increase in such
Non-Funding Lender’s Commitments, a reduction of the principal amount owed to
such Non-Funding Lender or, unless such Non-Funding Lender is treated the same
as the other Lenders holding Loans of the same type, a reduction in the interest
rates applicable to the Loans held by such Non-Funding Lender. Moreover, for the
purposes of determining the Required Lenders, the Loans and Commitments held by
Non-Funding Lenders shall be excluded from the total Loans and Commitments
outstanding.

(f) Notwithstanding anything set forth herein to the contrary, this Agreement
may be amended with the written consent of Agent, the Borrower Representative
and the Required Lenders to (i) add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the outstanding principal and accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans and the accrued interest and
fees in respect thereof and (ii) include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders.

 

93



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained in this Section 9.1,
(i) Borrowers may amend Schedules 3.19 and 3.21 upon written notice to Agent and
(ii) Agent and Borrowers may amend or modify this Agreement and any other Loan
Document to (1) cure any ambiguity, omission, defect or inconsistency therein,
and (2) grant a new Lien for the benefit of the Secured Parties, extend an
existing Lien over additional Property for the benefit of the Secured Parties or
join additional Persons as Credit Parties; provided that no Accounts or
Inventory of such Person shall be included as Eligible Accounts or Eligible
Inventory until a field examination (and, if required by Agent, an Inventory
appraisal) with respect thereto has been completed to the satisfaction of Agent,
including the establishment of Reserves required in Agent’s Permitted
Discretion.

9.2 Notices.

(a) Addresses. All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on the applicable signature page hereto, (ii) posted to Syndtrak® (to the extent
such system is available and set up by or at the direction of Agent prior to
posting) in an appropriate location by uploading such notice, demand, request,
direction or other communication to www.syndtrak.com or using such other means
of posting to Syndtrak® as may be available and reasonably acceptable to Agent
prior to such posting, (iii) posted to any other E-System approved by or set up
by or at the direction of Agent (with the consent of the Borrower
Representative, which shall not be unreasonably conditioned, delayed or
withheld) or (iv) addressed to such other address as shall be notified in
writing (A) in the case of the Borrowers, Agent and the Swingline Lender, to the
other parties hereto and (B) in the case of all other parties, to the Borrower
Representative and Agent. Transmissions made by electronic mail or E-Fax to
Agent shall be effective only (x) for notices where such transmission is
specifically authorized by this Agreement, (y) if such transmission is delivered
in compliance with procedures of Agent applicable at the time and previously
communicated to the Borrower Representative, and (z) if receipt of such
transmission is acknowledged by Agent.

(b) Effectiveness.

(i) All communications described in clause (a) above and all other notices,
demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (A) if
delivered by hand, upon personal delivery, (B) if delivered by overnight courier
service, one (1) Business Day after delivery to such courier service, (C) if
delivered by mail, three (3) Business Days after deposit in the mail, (D) if
delivered by facsimile (other than to post to an E-System pursuant to clause
(a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of proper
transmission, and (E) if delivered by posting to any E-System, on the later of
the Business Day of such posting and the Business Day access to such posting

 

94



--------------------------------------------------------------------------------

is given to the recipient thereof in accordance with the standard procedures
applicable to such E-System; provided, however, that no communications to Agent
pursuant to Article I shall be effective until received by Agent.

(ii) The posting, completion and/or submission by any Credit Party of any
communication pursuant to an E-System shall constitute a representation and
warranty by the Credit Parties that any representation, warranty, certification
or other similar statement required by the Loan Documents to be provided, given
or made by a Credit Party in connection with any such communication is true,
correct and complete except as expressly noted in such communication or
E-System.

(c) Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.

9.3 Electronic Transmissions.

(a) Authorization. Subject to the provisions of Section 9.2(a), each of Agent,
Lenders, each Credit Party and each of their Related Persons, is authorized (but
not required) to transmit, post or otherwise make or communicate, in its sole
discretion, Electronic Transmissions in connection with any Loan Document and
the transactions contemplated therein. Each Credit Party and each Secured Party
hereto acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including
risks of interception, disclosure and abuse and each indicates it assumes and
accepts such risks by hereby authorizing the transmission of Electronic
Transmissions.

(b) Signatures. Subject to the provisions of Section 9.2(a), (i)(A) no posting
to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E-Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC or PPSA, the Electronic Commerce Act, 2000 (Ontario) the federal
Uniform Electronic Transactions Act, the Electronic Signatures in Global and
National Commerce Act and any substantive or procedural Requirement of Law
governing such subject matter, (ii) each such posting that is not readily
capable of bearing either a signature or a reproduction of a signature may be
signed, and shall be deemed signed, by attaching to, or logically associating
with such posting, an E-Signature, upon which Agent, each Secured Party and each
Credit Party may rely and assume the authenticity thereof, (iii) each such
posting containing a signature, a reproduction of a signature or an E-Signature
shall, for all intents and purposes, have the same effect and weight as a signed
paper original and (iv) each party hereto or beneficiary hereto agrees not to
contest the validity or enforceability of any posting on any E-System or
E-Signature on any such posting under the provisions of any applicable
Requirement of Law requiring certain documents to be in writing or signed;
provided, however, that nothing herein shall limit such party’s or beneficiary’s
right to contest whether any posting to any E-System or E-Signature has been
altered after transmission.

 

95



--------------------------------------------------------------------------------

(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 9.2 and this Section 9.3, the separate terms,
conditions and privacy policy posted or referenced in such E-System (or such
terms, conditions and privacy policy as may be updated from time to time,
including on such E-System) and related Contractual Obligations executed by
Agent and Credit Parties in connection with the use of such E-System.

(d) LIMITATION OF LIABILITY. ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each Borrower, each other Credit Party executing this Agreement and
each Secured Party agrees that Agent has no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

9.4 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

9.5 Costs and Expenses. Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, the U.S.
Borrowers (with respect to all Obligations and all Credit Parties) and the
Canadian Borrower (solely with respect to the Canadian Obligations and the
Canadian Credit Parties) agree to pay or reimburse upon demand (a) Agent for all
reasonable out-of-pocket costs and expenses incurred by it or any of its Related
Persons, in connection with the investigation, development, preparation,
negotiation, syndication, execution, interpretation or administration of, any
modification of any term of or termination of, any Loan Document, any commitment
or

 

96



--------------------------------------------------------------------------------

proposal letter therefor, any other document prepared in connection therewith or
the consummation and administration of any transaction contemplated therein, in
each case including Attorney Costs of Agent, the cost of environmental audits,
insurance reviews, Collateral audits and appraisals, background checks,
out-of-pocket costs and expenses in connection with the engagement or retention
of any consultants or advisors and any other out-of-pocket costs and expenses
similar to any of the foregoing, (b) Agent for all reasonable costs and expenses
incurred by it or any of its Related Persons in connection with internal audit
reviews, field examinations and Collateral examinations (which shall be
reimbursed, in addition to the out-of-pocket costs and expenses of such
examiners, at the per diem rate per individual charged by Agent for its
examiners), subject to Section 4.9, (c) each of Agent, its Related Persons, and
L/C Issuer for all costs and expenses incurred in connection with (i) any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out”, (ii) the enforcement or preservation of any right or
remedy under any Loan Document, any Obligation, with respect to the Collateral
or any other related right or remedy or (iii) the commencement, defense, conduct
of, intervention in, or the taking of any other action (including preparation
for and/or response to any subpoena or request for document production relating
thereto) with respect to, any proceeding (including any bankruptcy or insolvency
proceeding) related to any Credit Party, any Subsidiary of any Credit Party, any
Loan Document, any Obligations or any Related Transaction, including Attorney
Costs and (d) fees and disbursements of Attorney Costs of one law firm on behalf
of all Lenders (other than Agent) incurred in connection with any of the matters
referred to in clause (c) above.

9.6 Indemnity.

(a) The U.S. Borrowers, jointly and severally, with respect to all Liabilities
and all Credit Parties, and the Canadian Borrower, solely with respect to
Liabilities arising in connection with the Canadian Obligations and all Canadian
Credit Parties, each agree to indemnify, hold harmless and defend Agent, each
Lender, each L/C Issuer and each of their respective Related Persons (each such
Person being an “Indemnitee”) from and against all Liabilities (including
brokerage commissions, fees and other compensation) that may be imposed on,
incurred by or asserted against any such Indemnitee in any matter relating to or
arising out of, in connection with or as a result of (i) any Loan Document, any
Related Agreement, any Obligation (or the repayment thereof), any Letter of
Credit, the use or intended use of the proceeds of any Loan or the use of any
Letter of Credit or any securities filing of, or with respect to, any Credit
Party, (ii) any commitment letter, proposal letter or term sheet with any Person
or any Contractual Obligation, arrangement or understanding with any broker,
finder or consultant, in each case entered into by or on behalf of the Target,
any Credit Party or any Affiliate of any of them in connection with any of the
foregoing and any Contractual Obligation entered into in connection with any
E-Systems or other Electronic Transmissions, (iii) any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnitee or any of its Related Persons, any holders of securities or
creditors (and including attorneys’ fees in any case), whether or not any such
Indemnitee, Related Person, holder or creditor is a party thereto, and whether
or not based on any securities or commercial law or regulation or any other
Requirement of Law or theory thereof, including common law, equity, contract,
tort or otherwise, (iv) any

 

97



--------------------------------------------------------------------------------

Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), or (v) any other
act, event or transaction related, contemplated in or attendant to any of the
foregoing (collectively, the “Indemnified Matters”); provided, however, that no
Credit Party shall have any liability under this Section 9.6 to any Indemnitee
with respect to any Indemnified Matter, and no Indemnitee shall have any
liability with respect to any Indemnified Matter other than (to the extent
otherwise liable), to the extent such liability has resulted primarily from the
gross negligence or willful misconduct of such Indemnitee, as determined by a
court of competent jurisdiction in a final non-appealable judgment or order.
Furthermore, each Borrower and each other Credit Party executing this Agreement
waives and agrees not to assert against any Indemnitee, and shall cause each of
its Subsidiaries to waive and not assert against any Indemnitee, any right of
contribution with respect to any Liabilities that may be imposed on, incurred by
or asserted against any Related Person. This Section 9.6(a) shall not apply with
respect to Taxes other than any Taxes that represent Liabilities arising from
any non-Tax claim.

(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any Property of any Credit Party or any Related Person of any Credit Party or
any actual, alleged or prospective damage to Property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such Property or natural resource or any Property on or
contiguous to any Real Estate of any Credit Party or any Related Person of any
Credit Party, whether or not, with respect to any such Environmental
Liabilities, any Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor-in-interest to any Credit Party or any
Related Person of any Credit Party or the owner, lessee or operator of any
Property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) are incurred solely
following foreclosure by Agent or following Agent or any Lender having become
the successor-in-interest to any Credit Party or any Related Person of any
Credit Party and (ii) are attributable solely to acts of such Indemnitee.

9.7 Marshaling; Payments Set Aside. No Secured Party shall be under any
obligation to marshal any Property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from a Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.

 

98



--------------------------------------------------------------------------------

9.8 Successors and Assigns. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that no Borrower
or other Credit Party may assign or transfer any of its rights or obligations
under this Agreement or any other Loan Document without the prior written
consent of Agent and each Lender.

9.9 Binding Effect; Assignments and Participations.

(a) Binding Effect. This Agreement shall become effective when it shall have
been executed by the Holding Companies, the Borrowers, the other Credit Parties
signatory hereto and Agent and when Agent shall have been notified by each
Lender that such Lender has executed it. Thereafter, it shall be binding upon
and inure to the benefit of, but only to the benefit of, the Holding Companies,
the Borrowers, the other Credit Parties party hereto (in each case except for
Article VIII), Agent, each Lender and each L/C Issuer receiving the benefits of
the Loan Documents and, to the extent provided in Section 8.11, each other
Secured Party and, in each case, their respective successors and permitted
assigns. Except as expressly provided in any Loan Document (including in
Section 8.9), none of the Holding Companies, any Borrower, any other Credit
Party, any L/C Issuer or Agent shall have the right to assign any rights or
obligations hereunder or any interest herein.

(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign (a
“Sale”) all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to

(i) any existing Lender (other than a Non-Funding Lender or Impacted Lender);

(ii) any Affiliate or Approved Fund of any existing Lender (other than a
Non-Funding Lender or Impacted Lender); or

(iii) any other Person acceptable (which acceptance shall not be unreasonably
withheld or delayed) to Agent and, with respect to Sales of Revolving Loan
Commitments, each L/C Issuer that is a Lender and, as long as no Event of
Default is continuing, the Borrower Representative (which acceptances shall be
deemed to have been given unless an objection is delivered to Agent within five
(5) Business Days after notice of a proposed sale is delivered to Borrower
Representative); provided, however, that:

(A) such Sales must be ratable among the obligations owing to and owed by such
Lender with respect to the Revolving Loans;

(B) for each Loan, the aggregate outstanding principal amount (determined as of
the effective date of the applicable Assignment) of the Loans, Commitments and
Letter of Credit Obligations subject to any such Sale shall be in a minimum
amount of $1,000,000, unless such Sale is made to an existing Lender or an
Affiliate or Approved Fund of any existing Lender, is of the assignor’s
(together with its Affiliates and Approved Funds) entire interest in such
facility or is made with the prior consent of the Borrower Representative (to
the extent required) and Agent;

 

99



--------------------------------------------------------------------------------

(C) such Sales shall be effective only upon the acknowledgement in writing of
such Sale by Agent;

(D) interest accrued prior to and through the date of any such Sale may not be
assigned; and

(E) such Sales by Lenders who are Non-Funding Lenders due to clause (a) of the
definition of Non-Funding Lender shall be subject to Agent’s prior written
consent in all instances, unless in connection with such Sale, such Non-Funding
Lender cures, or causes the cure of, its Non-Funding Lender status as
contemplated in Section 1.11(e)(v).

Agent’s refusal to accept a Sale to a Credit Party, an Affiliate of a Credit
Party, a holder of Notes Pari Passu Lien Obligations or an Affiliate of such a
holder, or to any Person that would be a Non-Funding Lender or an Impacted
Lender, or to any Person that cannot (either directly or through an Applicable
Designee) lend to the Canadian Borrower, or the imposition of conditions or
limitations (including limitations on voting) upon Sales to such Persons, shall
not be deemed to be unreasonable. Any purported assignment or transfer by a
Lender of its rights or obligations under this Agreement and the other Loan
Documents that does not comply with the terms hereof shall be treated for
purposes of this Agreement as a sale by such Lender of a participation of such
rights and obligations in accordance with Section 9.9(f).

(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(and excluding those described in clause (e), (f) or (g) below) shall execute
and deliver to Agent an Assignment via an electronic settlement system
designated by Agent (or, if previously agreed with Agent, via a manual execution
and delivery of the Assignment) evidencing such Sale, together with any existing
Note subject to such Sale (or any affidavit of loss therefor acceptable to
Agent), any Tax forms required to be delivered pursuant to Section 10.1 and
payment of an assignment fee in the amount of $3,500 to Agent, unless waived or
reduced by Agent; provided, that (i) if a Sale by a Lender is made to an
Affiliate or an Approved Fund of such assigning Lender, then no assignment fee
shall be due in connection with such Sale, and (ii) if a Sale by a Lender is
made to an assignee that is not an Affiliate or Approved Fund of such assignor
Lender, and concurrently to one or more Affiliates or Approved Funds of such
Assignee, then only one assignment fee of $3,500 shall be due in connection with
such Sale (unless waived or reduced by Agent). Upon receipt of all the
foregoing, and conditioned upon such receipt and, if such Assignment is made in
accordance with clause (iii) of Section 9.9(b), upon Agent (and the Borrower
Representative, if applicable) consenting to such Assignment, from and after the
effective date specified in such Assignment, Agent shall record or cause to be
recorded in the Register the information contained in such Assignment.

 

100



--------------------------------------------------------------------------------

(d) Effectiveness. Subject to the recording of an Assignment by Agent in the
Register pursuant to Section 1.4(b), (i) the assignee thereunder shall become a
party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

(e) Grant of Security Interests. In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Agent or (B) any holder of, or trustee
for the benefit of the holders of, such Lender’s Indebtedness or equity
securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.

(f) Participants and Grant of Option to Fund to SPVs. In addition to the other
rights provided in this Section 9.9, each Lender may, (x) with notice to Agent,
grant to an SPV the option to make all or any part of any Loan that such Lender
would otherwise be required to make hereunder (and the exercise of such option
by such SPV and the making of Loans pursuant thereto shall satisfy the
obligation of such Lender to make such Loans hereunder) and such SPV may assign
to such Lender the right to receive payment with respect to any Obligation and
(y) without notice to or consent from Agent or the Borrowers, sell
participations to one or more Persons in or to all or a portion of its rights
and obligations under the Loan Documents (including all its rights and
obligations with respect to the Revolving Loans and Letters of Credit);
provided, however, that, whether as a result of any term of any Loan Document or
of such grant or participation, (i) no such SPV or participant shall have a
commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender’s
rights and obligations, and the rights and obligations of the Credit Parties and
the Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Article X, but, with respect to Section 10.1, only to the extent such
participant or SPV delivers the Tax forms such Lender is required to collect
pursuant to Section 10.1(g) and then only to the extent of any amount to which
such Lender would be entitled in the absence of any such grant or participation
except to the extent such entitlement to receive a greater amount results

 

101



--------------------------------------------------------------------------------

from any change in, or in the interpretation of, any Requirement of Law that
occurs after the date such grant or participation is made (and in consideration
of the foregoing, each such Participant and SPV shall be deemed to have
acknowledged and agreed to be bound by the provisions of Section 9.22) and
(B) each such SPV may receive other payments that would otherwise be made to
such Lender with respect to Loans funded by such SPV to the extent provided in
the applicable option agreement and set forth in a notice provided to Agent by
such SPV and such Lender, provided, however, that in no case (including pursuant
to clause (A) or (B) above) shall an SPV granted an option pursuant to this
clause (f) or participant have the right to enforce any of the terms of any Loan
Document, and (iii) the consent of such SPV or participant shall not be required
(either directly, as a restraint on such Lender’s ability to consent hereunder
or otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of Section 9.1(a) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
clause (vii) of Section 9.1(a).

(g) Assignments to Affiliate SPVs. In addition to the other rights provided
elsewhere in this Section 9.9, each Lender that is an Affiliate of the Agent
may, with notice to Agent in such form as shall be acceptable to the Agent (but
without the consent of any Person and without compliance with any limitation or
procedure specified in Sections 9.9(b) or 9.9(c)), sell, transfer, negotiate or
assign all or any portion of its rights, title or interests hereunder with
respect to any Revolving Loans (including any interest accrued or to accrue
thereon) to an SPV that is an Affiliate of such Lender, and such SPV may
thereafter, with notice to Agent, assign such Loan to any other SPV that is an
Affiliate of such Lender or re-assign all or a portion of its interests in any
Revolving Loans to the Lender holding the related Loan Commitment; provided,
however, that, whether as a result of any term of any Loan Document or of such
Sale, no such SPV shall have a commitment, or be deemed to have made an offer to
commit, to make Revolving Loans hereunder, and none shall be liable for any
obligation of such Lender hereunder. In the case of any Sale pursuant to this
clause (g), any assignee SPV shall have all the rights of a Lender hereunder,
including the rights described in Section 8.3(c) and the right to receive all
payments with respect to the assigned Obligations. Each such SPV shall be
entitled to the benefit of Section 10.1 only to the extent such SPV delivers the
tax forms the assigning Lender is required to collect pursuant to
Section 10.1(g).

(h) No party hereto shall institute (and the Borrowers and the Holding Companies
shall cause each other Credit Party not to institute) against any SPV that funds
or purchases any Obligation pursuant to clauses (f) or (g) any bankruptcy,
reorganization, insolvency, liquidation or similar proceeding, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper of such SPV; provided, however, that each Lender having
designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to be
reimbursed by such SPV for any such Liability). The agreement in the

 

102



--------------------------------------------------------------------------------

preceding sentence shall survive the termination of the Commitments and the
payment in full of the Obligations. In addition, notwithstanding anything to the
contrary contained in this Section 9.9, any SPV may disclose on a confidential
basis any non-public information relating to its Loans to any rating agency
rating the obligations of such SPV. For the avoidance of doubt, an SPV that is a
trust formed by or at the direction of a Lender or an Affiliate of a Lender, as
depositor, shall be deemed to be an Affiliate of such Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person other than Agent except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, Agent
shall have no responsibility for maintaining a Participant Register.

9.10 Non-Public Information; Confidentiality.

(a) Non-Public Information. Each of Agent, each Lender and L/C Issuer
acknowledges and agrees that it may receive material non-public information
(“MNPI”) hereunder concerning the Credit Parties and their Affiliates and agrees
to use such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States or Canadian federal,
state, provincial or territorial securities laws and regulations).

(b) Confidential Information. Each Lender, each L/C Issuer and Agent agree to
use all reasonable efforts to maintain, in accordance with its customary
practices, the confidentiality of information obtained by it pursuant to any
Loan Document and designated in writing by any Credit Party as confidential,
except that such information may be disclosed (i) with the Borrower
Representative’s consent, (ii) to Related Persons of such Lender, L/C Issuer or
Agent, as the case may be, or to any Person that any L/C Issuer causes to Issue
Letters of Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential in
accordance with the terms hereof, (iii) to the extent such information presently
is or hereafter becomes (A) publicly available other than as a result of a
breach of this Section 9.10 or (B) available to such Lender, L/C Issuer or Agent
or any of their Related Persons, as the case may be, from a source (other than
any Credit Party) not known by them to be subject to disclosure restrictions,
(iv) to the extent disclosure is required by applicable Requirements of Law or
other legal process or requested or demanded by any Governmental Authority,
(v) to the extent necessary or customary for inclusion in league table
measurements, (vi) (A) to the National Association of Insurance

 

103



--------------------------------------------------------------------------------

Commissioners, the Insurance Bureau of Canada or any similar organization, any
examiner or any nationally recognized rating agency or (B) otherwise to the
extent consisting of general portfolio information that does not identify Credit
Parties, (vii) to current or prospective assignees, SPVs (including the
investors or prospective investors therein) or participants, direct or
contractual counterparties to any Secured Rate Contracts and to their respective
Related Persons, in each case to the extent such assignees, investors,
participants, counterparties or Related Persons agree to be bound by provisions
substantially similar to the provisions of this Section 9.10 (and such Person
may disclose information to their respective Related Persons in accordance with
clause (ii) above), (viii) to any other party hereto, and (ix) in connection
with the exercise or enforcement of any right or remedy under any Loan Document,
in connection with any litigation or other proceeding to which such Lender, L/C
Issuer or Agent or any of their Related Persons is a party or bound, or to the
extent necessary to respond to public statements or disclosures by Credit
Parties or their Related Persons referring to a Lender, L/C Issuer or Agent or
any of their Related Persons. In addition, the Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.
In the event of any conflict between the terms of this Section 9.10 and those of
any other Contractual Obligation entered into with any Credit Party (whether or
not a Loan Document), the terms of this Section 9.10 shall govern.

(c) Tombstones; League Tables. Each Credit Party consents to the publication by
Agent or any Lender of any press releases, tombstones, advertising or other
promotional materials (including, via any Electronic Transmission) relating to
the financing transactions contemplated by this Agreement using such Credit
Party’s name, product photographs, logo or trademark. Agent or such Lender shall
provide a draft of any such press release, advertising or other material to
Borrower Representative for review and comment at least two (2) Business Days
prior to the publication thereof; provided further publication of such
information shall not require additional review. Each Lender hereby consents to
the disclosure by Agent or the Lead Arranger of information necessary or
customary for inclusion in league table measurements.

(d) Press Release and Related Matters. No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Credit Party) using the name,
logo or otherwise referring to GE Capital or of any of its Affiliates, the Loan
Documents or any transaction contemplated herein or therein to which GE Capital
or any of its Affiliates is party without the prior written consent of GE
Capital or such Affiliate (which consent shall not be unreasonably withheld or
delayed) except to the extent required to do so under applicable Requirements of
Law and then, only after consulting with GE Capital.

(e) Distribution of Materials to Lenders and L/C Issuers. The Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on

 

104



--------------------------------------------------------------------------------

behalf of, the Credit Parties hereunder (collectively, the “Borrower Materials”)
may be disseminated by, or on behalf of, Agent, and made available, to the
Lenders and the L/C Issuers by posting such Borrower Materials on an E-System.
The Credit Parties authorize Agent to download copies of their logos from its
website and post copies thereof on an E-System in the same form as is available
on such websites.

(f) Material Non-Public Information. The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the U.S. or Canada, they shall (and
shall cause such parent company or Subsidiary, as the case may be, to)
(i) identify in writing, and (ii) to the extent reasonably practicable, clearly
and conspicuously mark such Borrower Materials that contain only information
that is publicly available or that is not material for purposes of U.S. or
Canadian federal, state, provincial and territorial securities laws as “PUBLIC”.
The Credit Parties agree that by identifying such Borrower Materials as “PUBLIC”
or publicly filing such Borrower Materials with the Securities and Exchange
Commission or other applicable securities commission, then Agent, the Lenders
and the L/C Issuers shall be entitled to treat such Borrower Materials as not
containing any MNPI for purposes of U.S. or Canadian federal, state, provincial
and territorial securities laws. The Credit Parties further represent, warrant,
acknowledge and agree that the following documents and materials shall be deemed
to be PUBLIC, whether or not so marked, and do not contain any MNPI: (A) the
Loan Documents, including the schedules and exhibits attached thereto, and
(B) administrative materials of a customary nature prepared by the Credit
Parties or Agent (including, Notices of Borrowing, Notices of
Conversion/Continuation, L/C Requests, U.S. Swingline Requests and any similar
requests or notices posted on or through an E-System). Before distribution of
any Borrower Materials, the Credit Parties agree to execute and deliver to Agent
a letter authorizing distribution of the evaluation materials to prospective
Lenders and their employees willing to receive MNPI, and a separate letter
authorizing distribution of evaluation materials that do not contain MNPI and
represent that no MNPI is contained therein.

9.11 Set-off; Sharing of Payments.

(a) Right of Setoff. Each of Agent, each Lender, each L/C Issuer and each
Affiliate (including each branch office thereof) of any of them is hereby
authorized, without notice or demand (each of which is hereby waived by each
Credit Party), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other Indebtedness,
claims or other obligations at any time owing by Agent, such Lender, such L/C
Issuer or any of their respective Affiliates to or for the credit or the account
of the Borrowers or any other Credit Party against any Obligation of any Credit
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured, provided, however, that none of the Agent, any Lender or any
L/C Issuer may offset amounts owed by it to the Canadian Credit Parties (or any
of their Subsidiaries) against amounts owed to such Person by any of the U.S.
Credit Parties. No Lender or

 

105



--------------------------------------------------------------------------------

L/C Issuer shall exercise any such right of setoff without the prior consent of
Agent or Required Lenders. Each of Agent, each Lender and each L/C Issuer agrees
promptly to notify the Borrower Representative and Agent after any such setoff
and application made by such Lender or its Affiliates; provided, however, that
the failure to give such notice shall not affect the validity of such setoff and
application. The rights under this Section 9.11 are in addition to any other
rights and remedies (including other rights of setoff) that Agent, the Lenders,
the L/C Issuer, their Affiliates and the other Secured Parties, may have.

(b) Sharing of Payments, Etc. If any Lender, directly or through an Affiliate or
branch office thereof, obtains any payment of any Obligation of any Credit Party
(whether voluntary, involuntary or through the exercise of any right of setoff
or the receipt of any Collateral or “proceeds” (as defined under the applicable
UCC or the applicable PPSA in the case of Canadian Collateral) of Collateral)
other than pursuant to Section 9.9 or Article X and such payment exceeds the
amount such Lender would have been entitled to receive if all payments had gone
to, and been distributed by, Agent in accordance with the provisions of the Loan
Documents, such Lender shall purchase for cash from other Lenders such
participations in their Obligations as necessary for such Lender to share such
excess payment with such Lenders to ensure such payment is applied as though it
had been received by Agent and applied in accordance with this Agreement (or, if
such application would then be at the discretion of the Borrowers, applied to
repay the Obligations in accordance herewith); provided, however, that (i) if
such payment is rescinded or otherwise recovered from such Lender or L/C Issuer
in whole or in part, such purchase shall be rescinded and the purchase price
therefor shall be returned to such Lender or L/C Issuer without interest and
(ii) such Lender shall, to the fullest extent permitted by applicable
Requirements of Law, be able to exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if such
Lender were the direct creditor of the applicable Credit Party in the amount of
such participation. If a Non-Funding Lender receives any such payment as
described in the previous sentence, such Lender shall turn over such payments to
Agent in an amount that would satisfy the cash collateral requirements set forth
in Section 1.11(e).

9.12 Counterparts; Facsimile Signature. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

9.13 Severability . The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

9.14 Captions. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

 

106



--------------------------------------------------------------------------------

9.15 Independence of Provisions. The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

9.16 Interpretation. This Agreement is the result of negotiations among and has
been reviewed by counsel to Credit Parties, Agent, each Lender and other parties
hereto, and is the product of all parties hereto. Accordingly, this Agreement
and the other Loan Documents shall not be construed against the Lenders or Agent
merely because of Agent’s or Lenders’ involvement in the preparation of such
documents and agreements. Without limiting the generality of the foregoing, each
of the parties hereto has had the advice of counsel with respect to Sections
9.18 and 9.19.

9.17 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and legal benefit of the Borrowers, the Lenders, the L/C Issuers
party hereto, Agent and, subject to the provisions of Section 8.11, each other
Secured Party, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Neither Agent nor any Lender shall have any obligation
to any Person not a party to this Agreement or the other Loan Documents.

9.18 Governing Law and Jurisdiction.

(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including, its
validity, interpretation, construction, performance and enforcement (including,
any claims sounding in contract or tort law arising out of the subject matter
hereof and any determinations with respect to post-judgment interest).

(b) Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
ANY LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW
YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF THE UNITED
STATES OF AMERICA SITTING IN THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, THE BORROWER REPRESENTATIVE AND EACH OTHER
CREDIT PARTY EXECUTING THIS AGREEMENT HEREBY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. THE PARTIES HERETO (AND, TO THE EXTENT SET FORTH IN ANY OTHER
LOAN DOCUMENT, EACH OTHER CREDIT PARTY) HEREBY IRREVOCABLY WAIVE ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.

 

107



--------------------------------------------------------------------------------

(c) Service of Process. EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND OTHER DOCUMENTS AND
OTHER SERVICE OF PROCESS OF ANY KIND EXCEPT AS EXPRESSLY SET FORTH IN THIS
SECTION 9.18(C) AND CONSENTS TO SUCH SERVICE IN ANY SUIT, ACTION OR PROCEEDING
BROUGHT IN THE UNITED STATES OF AMERICA WITH RESPECT TO OR OTHERWISE ARISING OUT
OF OR IN CONNECTION WITH ANY LOAN DOCUMENT BY ANY MEANS PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, INCLUDING BY THE MAILING THEREOF (BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID) TO THE ADDRESS OF THE BORROWER REPRESENTATIVE
SPECIFIED HEREIN (AND SHALL BE EFFECTIVE WHEN SUCH MAILING SHALL BE EFFECTIVE,
AS PROVIDED THEREIN). EACH CREDIT PARTY AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(d) Non-Exclusive Jurisdiction. NOTHING CONTAINED IN THIS SECTION 9.18 SHALL
AFFECT THE RIGHT OF AGENT OR ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW OR COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER JURISDICTION.

9.19 Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

9.20 Entire Agreement; Release; Survival.

(a) THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF
THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR
FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER
LOAN DOCUMENT OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY
WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO
THE EXTENT NECESSARY TO COMPLY THEREWITH).

 

108



--------------------------------------------------------------------------------

(b) Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each Borrower and each other Credit Party signatory hereto hereby
waives, releases and agrees (and shall cause each other Credit Party to waive,
release and agree) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

(c) (i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses) and 9.6
(Indemnity) and Article VIII (Agent) and Article X (Taxes, Yield Protection and
Illegality) and (ii) the provisions of Section 8.1 of each Guaranty and Security
Agreement, in each case, shall (x) survive the termination of the Commitments
and the payment in full of all other Obligations and (y) with respect to clause
(i) above, inure to the benefit of any Person that at any time held a right
thereunder (as an Indemnitee or otherwise) and, thereafter, its successors and
permitted assigns.

9.21 Patriot Act; Anti-Money Laundering Legislation.

(a) Each Credit Party acknowledges that, pursuant to the Patriot Act, the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
any regulations under any of the foregoing, and other applicable anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
laws, whether within Canada or elsewhere (collectively, including any guidelines
or orders thereunder, “AML Legislation”), the Lenders and Agent may be required
to obtain, verify and record information regarding each Credit Party, its
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of such Credit Party, and the
transactions contemplated hereby. The Borrowers shall promptly provide all such
information, including the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party under any
applicable AML Legislation, supporting documentation and other evidence, as may
be reasonably requested by any Lender or Agent, or any prospective assignee or
participant of a Lender or Agent, in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.

(b) If Agent has ascertained the identity of the Credit Parties or any
authorized signatories of the Credit Parties for the purposes of applicable AML
Legislation, then Agent:

 

109



--------------------------------------------------------------------------------

(i) shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and Agent within the meaning of applicable AML Legislation; and

(ii) shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that Agent has no obligation to ascertain
the identity of the Credit Parties or any authorized signatories of the Credit
Parties on behalf of any Lender, or to confirm the completeness or accuracy of
any information it obtains from the Credit Parties or any such authorized
signatory in doing so.

9.22 Replacement of Lender. Within forty-five (45) days after: (i) receipt by
the Borrower Representative of written notice and demand from (A) any Lender
that is not Agent or an Affiliate of Agent (an “Affected Lender”) for payment of
additional costs as provided in Sections 10.1, 10.3 and/or 10.6 or (B) any SPV
or participant (an “Affected SPV/Participant”) for payment of additional costs
as provided in Section 9.9(f), unless the option or participation of such
Affected SPV/Participant shall have been terminated prior to the exercise by the
Borrowers of their rights hereunder; or (ii) any failure by any Lender (other
than Agent or an Affiliate of Agent) to consent to a requested amendment, waiver
or modification to any Loan Document in which Required Lenders have already
consented to such amendment, waiver or modification but the consent of each
Lender (or each Lender directly affected thereby, as applicable) is required
with respect thereto, the Borrowers may, at their option, notify (A) in the case
of clause (i)(A) or (ii) above, Agent and such Affected Lender (or such
non-consenting Lender) of the Borrowers’ intention to obtain, at the Borrowers’
expense, a replacement Lender (“Replacement Lender”) for such Affected Lender
(or such non-consenting Lender), or (B) in the case of clause (i)(B) above,
Agent, such Affected SPV/Participant, if known, and the applicable Lender (such
Lender, a “Participating Lender”) that (1) granted to such Affected
SPV/Participant the option to make all or any part of any Loan that such
Participating Lender would otherwise be required to make hereunder or (2) sold
to such Affected SPV/Participant a participation in or to all or a portion of
its rights and obligations under the Loan Documents, of the Borrowers’ intention
to obtain, at the Borrowers’ expense, a Replacement Lender for such
Participating Lender, in each case, which Replacement Lender shall be reasonably
satisfactory to Agent. In the event the Borrowers obtain a Replacement Lender
within forty-five (45) days following notice of its intention to do so, the
Affected Lender (or such non-consenting Lender) or Participating Lender, as the
case may be, shall sell and assign its Loans and Commitments to such Replacement
Lender, at par, provided that the Borrowers have reimbursed such Affected Lender
or Affected SPV/Participant, as applicable, for its increased costs for which it
is entitled to reimbursement under this Agreement through the date of such sale
and assignment, and in the case of a Participating Lender being replaced by a
Replacement Lender, (x) all right, title and interest in and to the Obligations
and Commitments so assigned to the Replacement Lender shall be assigned free and
clear of all Liens or other claims (including pursuant to the underlying option
or

 

110



--------------------------------------------------------------------------------

participation granted or sold to the Affected SPV/Participant, but without
affecting any rights, if any, of the Affected SPV/Participant to the proceeds
constituting the purchase price thereof) of the Affected SPV/Participant, and
(y) to the extent required by the underlying option or participation
documentation, such Participating Lender shall apply all or a portion of the
proceeds received by it as a result of such assignment, as applicable, to
terminate in full the option or participation of such Affected SPV/Participant.
In the event that a replaced Lender does not execute an Assignment pursuant to
Section 9.9 within five (5) Business Days after receipt by such replaced Lender
of notice of replacement pursuant to this Section 9.22 and presentation to such
replaced Lender of an Assignment evidencing an assignment pursuant to this
Section 9.22, the Borrowers shall be entitled (but not obligated) to execute
such an Assignment on behalf of such replaced Lender, and any such Assignment so
executed by the Borrowers, the Replacement Lender and Agent, shall be effective
for purposes of this Section 9.22 and Section 9.9. Notwithstanding the
foregoing, with respect to a Lender that is a Non-Funding Lender or an Impacted
Lender, Agent may, but shall not be obligated to, obtain a Replacement Lender
and execute an Assignment on behalf of such Non-Funding Lender or Impacted
Lender at any time with three (3) Business Days’ prior notice to such Lender
(unless notice is not practicable under the circumstances) and cause such
Lender’s Loans and Commitments to be sold and assigned, in whole or in part, at
par. Upon any such assignment and payment and compliance with the other
provisions of Section 9.9, such replaced Lender shall no longer constitute a
“Lender” for purposes hereof; provided, any rights of such replaced Lender to
indemnification hereunder shall survive.

9.23 Joint and Several. The obligations of the U.S. Credit Parties hereunder and
under the other Loan Documents are joint and several. Subject to Section 9.24,
the obligations of the Canadian Credit Parties hereunder and under the other
Loan Documents are joint and several. Without limiting the generality of the
foregoing, reference is hereby made to Article II of each Guaranty and Security
Agreement, to which the obligations of the Borrowers and the other Credit
Parties are subject.

9.24 No Liability of the Canadian Credit Parties for U.S. Obligations.
Notwithstanding any provision contained in this Agreement or any other Loan
Document, no Canadian Borrower or Canadian Subsidiary of Holdings shall be
responsible or liable for or be deemed to have guaranteed any of the U.S.
Obligations.

9.25 Currency Matters. Principal, interest, reimbursement obligations, fees, and
all other amounts payable under this Agreement and the other Loan Documents by
any Person to the Agent or any other Secured Party shall be payable in the
currency in which such Obligations are denominated. Unless stated otherwise, all
calculations, comparisons, measurements or determinations under this Agreement
shall be made in Dollars. For the purpose of such calculations, comparisons,
measurements or determinations, amounts denominated in other currencies shall be
converted to the U.S. Dollar Equivalent on the date of calculation, comparison,
measurement or determination, (a) in the case of calculations of principal,
interest, reimbursement obligations, fees and all other amounts payable under
this Agreement and the other Loan Documents by any Person to the Agent or any
other Secured Party, at the exchange rate determined by Agent consistent with
the prior practices of Agent, including the utilization of an average of the
current spot rate and the 30-day future rate for such currency and (b) in all
other cases, as Agent may determine in its reasonable discretion.

 

111



--------------------------------------------------------------------------------

9.26 Judgment Currency.

(a) If, for the purpose of obtaining or enforcing judgment against any Credit
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this Section 9.26
referred to as the “Judgment Currency”) an amount due under any Loan Document in
any currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding the date of actual payment of the amount due, in the case
of any proceeding in the courts of the Province of Ontario or in the courts of
any other jurisdiction that will give effect to such conversion being made on
such date, or the date on which the judgment is given, in the case of any
proceeding in the courts of any other jurisdiction (the applicable date as of
which such conversion is made pursuant to this Section 9.26 being hereinafter in
this Section 9.26 referred to as the “Judgment Conversion Date”).

(b) If, in the case of any proceeding in the court of any jurisdiction referred
to in Section 9.26(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Credit Party or Credit Parties shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from any Credit Party under this Section 9.26(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

(c) The term “rate of exchange” in this Section 9.26 means the rate of exchange
at which Agent, on the relevant date at or about 12:00 noon (Toronto time),
would be prepared to sell, in accordance with Agent’s normal course foreign
currency exchange practices, the Obligation Currency against the Judgment
Currency.

(d) Unless otherwise specified, all references to dollar amounts in this
Agreement shall mean Dollars.

9.27 Creditor-Debtor Relationship. The relationship between Agent, each Lender
and the L/C Issuer, on the one hand, and the Credit Parties, on the other hand,
is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.

 

112



--------------------------------------------------------------------------------

9.28 Actions in Concert. Notwithstanding anything contained herein to the
contrary, each Lender hereby agrees with each other Lender that no Lender shall
take any action to protect or enforce its rights against any Credit Party
arising out of this Agreement or any other Loan Document (including exercising
any rights of setoff) without first obtaining the prior written consent of Agent
or Required Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.

9.29 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under the U.S. Revolving Guaranty and Security
Agreement in respect of Swap Obligations under any Secured Rate Contract
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 9.29 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.29, or otherwise
under the U.S. Revolving Guaranty and Security Agreement, voidable under
applicable Requirements of Law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section 9.29 shall remain in full force and effect until
the guarantees in respect of Swap Obligations under each Secured Rate Contract
have been discharged, or otherwise released or terminated in accordance with the
terms of this Agreement. Each Qualified ECP Guarantor intends that this
Section 9.29 constitute, and this Section 9.29 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

ARTICLE X.

TAXES, YIELD PROTECTION AND ILLEGALITY

10.1 Taxes.

(a) Except as required by a Requirement of Law, each payment by any Credit Party
under any Loan Document shall be made free and clear of all present or future
taxes, levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax, penalties or other
Liabilities) with respect thereto (collectively, “Taxes”).

(b) If any Taxes shall be required by any Requirement of Law to be deducted from
or in respect of any amount payable under any Loan Document to any Secured Party
(i) if such Tax is an Indemnified Tax, such amount payable shall be increased as
necessary to ensure that, after all required deductions for Indemnified Taxes
are made (including deductions applicable to any increases to any amount under
this Section 10.1), such Secured Party receives the amount it would have
received had no such deductions been made, (ii) the relevant Credit Party shall
make such deductions, (iii) the relevant Credit Party shall timely pay the full
amount deducted to the relevant

 

113



--------------------------------------------------------------------------------

Governmental Authority in accordance with applicable Requirements of Law and
(iv) within thirty (30) days after such payment is made, the relevant Credit
Party shall deliver to Agent an original or certified copy of a receipt
evidencing such payment or other evidence of payment reasonably satisfactory to
Agent.

(c) In addition, the Applicable Borrower agrees to pay, and authorizes Agent to
pay in its name, any stamp, documentary, excise or property Tax, charges or
similar levies imposed by any applicable Requirement of Law or Governmental
Authority and all Liabilities with respect thereto (including by reason of any
delay in payment thereof), in each case arising from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document or any
transaction contemplated therein (collectively, “Other Taxes”). The Swingline
Lender may, without any need for notice, demand or consent from the Applicable
Borrower or the Borrower Representative, by making funds available to Agent in
the amount equal to any such payment, make a U.S. Swingline Loan to the
Applicable Borrower in such amount, the proceeds of which shall be used by Agent
in whole to make such payment. Within thirty (30) days after the date of any
payment of Other Taxes by any Credit Party, the Applicable Borrower shall
furnish to Agent, at its address referred to in Section 9.2, the original or a
certified copy of a receipt evidencing payment thereof or other evidence of
payment reasonably satisfactory to Agent.

(d) The Credit Parties hereby acknowledge and agree that (i) neither GE Capital
nor any Affiliate of GE Capital has provided any Tax advice to any Tax Affiliate
in connection with the transactions contemplated hereby or any other matters and
(ii) the Credit Parties have received appropriate Tax advice to the extent
necessary to confirm that the structure of any transaction contemplated by the
Credit Parties in connection with this Agreement complies in all material
respects with applicable federal, state and foreign Tax laws.

(e) Without duplication of any amount paid to a Secured Party pursuant to
Section 10.1(b), the Applicable Borrower shall reimburse and indemnify, within
thirty (30) days after receipt of demand therefor (with copy to Agent), each
Secured Party for all Indemnified Taxes (including any Indemnified Taxes imposed
by any jurisdiction on amounts payable under this Section 10.1) paid or payable
by such Secured Party and any Liabilities arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally
asserted. A certificate of the Secured Party (or of Agent on behalf of such
Secured Party) claiming any compensation under this clause (e), setting forth
the amounts to be paid thereunder and delivered to the Borrower Representative
with copy to Agent, shall be conclusive, binding and final for all purposes,
absent manifest error. In determining such amount, Agent and such Secured Party
may use any reasonable averaging and attribution methods.

(f) Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its Lending
Office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.

 

114



--------------------------------------------------------------------------------

(g) (i) Each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding Tax or, after a change
in any Requirement of Law, is subject to such withholding Tax at a reduced rate
under an applicable Tax treaty, shall (w) on or prior to the date such Non-U.S.
Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the
date on which any such form or certification expires or becomes obsolete,
(y) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (i) and
(z) from time to time if requested by the Borrower Representative or Agent (or,
in the case of a participant or SPV, the relevant Lender), provide Agent and the
Borrower Representative (or, in the case of a participant or SPV, the relevant
Lender) with two completed originals of each of the following, as applicable:
(A) Forms W-8ECI (claiming exemption from U.S. withholding Tax because the
income is effectively connected with a U.S. trade or business), W-8BEN or
W-8BEN-E (claiming exemption from, or a reduction of, U.S. withholding Tax)
and/or W-8IMY (together with appropriate forms, certifications and supporting
statements) or any successor forms, (B) in the case of a Non-U.S. Lender Party
claiming exemption under Sections 871(h) or 881(c) of the Code, Form W-8BEN or
W-8BEN-E (claiming exemption from U.S. withholding Tax) or any successor form
and a certificate in form and substance acceptable to Agent that such Non-U.S.
Lender Party is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (2) a “10 percent shareholder” of the Applicable Borrower within the
meaning of Section 881(c)(3)(B) of the Code or (3) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code or (C) any other
applicable document prescribed by the IRS certifying as to the entitlement of
such Non-U.S. Lender Party to such exemption from United States withholding Tax
or reduced rate with respect to all payments to be made to such Non-U.S. Lender
Party under the Loan Documents. Unless the Borrower Representative and Agent
have received forms or other documents satisfactory to them indicating that
payments under any Loan Document to or for a Non-U.S. Lender Party are not
subject to United States withholding Tax or are subject to such Tax at a rate
reduced by an applicable Tax treaty, the Credit Parties and Agent shall withhold
amounts required to be withheld by applicable Requirements of Law from such
payments at the applicable statutory rate.

(ii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (g) and
(D) from time to time if requested by the Borrower Representative or Agent (or,
in the case of a participant or SPV, the relevant Lender), provide Agent and the
Borrower Representative (or, in the case of a participant or SPV, the relevant
Lender) with two completed originals of Form W-9 (certifying that such U.S.
Lender Party is entitled to an exemption from U.S. backup withholding Tax) or
any successor form.

 

115



--------------------------------------------------------------------------------

(iii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (g) and provide them to Agent.

(iv) If a payment made to a Non-U.S. Lender Party would be subject to United
States federal withholding Tax imposed by FATCA if such Non-U.S. Lender Party
fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Agent and the Borrower Representative any
documentation under any Requirement of Law or reasonably requested by Agent or
the Borrower Representative sufficient for Agent or Borrowers to comply with
their obligations under FATCA and to determine that such Non-U.S. Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for the purposes of this clause (iv),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(h) If any Secured Party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes as to which it has
been indemnified pursuant to this Section 10.1 (including by the payment of
additional amounts pursuant to this Section 10.1), it shall pay to the relevant
Credit Party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section 10.1 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such
Secured Party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such Credit Party, upon the
request of such Secured Party, shall repay to such Secured Party the amount paid
over pursuant to this Section 10.1(h) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
Secured Party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 10.1(h), in no event
shall the Secured Party be required to pay any amount to a Credit Party pursuant
to this Section 10.1(h) the payment of which would place the Secured Party in a
less favorable net after-Tax position than the Secured Party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
Section 10.1(h) shall not be construed to require any Secured Party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Credit Party or any other Person.

10.2 Illegality. If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans or BA
Rate Loans, then, on notice thereof by such Lender to the Borrowers through
Agent, the obligation of that Lender to make LIBOR Rate Loans or BA Rate Loans,
as applicable, shall be suspended until such Lender shall have notified Agent
and the Borrower Representative that the circumstances giving rise to such
determination no longer exists.

 

116



--------------------------------------------------------------------------------

(a) Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan or BA Rate Loan, the Applicable
Borrower shall prepay in full all LIBOR Rate Loans or BA Rate Loans, as
applicable, of such Lender then outstanding, together with interest accrued
thereon, either on the last day of the Interest Period thereof if such Lender
may lawfully continue to maintain such LIBOR Rate Loans or BA Rate Loans, as
applicable, to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Rate Loans or BA Rate Loans, as applicable,
together with any amounts required to be paid in connection therewith pursuant
to Section 10.4.

(b) If the obligation of any Lender to make or maintain LIBOR Rate Loans or BA
Rate Loans has been terminated, the Borrower Representative may elect, by giving
notice to such Lender through Agent that all Loans which would otherwise be made
by any such Lender as LIBOR Rate Loans or BA Rate Loans shall be instead Base
Rate Loans or Canadian Index Rate Loans, as applicable.

(c) Before giving any notice to Agent pursuant to this Section 10.2, the
affected Lender shall designate a different Lending Office with respect to its
LIBOR Rate Loans or BA Rate Loans, as applicable, if such designation will avoid
the need for giving such notice or making such demand and will not, in the
judgment of the Lender, be illegal or otherwise disadvantageous to the Lender.

10.3 Increased Costs and Reduction of Return.

(a) If any Lender or L/C Issuer shall determine that, due to either (i) the
introduction of, or any change in, or in the interpretation of, any Requirement
of Law or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in the case of either clause (i) or (ii) subsequent to the date hereof,
(x) there shall be any increase in the cost to such Lender or L/C Issuer of
agreeing to make or making, funding or maintaining any LIBOR Rate Loans or BA
Rate Loans, or of Issuing or maintaining any Letter of Credit or (y) the Lender
or L/C Issuer shall be subject to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, then the Applicable Borrower shall
be liable for, and shall from time to time, within thirty (30) days of demand
therefor by such Lender or L/C Issuer (with a copy of such demand to Agent), pay
to Agent for the account of such Lender or L/C Issuer, additional amounts as are
sufficient to compensate such Lender or L/C Issuer for such increased costs or
such Taxes; provided, that the Applicable Borrower shall not be required to
compensate any Lender or L/C Issuer pursuant to this Section 10.3(a) for any
increased costs incurred more than 180 days prior to the date that such Lender
or L/C Issuer notifies the Borrower Representative, in writing of the increased
costs and of such Lender’s or L/C Issuer’s intention to claim compensation
thereof; provided, further, that if the circumstance giving rise to such
increased costs is retroactive, then the 180-day period referred to above shall
be extended to include the period of retroactive effect thereof.

 

117



--------------------------------------------------------------------------------

(b) If any Lender or L/C Issuer shall have determined that:

(i) the introduction of any Capital Adequacy Regulation;

(ii) any change in any Capital Adequacy Regulation;

(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv) compliance by such Lender or L/C Issuer (or its Lending Office) or any
entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation;

affects the amount of capital required or expected to be maintained by such
Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer and
(taking into consideration such Lender’s or such entities’ policies with respect
to capital adequacy and such Lender’s or L/C Issuer’s desired return on capital)
determines that the amount of such capital is increased as a consequence of its
Commitment(s), loans, credits or obligations under this Agreement, then, within
thirty (30) days of demand of such Lender or L/C Issuer (with a copy to Agent),
the Applicable Borrower shall pay to such Lender or L/C Issuer, from time to
time as specified by such Lender or L/C Issuer, additional amounts sufficient to
compensate such Lender or L/C Issuer (or the entity controlling the Lender or
L/C Issuer) for such increase; provided, that the Applicable Borrower shall not
be required to compensate any Lender or L/C Issuer pursuant to this
Section 10.3(b) for any amounts incurred more than 180 days prior to the date
that such Lender or L/C Issuer notifies the Borrower Representative, in writing
of the amounts and of such Lender’s or L/C Issuer’s intention to claim
compensation thereof; provided, further, that if the event giving rise to such
increase is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(c) Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case in respect of this clause (ii) pursuant to Basel III,
shall, in each case, be deemed to be a change in a Requirement of Law under
Section 10.3(a) above and/or a change in any Capital Adequacy Regulation under
Section 10.3(b) above, as applicable, regardless of the date enacted, adopted or
issued.

10.4 Funding Losses. The U.S. Borrowers (jointly and severally with respect to
all Loans) and the Canadian Borrower (with respect to Loans that are Canadian
Obligations) agree to reimburse each Lender and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur as a consequence
of:

 

118



--------------------------------------------------------------------------------

(a) the failure of the Borrowers to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan or BA Rate Loan (including payments made after
any acceleration thereof);

(b) the failure of the Borrowers to borrow, continue or convert a Loan after the
Borrower Representative has given (or is deemed to have given) a Notice of
Borrowing or a Notice of Conversion/Continuation;

(c) the failure of the Borrowers to make any prepayment after the Borrowers have
given a notice in accordance with Section 1.7;

(d) the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan or
BA Rate Loan on a day which is not the last day of the Interest Period with
respect thereto; or

(e) the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base Rate
Loan or any BA Rate Loan to a Canadian Index Rate Loan, as applicable, on a day
that is not the last day of the applicable Interest Period;

including any such loss or expense arising from the liquidation or reemployment
of funds obtained by it to maintain its LIBOR Rate Loans and BA Rate Loans
hereunder or from fees payable to terminate the deposits from which such funds
were obtained; provided that, with respect to the expenses described in clauses
(d) and (e) above, such Lender shall have notified Agent of any such expense
within two (2) Business Days of the date on which such expense was incurred.
Solely for purposes of calculating amounts payable by the Applicable Borrower to
the Lenders under this Section 10.4 and under Section 10.3(a): each LIBOR Rate
Loan and BA Rate Loan made by a Lender (and each related reserve, special
deposit or similar requirement) shall be conclusively deemed to have been funded
at the LIBOR or BA Rate, as applicable, used in determining the interest rate
for such LIBOR Rate Loan or BA Rate Loan, as applicable, by a matching deposit
or other borrowing in the interbank Eurodollar market for a comparable amount
and for a comparable period, whether or not such LIBOR Rate Loan or BA Rate
Loan, as applicable, is in fact so funded.

10.5 Inability to Determine Rates. If Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
the LIBOR or BA Rate for any requested Interest Period with respect to a
proposed LIBOR Rate Loan or BA Rate Loan, as applicable, or that the LIBOR or BA
Rate applicable pursuant to Section 1.3(a) for any requested Interest Period
with respect to a proposed LIBOR Rate Loan or BA Rate Loan, as applicable, does
not adequately and fairly reflect the cost to the Lenders of funding or
maintaining such Loan, Agent will forthwith give notice of such determination to
the Borrower Representative and each Lender. Thereafter, the obligation of the
Lenders to make or maintain LIBOR Rate Loans or BA Rate Loans, as applicable,
hereunder shall be suspended until Agent revokes such notice in writing. Upon
receipt of such notice, the Borrower Representative may revoke any Notice of
Borrowing or Notice of Conversion/Continuation then submitted by it. If the
Borrower Representative does not revoke such notice, the Lenders shall make,
convert or continue the Loans, as proposed by the Borrower Representative, in
the amount specified in the applicable notice submitted by the Borrower
Representative, but such Loans shall be made, converted or continued as Base
Rate Loans or Canadian Index Rate Loans, as applicable.

 

119



--------------------------------------------------------------------------------

10.6 Reserves on LIBOR Rate Loans. The Applicable Borrower shall pay to each
Lender, as long as such Lender shall be required under regulations of the
Federal Reserve Board to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional costs on the unpaid principal amount of
each LIBOR Rate Loan equal to actual costs of such reserves allocated to such
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), payable on each date
on which interest is payable on such Loan provided the Borrower Representative
shall have received at least fifteen (15) days’ prior written notice (with a
copy to Agent) of such additional interest from the Lender. If a Lender fails to
give notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest shall be payable fifteen (15) days from receipt of such
notice.

10.7 Certificates of Lenders. Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to the Borrower Representative (with a
copy to Agent) a certificate setting forth in reasonable detail the amount
payable to such Lender hereunder and such certificate shall be conclusive and
binding on the Borrowers in the absence of manifest error.

ARTICLE XI.

DEFINITIONS

11.1 Defined Terms. The following terms are defined in the Sections or Sections
referenced opposite such terms:

 

“Acquired Business” Recitals “Acquisition Consideration” “Permitted Acquisition”
“Affected Lender” 9.22 “Affected SPV/Participant” 9.22

“Agent Report”

8.5(c)

“Aggregate Excess Funding Amount”

1.11(e)

“Agreement”

Preamble

“Agreement Currency”

9.26

“AML Legislation”

9.21

“Bonds”

Recitals

“Borrower” and “Borrowers”

Preamble

“Borrower Materials”

9.10(e)

“Borrower Representative”

1.12

“Canadian Borrower”

Preamble

“Canadian L/C Sublimit”

1.1(b)

“Canadian Letter of Credit”

1.1(b)

 

120



--------------------------------------------------------------------------------

“Canadian Revolving Loan”

1.1(a)

“Canadian Overadvance”

1.1(a)

“Closing Date Acquisition”

Recitals

“Compliance Certificate”

4.2(b)

“Concentration Exception Cap”

1.13(h)

“EBITDA”

Exhibit 4.2(b)

“Eligible Accounts”

1.13

“Eligible Inventory”

1.14

“Event of Default”

7.1

“Fee Letter”

1.9(a)

“Fixed Charge Coverage Ratio”

Exhibit 4.2(b)

“GE Capital”

Preamble

“Holdings”

Recitals

“Indemnified Matters”

9.6

“Indemnitees”

9.6

“Indenture”

Recitals

“Intercompany Note”

5.4(b)

“Investments”

5.4

“Judgment Conversion Date”

9.26(a)

“Judgment Currency”

9.26(a)

“L/C Reimbursement Agreement”

1.1(b)

“L/C Reimbursement Date”

1.1(b)

“L/C Request”

1.1(b)

“L/C Sublimit”

1.1(b)

“Lead Arranger”

8.12

“Letter of Credit Fee”

1.9(c)

“Maximum Canadian Revolving Loan Amount”

1.1(a)

“Maximum Lawful Rate”

1.3(d)

“Maximum Revolving Loan Amount”

1.1(a)

“Maximum U.S. Revolving Loan Amount”

1.1(a)

“MNPI”

9.10(a)

“Newly-Established Canadian Accounts”

4.15

“Notes Collateral Trustee”

Recitals

“Notice of Conversion/Continuation”

1.6(a)

“Obligation Currency”

9.26(a)

“OFAC”

3.30

“Other Lender”

1.11(e)

“Other Taxes”

10.1(c)

“Overadvance”

1.1(a)

“Participating Lender”

9.22

“Participant Register”

9.9(h)

“Permitted Liens”

5.1

“Real Alloy Acquisition”

Recitals

“Real Alloy Recycling”

Preamble

“Register”

1.4(b)

 

121



--------------------------------------------------------------------------------

“Restricted Payments”

5.11

“Replacement Lender”

9.22

“Revolving Loan”

1.1(a)

“Sale”

9.9(b)

“SDN List”

3.30

“Settlement Date”

1.11(b)

“Specified Foreign Subsidiarity Indebtedness”

5.5(m)

“Specified NOL Dividends”

5.11(f)

“Tax Group”

5.11(e)

“Tax Returns”

3.10

“Taxes”

10.1(a)

“Terrorist Lists”

3.30

“Tyler Swap”

8.10(c)

“U.S. Borrower” and “U.S. Borrowers”

Preamble

“U.S. Letter of Credit”

1.1(b)

“U.S. Overadvance”

1.1(a)

“U.S. Revolving Loan”

1.1(a)

“U.S. Swingline Loan”

1.1(c)

“U.S. Swingline Request”

1.1(c)

“Unused Commitment Fee”

1.9(b)

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

“ABL Priority Collateral” means, collectively, (a) the North America ABL
Priority Collateral (as defined in the Intercreditor Agreement) and (b) the
Canadian Collateral.

“Account” means, as at any date of determination, all “accounts” (as such term
is defined in the UCC or PPSA, as applicable) and all “claims” (for the purposes
of the Civil Code of Quebec) of the Credit Parties, including, the unpaid
portion of the obligation of a customer of a Credit Party in respect of
Inventory purchased by and shipped to such customer and/or the rendition of
services by a Credit Party, as stated on the respective invoice of a Credit
Party, net of any credits, rebates or offsets owed to such customer.

“Account Debtor” means the customer of a Credit Party who is obligated on or
under an Account.

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Stock and Stock Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of a Borrower, or (c) a merger, amalgamation or
consolidation or any other combination with another Person.

 

122



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents. For purposes of this definition, “control”
means the possession of either (a) the power to vote, or the beneficial
ownership of, 10% or more of the voting Stock of such Person (either directly or
through the ownership of Stock Equivalents) or (b) the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agent” means GE Capital in its capacity as administrative agent for the Lenders
hereunder, and any successor administrative agent.

“Aggregate Revolving Loan Commitment” means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$110,000,000, as such amount may be reduced from time to time pursuant to this
Agreement.

“Aleris Corporation” means Aleris Corporation, a Delaware corporation.

“Applicable Borrower” means (a) with respect to any U.S. Revolving Loan, U.S.
Swingline Loan, U.S. Letter of Credit or other U.S. Obligation, the U.S.
Borrowers and (b) with respect to any Canadian Revolving Loan, Canadian Letter
of Credit or other Canadian Obligation, the Canadian Borrower.

“Applicable Designee” shall mean any office, branch or Affiliate of a Lender
designated thereby from time to time with the consent of Agent (which consent
shall not be unreasonably withheld, conditioned or delayed) to fund all or any
portion of such Lender’s Commitment to fund Canadian Revolving Loans (including
purchasing participations in Letter of Credit Obligations with respect to
Canadian Letters of Credit) under this Agreement. As of the Closing Date, the
Applicable Designees of each Lender are set forth on Schedule 1.1(a) (which
schedule may be updated from time to time upon written notice by any Lender to
Agent). For all purposes of this Agreement, any designation of an Applicable
Designee by a Lender shall not affect such Lender’s rights and obligations with
respect to its Commitment and the Credit Parties, the other Lenders and Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents, except as otherwise expressly permitted in this Agreement or in the
applicable addendum.

“Applicable Margin” means:

(a) for the period commencing on the Closing Date through and including June 30,
2015 and with respect to Revolving Loans and U.S. Swingline Loans: (x) if a Base
Rate Loan or Canadian Index Rate Loan, three quarters of one percent (0.75%) per
annum and (y) if a LIBOR Rate Loan or BA Rate Loan, one and three quarters of
one percent (1.75%) per annum; and

 

123



--------------------------------------------------------------------------------

(b) thereafter, the Applicable Margin shall equal the applicable Base Rate or
Canadian Index Rate margin or the applicable LIBOR or BA Rate margin in effect
from time to time adjusted (up or down) prospectively on a quarterly basis as
determined by Average Excess Availability during the Fiscal Quarter immediately
preceding such date of determination, commencing July 1, 2015, based on the
Fiscal Quarter ending June 30, 2015. Adjustments in Applicable Margin shall be
determined by reference to the table below:

 

Level

   Average Excess
Availability    Base Rate
Margin/Canadian
Index Rate
Margin     LIBOR Rate
Margin/BA Rate
Margin  

I

   >$82,500,000      0.25 %      1.25 % 

II

   <$82,500,000, but
>$55,000,000      0.50 %      1.50 % 

III

   <$55,000,000, but
>$16,500,000      0.75 %      1.75 % 

IV

   <$16,500,000      1.00 %      2.00 % 

The Applicable Margin shall be adjusted from time to time based upon Average
Excess Availability as shown in the Applicable Margin Certificates delivered to
Agent from time to time pursuant to Section 4.2(m). If the Applicable Margin
Certificate delivered for a Fiscal Quarter indicates that the Applicable Margin
shall increase or decrease during the following Fiscal Quarter, then on the
first day of such following Fiscal Quarter the Applicable Margin shall be
adjusted in accordance therewith; provided, however, that if the Borrowers shall
fail to deliver the Applicable Margin Certificate for a Fiscal Quarter by the
date required pursuant to Section 4.2(m), then, at Agent’s election, effective
as of the first day of the Fiscal Quarter following the end of the Fiscal
Quarter for which such Applicable Margin Certificate was to have been delivered,
and continuing through the first day of the calendar month following the date
(if ever) when such Applicable Margin Certificate is delivered, the Applicable
Margin shall be the highest Applicable Margin specified in the pricing table set
forth above. Notwithstanding anything herein to the contrary, U.S. Swingline
Loans may not be LIBOR Rate Loans.

In the event that any Applicable Margin Certificate delivered pursuant to
Section 4.2(m) is inaccurate, and such inaccuracy, if corrected, would have led
to the imposition of a higher Applicable Margin for any Fiscal Quarter than the
Applicable Margin applied for that period, then (i) the Borrowers shall
immediately deliver to Agent a corrected Applicable Margin Certificate for that
period, (ii) the Applicable Margin for such Fiscal Quarter shall be determined
based on the corrected Applicable Margin Certificate, and (iii) the Borrower
shall immediately pay to Agent (for the account of the Lenders that hold the
Commitments and the Loans at the time such payment is received, regardless of
whether those Lenders held the Commitments and Loans during the relevant period)
the accrued additional interest owing as a result of such increased Applicable
Margin for that period. This paragraph shall not limit the rights of Agent or
the Lenders with respect to Section 1.3(c) and Article VII hereof, and shall
survive the termination of this Agreement until the payment in full in cash of
the aggregate outstanding principal balance of the Loans.

 

124



--------------------------------------------------------------------------------

“Applicable Margin Certificate” means a certificate of the Borrower
Representative in substantially the form of Exhibit 4.2(m) hereto, duly
completed as of the applicable date under Section 4.2(m).

“Applicable Unused Line Fee Rate” means:

(a) for the period commencing on the Closing Date through and including June 30,
2015, a rate per annum equal to three-eighths of one percent (0.375%); and

(b) thereafter, a rate per annum determined as set forth below based upon
Average Daily Usage Percentage as of the last day of the applicable calculation
period:

 

Average Daily Usage Percentage

   Applicable Unused
Line Fee Rate  

Greater than or equal to 50%

     0.25 % 

Less than 50%

     0.375 % 

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the Ordinary Course of Business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate of any Person (other than an
individual) that administers or manages such Lender.

“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or
any other form approved by Agent.

“Attorney Costs” means all reasonable fees and disbursements of any law firm or
other external counsel.

“Availability” means, as of any date of determination, the amount by which
(a) the Maximum Revolving Loan Amount exceeds (b) the U.S. Dollar Equivalent of
the aggregate outstanding principal balance of Revolving Loans.

“Average Daily Usage Percentage” means, for any calendar month, the percentage
derived from dividing:

 

125



--------------------------------------------------------------------------------

(a) the average daily balance of the U.S. Dollar Equivalent of all Revolving
Loans during the preceding calendar month, by

(b) the average daily balance of the Aggregate Revolving Loan Commitment during
the preceding calendar month.

“Average Excess Availability” means, as of any date of determination, average
daily Excess Availability for the preceding Fiscal Quarter.

“BA Rate” means, in respect of any Interest Period applicable to a BA Rate Loan,
the rate per annum determined by Agent by reference to the average rate quoted
on the Reuters Monitor Screen (Page CDOR, or such other Page as may replace such
Page on such Screen for the purpose of displaying Canadian interbank bid rates
for Canadian Dollar bankers’ acceptances) applicable to Canadian Dollars
bankers’ acceptances with a term comparable to such Interest Period as of 11:00
a.m. (Toronto time) two (2) Business Days before the first day of such Interest
Period. If for any reason the Reuters Monitor Screen rates are unavailable, the
BA Rate means the rate of interest determined by Agent that is equal to the
arithmetic mean (rounded upwards to the nearest basis point) of the rates quoted
by The Bank of Nova Scotia, Royal Bank of Canada and Canadian Imperial Bank of
Commerce in respect of Canadian Dollar bankers’ acceptances with a term
comparable to such Interest Period. No adjustment shall be made to account for
the difference between the number of days in a year on which the rates referred
to in this definition are based and the number of days in a year on the basis of
which interest is calculated in the Agreement.

“BA Rate Loan” means a Loan denominated in Canadian Dollars that bears interest
based on the BA Rate.

“Bank Product” shall mean any of the following products, services or facilities
provided to any Credit Party or any of its Subsidiaries by any Bank Product
Provider: (a) any services provided from time to time in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automatic clearinghouse, controlled disbursement,
depository, electronic funds transfer, information reporting, lockbox, stop
payment, overdraft and/or wire transfer services; (b) commercial credit card and
purchasing cards; and (c) other banking products or services approved by the
Agent in writing; provided, however, that, except for Bank Products that have
been provided or arranged by GE Capital or an Affiliate of GE Capital, for any
of the foregoing to be included for purposes of a distribution under
Section 1.10(c) and for the purposes of the definition of “Obligations”, the
applicable Bank Product Provider and the applicable Credit Party or Subsidiary
must have provided written notice to Agent of (i) the existence of such Bank
Product, (ii) the maximum Dollar amount of Bank Product Obligations arising
thereunder, and (iii) the methodology to be used by such parties in determining
such amount owing from time to time.

“Bank Product Obligations” means any payment obligations due and owing to any
Bank Product Provider from any Credit Party or any of its Subsidiaries resulting
from the provision of Bank Products by any Bank Product Provider to any Credit
Party or any of its Subsidiaries.

 

126



--------------------------------------------------------------------------------

“Bank Product Provider” means GE Capital or any of its Affiliates or any other
Lender or any of its Affiliates.

“Bank Product Reserve” means, at any time of determination, a reserve
established by Agent in an amount equal to the obligations and liabilities of
the Credit Parties and their Subsidiaries under Bank Products at such time.

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978.

“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by Agent) or any similar release by the Federal Reserve
Board (as determined by Agent), (b) the sum of 0.50% per annum and the Federal
Funds Rate, and (c) the sum of (x) LIBOR calculated for each such day based on
an Interest Period of one month determined two (2) Business Days prior to such
day, plus (y) the excess of the Applicable Margin for LIBOR Rate Loans over the
Applicable Margin for Base Rate Loans, in each instance, as of such day. Any
change in the Base Rate due to a change in any of the foregoing shall be
effective on the effective date of such change in the Federal Funds Rate or
LIBOR for an Interest Period of one month.

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

“Borrowing” means a borrowing hereunder consisting of Loans made to or for the
benefit of the Applicable Borrowers on the same day by the Lenders pursuant to
Article I.

“Borrowing Base Certificate” means a certificate of the Borrower Representative,
on behalf of each Credit Party, in substantially the form of Exhibit 11.1(b)
hereto, duly completed as of a date acceptable to Agent in its sole discretion.

“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of LIBOR or any LIBOR
Rate Loan or any funding, conversion, continuation, Interest Period or payment
of any LIBOR Rate Loan, that is also a day on which dealings in Dollar deposits
are carried on in the London interbank market.

 

127



--------------------------------------------------------------------------------

“Canadian AML Legislation” means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), the Criminal Code (Canada) and the United
Nations Act (Canada) and all regulations or executive orders passed thereunder.

“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing benefits primarily to Canadian employees, including medical, hospital
care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which Borrowers have any liability with
respect to any employee or former employee, but excluding any Canadian Pension
Plans.

“Canadian Borrowing Base” means, with respect to the Canadian Borrower, as of
any date of determination by Agent, from time to time, an amount equal to the
U.S. Dollar Equivalent of the lesser of:

(a) Canadian Revolving Loan Sublimit; and

(b) the sum of (x) 85% of the book value of Eligible Accounts of such Borrower
at such time, plus (y) the lesser of (i) 75% of the book value of Eligible
Inventory of such Borrower valued at the lower of cost or market on a first-in,
first-out basis, and (ii) 85% of the book value of Eligible Inventory of such
Borrower, valued at the lower of cost or market on a first-in, first-out basis
multiplied by the NOLV Factor; and

in each case less Reserves established by Agent at such time in its Permitted
Discretion.

“Canadian Collateral” means “Collateral” as defined in the Canadian Revolving
Guarantee and Security Agreement and shall include all rights, titles and
interests of the Canadian Credit Parties in, to or under the Mortgaged
Properties.

“Canadian Credit Parties” means the Canadian Borrower and each Canadian
Subsidiary (a) which executes a guaranty of the Canadian Obligations, (b) which
grants a Lien on its Canadian Collateral to secure payment of the Canadian
Obligations and (c) all of the Stock of which is pledged to Agent for the
benefit of the Secured Parties.

“Canadian Defined Benefit Pension Plan” means a Canadian Pension Plan that
contains a “defined benefit provision” as such term is defined under the Income
Tax Act (Canada).

“Canadian Dollars” or “C$” shall mean the lawful currency of Canada.

“Canadian Index Rate” means, for any day, a floating rate equal to the higher of
(a) the annual rate of interest quoted from time to time in the “Report on
Business” section of The Globe and Mail as being “Canadian prime”, “chartered
bank prime rate” or words of similar description; and (b) the BA Rate existing
on such day in respect of an interest period of 30 days plus 1.35% per annum.
Any change in any interest rate provided for in the Agreement based upon the
Canadian Index Rate shall take effect at the time of such change in the Canadian
Index Rate. No adjustments shall be made to account for the difference between
the number of days in a year on which the rates referred to in this definition
are based and the number of days in a year on the basis of which interest is
calculated in the Agreement.

 

128



--------------------------------------------------------------------------------

“Canadian Index Rate Loan” means a Loan denominated in Canadian Dollars that
bears interest at a rate based on the Canadian Index Rate.

“Canadian Obligations” means, subject to Section 9.24, (a) all Canadian
Revolving Loans (including Overadvances with respect thereto), and other
Indebtedness, advances, debts, liabilities, obligations, covenants and duties
owing by any Canadian Credit Party to any Lender, Agent, any L/C Issuer, any
Secured Swap Provider or any other Person required to be indemnified, that
arises under any Loan Document or any Secured Rate Contract to which any
Canadian Credit Party is a party, whether or not for the payment of money,
whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired; provided that the Canadian
Obligations of any Canadian Credit Party that is a Guarantor shall not include
any Excluded Rate Contract Obligations solely of such Canadian Credit Party and
(b) all Bank Product Obligations arising from any Bank Products provided to any
Canadian Credit Party or any of its Subsidiaries.

“Canadian Outstandings” means, as of any time of determination thereof, the
U.S. Dollar Equivalent of the sum (without duplication) of the aggregate
outstanding principal balance at such time of the Canadian Revolving Loans and
the aggregate amount of Letter of Credit Obligations for all Canadian Letters of
Credit outstanding at such time.

“Canadian Pension Plans” means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Credit Party primarily for its Canadian employees or former employees, but does
not include the Canada Pension Plan or the Quebec Pension Plan as maintained by
the Government of Canada or the Province of Quebec, respectively.

“Canadian Revolving Guarantee and Security Agreement” means the Canadian
Revolving Guarantee and Security Agreement, dated as of the Closing Date, made
by the Canadian Credit Parties in favor of Agent, for the benefit of the Secured
Parties, as the same may be amended, restated and/or modified from time to time.

“Canadian Revolving Loan Sublimit” means, as of any time of the determination
thereof, (a) $15,000,000, as such amount may be reduced from time to time
pursuant to Section 1.7 less (b) the amount (if any) by which the U.S.
Outstandings at such time exceed an amount equal to the Aggregate Revolving Loan
Commitment at such time less the amount then in effect under clause (a) of this
definition.

“Canadian Subsidiary” means each Wholly-Owned Subsidiary of Holdings that is
organized under the laws of Canada or any province thereof.

 

129



--------------------------------------------------------------------------------

“Capital Adequacy Regulation” means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

“Capital Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capped Indebtedness Reserve” means, if at any time the (a) sum of the
outstanding principal amount of (i) the Obligations and (ii) Specified Foreign
Subsidiary Indebtedness exceeds (b) $121,000,000, a Reserve in an amount equal
to such positive excess amount at such time, until such excess is eliminated.

“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guarantied or insured by the United States
or Canadian federal government or (ii) issued by any agency of the United States
or Canadian federal government the obligations of which are fully backed by the
full faith and credit of the United States federal government or constitute a
charge upon the Consolidated Revenue Fund of Canada, as applicable, (b) any
readily-marketable direct obligations issued by any other agency of the United
States or Canadian federal government, any state, province or territory thereof
or any political subdivision of any such state, province or territory thereof or
any public instrumentality thereof, in each case having a rating of at least
“A-1” from S&P or at least “P-1” from Moody’s, (c) any commercial paper rated at
least “A-1” by S&P or “P-1” by Moody’s and issued by any Person organized under
the laws of any state of the United States or Canada or any province or
territory thereof, (d) any Dollar-denominated or Canadian Dollar-denominated
time deposit, insured certificate of deposit, overnight bank deposit or bankers’
acceptance issued or accepted by (i) any Lender or (ii) any other commercial or
chartered bank that is (A) organized under the laws of the United States or
Canada, any state thereof or the District of Columbia, (B) “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulators) and (C) has Tier 1 capital (as defined in such regulations) in
excess of $250,000,000 and (e) shares of any United States or Canadian money
market fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clause (a), (b), (c) or (d) above
with maturities as set forth in the proviso below, (ii) has net assets in excess
of $500,000,000 and (iii) has obtained from either S&P or Moody’s the highest
rating obtainable for money market funds in the United States or Canada;
provided, however, that the maturities of all obligations specified in any of
clauses (a), (b), (c) or (d) above shall not exceed 365 days.

 

130



--------------------------------------------------------------------------------

“Closing Date” means February 27, 2015.

“Closing Date Equity Transaction” means, collectively, issuances by the Sponsor
of its common Stock (including rights to purchase common Stock) and preferred
Stock, the sale by the Sponsor of North American Breaker Co., LLC and related
transactions, at least $175,000,000 (less the amount, if any, of up to
$60,000,000 of the preferred Stock of the Sponsor issued to Aleris Corporation)
of the aggregate net proceeds of which are contributed in cash to Real Alloy
Acquisition on or before the Closing Date in the form of common equity Stock of
Real Alloy Acquisition to finance a portion of Closing Date Acquisition.

“Closing Date Equity Transaction Documents” means, collectively, (a) the
Purchase Agreement, (b) that certain Amended and Restated Backstop Agreement,
dated as of January 26, 2015, by and between Aleris Corporation and Sponsor and
(c) that certain Purchase Agreement dated as of January 9, 2015 by and among
SGGH, LLC, a Delaware limited liability company, as Seller, Sponsor, as Parent,
North American Breaker Co., LLC, a California limited liability company, as the
Company, NABCO Holding Company, LLC, a Delaware limited liability company, as
Purchaser, and North American Breaker Co., Inc., a New Brunswick corporation, as
Canadian Purchaser, each as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with this Agreement.

“Closing Date Material Adverse Effect” means a Material Adverse Effect (as
defined in the Purchase Agreement).

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, collectively, the U.S. Collateral and the Canadian
Collateral.

“Collateral Documents” means, collectively, each Guaranty and Security
Agreement, the Mortgages, each Control Agreement, the Foreign Pledge Agreements,
and all other security agreements, pledge agreements, patent and trademark
security agreements, lease assignments, guaranties and other similar agreements,
and all amendments, restatements, modifications or supplements thereof or
thereto, by or between any one or more of any Credit Party, any of their
respective Subsidiaries or any other Person pledging or granting a lien on
Collateral or guarantying the payment and performance of the Obligations, and
any Lender or Agent for the benefit of Agent, the Lenders and other Secured
Parties now or hereafter delivered to the Lenders or Agent pursuant to or in
connection with the transactions contemplated hereby, and all financing
statements (or comparable documents now or hereafter filed in accordance with
the UCC, the PPSA or comparable law) against any such Person as debtor in favor
of any Lender or Agent for the benefit of Agent, the Lenders and the other
Secured Parties, as secured party, as any of the foregoing may be amended,
restated and/or modified from time to time.

“Collateral Trust Hedging Obligations” means the “Collateral Trust Hedging
Obligations” (as defined in the Intercreditor Agreement).

 

131



--------------------------------------------------------------------------------

“Collection Account” means the Agent’s deposit account for payments, as set
forth on Agent’s signature page hereto, or such other account as may be
specified in writing by Agent as the “Collection Account.”

“Commitment” means, for each Lender, its Revolving Loan Commitment.

“Commitment Percentage” means, as to any Lender, the percentage equivalent of
such Lender’s Revolving Loan Commitment, divided by the Aggregate Revolving Loan
Commitment; provided that following the termination of the Aggregate Revolving
Loan Commitment, such term means, as to any Lender, the percentage equivalent of
the principal amount of the Loans held by such Lender, divided by the aggregate
principal amount of the Loans held by all Lenders.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Commodity Hedging Agreements” shall any commodity contracts, including futures
contracts, forward contracts, options and other commodity related derivative
transactions or other arrangements similar to the foregoing or other
arrangements designed to protect against fluctuations in commodity prices.

“Concentration Account” means a concentration deposit account constituting a
Control Account at a financial institution acceptable to Agent, which, as of the
Closing Date, shall be that certain deposit account maintained by the Borrower
Representative, with Wintrust Bank, identified as account number 3805704386.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts or any Commodity Hedging Agreements; (d) to make take-or-pay
or similar payments if required regardless of nonperformance by any other party
or parties to an agreement; or (e) for the obligations of another Person through
any agreement to purchase, repurchase or otherwise acquire such obligation or
any Property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to maintain the solvency, financial condition or
any balance sheet item or level of income of another Person. The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guarantied or otherwise supported or, if not a fixed and determined amount, the
maximum amount reasonably anticipated liability in respect thereof (assuming
such Person is required to perform thereunder) as determined by such Person in
good faith.

 

132



--------------------------------------------------------------------------------

“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Stock, Stock Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than a Loan Document) to
which such Person is a party or by which it or any of its Property is bound or
to which any of its Property is subject.

“Control Account” means (a) the Concentration Account and (b) any other deposit
account (including all lockbox and similar arrangements) now or hereafter owned
by any Credit Party that is not an Excluded Account.

“Control Agreement” means, with respect to any Control Account of any Credit
Party or any securities entitlement or commodity contract of any Credit Party, a
written agreement, in form and substance satisfactory to Agent, among Agent, the
Notes Collateral Trustee, the depository or other financial institution or other
Person at which such account is maintained or with which such entitlement or
contract is carried and such Credit Party that is effective for Agent to obtain
“control” (within the meaning of Articles 8 and 9 of the applicable UCC or the
comparable provisions of the PPSA, as applicable) of such account.

“Conversion Date” means any date on which the Applicable Borrower convert a Base
Rate Loan or Canadian Index Rate Loan, as applicable, to a LIBOR Rate Loan or BA
Rate Loan, as applicable, or a LIBOR Rate Loan or BA Rate Loan, as applicable,
to a Base Rate Loan or Canadian Index Rate Loan, as applicable.

“Copyrights” means all United States and foreign copyrights (whether or not the
underlying works of authorship have been published), including copyrights in
Software and all rights in and to databases, all designs (including industrial
designs, Protected Designs within the meaning of 17 U.S.C. 1301 et seq. and
Community designs), and all Mask Works (as defined under 17 U.S.C. 901 of the
U.S. Copyright Act), whether registered or unregistered, as well as all moral
rights, reversionary interests, and termination rights, and, with respect to any
and all of the foregoing, all registrations and applications therefor and all
related IP Ancillary Rights.

“CRA” means the Canada Revenue Agency.

“Credit Parties” means (a) each U.S. Credit Party, (b) each Canadian Credit
Party and (c) each other Person (i) which executes a guaranty of the
Obligations, (ii) which grants a Lien on all or substantially all of its assets
to secure payment of the Obligations and (iii) all of the Stock of which is
pledged to Agent for the benefit of the Secured Parties.

“Default” means any event or circumstance that, with the passing of time or the
giving of notice or both, would (if not cured or otherwise remedied during such
time) become an Event of Default.

 

133



--------------------------------------------------------------------------------

“Disbursement Account” means any Control Account (other than Excluded Accounts)
that is used solely by the Credit Party owning such Control Account to make
disbursements by such Credit Party to other Persons and is not used to collect
any payments to any Credit Party under any Account, Payment Intangible or other
Collateral or for the deposit of any Cash Receipts (other than during any period
of time when there are no Revolving Loans, L/C Reimbursement Obligations or U.S.
Swingline Loans outstanding).

“Disposition” means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 5.2(a), 5.2(c), 5.2(d), 5.2(e), 5.2(f), 5.2(g), 5.2(h) and 5.2(i), and
(b) the sale or transfer by a Borrower or any Subsidiary of a Borrower of any
Stock or Stock Equivalent issued by any Subsidiary of a Borrower and held by
such transferor Person.

“Disqualified Stock” means any Stock or Stock Equivalent which, by its terms (or
by the terms of any security or other Stock into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise, or is redeemable at the option of the holder thereof, in whole or
in part, on or prior to the date that is ninety-one (91) days following the date
specified in clause (a) of the definition of Revolving Termination Date
(excluding any provisions requiring redemption upon a “change of control” or
similar event; provided that such “change of control” or similar event results
in the prior payment in full in cash of the Obligations (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted), the termination of all commitments to lend hereunder and the
termination of this Agreement), (b) is convertible into or exchangeable for
(i) debt securities or (ii) any Stock or Stock Equivalents referred to in
(a) above, in each case, at any time on or prior to the date that is ninety-one
(91) days following the date specified in clause (a) of the definition of
Revolving Termination Date, or (c) is entitled to receive scheduled dividends or
distributions in cash prior to the time that the Obligations (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted) are paid in full in cash.

“Dollars”, “dollars” and “$” each mean the lawful money of the United States of
America.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

“Dominion Period” means any period (a) commencing on the date on which (i) an
Event of Default has occurred and is continuing or (ii) Availability as of any
date is less than the greater of $16,500,000 and 15% of the Aggregate Revolving
Loan Commitment and (b) ending on (i) in the case of a Dominion Period beginning
under clause (a)(i), the date on which such Event of Default shall have ceased
to continue or (ii) in the case of a Dominion Period beginning under clause
(a)(ii), the first date on which Availability shall have been at least equal to
the greater of $16,500,000 and 15% of the Aggregate Revolving Loan Commitment
for a period of 60 consecutive calendar days.

 

134



--------------------------------------------------------------------------------

“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.

“Environmental Laws” means all applicable and binding present and future
Requirements of Law and Permits imposing liability or standards of conduct for
or relating to the regulation and protection of human health, safety, the
workplace, the environment and natural resources, and including public
notification requirements and environmental transfer of ownership, notification
or approval statutes.

“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the related cost of environmental consultants and
the cost of attorney’s fees) that may be imposed on, incurred by or asserted
against any Credit Party or any Subsidiary of any Credit Party as a result of,
or related to, any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law or otherwise, arising under
any Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.

“Equipment” means all “equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by any Credit Party, wherever located.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
reorganization, insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as termination)
under Section 4041 of ERISA; (f) the institution of proceedings to terminate a
Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to make any
required contribution to any Title IV Plan or Multiemployer Plan when due;
(h) the imposition of a Lien under Section 412 or 430(k) of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or
any trust thereunder intended to qualify for tax exempt status

 

135



--------------------------------------------------------------------------------

under Section 401 or 501 of the Code; (j) a Title IV plan is in “at risk” status
within the meaning of Code Section 430(i); (k) a Multiemployer Plan is in
“endangered status” or “critical status” within the meaning of Section 432(b) of
the Code; and (l) any other event or condition that might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan
or for the imposition of any material liability upon any ERISA Affiliate under
Title IV of ERISA other than for PBGC premiums due but not delinquent.

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; or (b) any condemnation,
seizure or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

“Excess Availability” means, as of any date of determination, the amount by
which (a) the Maximum Revolving Loan Amount exceeds (b) the aggregate
outstanding principal balance of Revolving Loans.

“Excluded Account” means any deposit account now or hereafter owned by any
Credit Party that is used solely by such Credit Party (a) as a payroll account
so long as such payroll account is a zero balance account, (b) as a petty cash
account so long as the aggregate amount on deposit in all petty cash accounts of
the Credit Parties does not exceed $50,000 at any one time for all such deposit
accounts combined, (c) commodity trading accounts or other brokerage accounts
holding customary initial deposits and margin deposits securing obligations
under Rate Contracts and Commodity Hedging Agreements incurred in the Ordinary
Course of Business and not for speculative purposes so long as the aggregate
amount on deposit in all such accounts of the Credit Parties does not exceed
$2,000,000 at any one time for all such deposit accounts combined, (d) to hold
amounts required to be paid in connection with workers compensation claims,
unemployment insurance, social security benefits and other similar forms of
governmental insurance benefits, (e) to hold amounts which are required to be
pledged or otherwise provided as security as required by law or pension
requirement, or (f) as a withholding tax or fiduciary account.

“Excluded Domestic Subsidiary” means any Domestic Subsidiary that is a direct or
indirect Subsidiary of an Excluded Foreign Subsidiary.

“Excluded Equity Issuance” means an issuance of (a) Stock or Stock Equivalents
by Holdings to management or employees of a Credit Party under any employee
stock option or stock purchase plan or other employee benefits plan in existence
from time to time, (b) Stock or Stock Equivalents by a Wholly-Owned Subsidiary
of a Borrower to a Borrower or another Wholly-Owned Subsidiary of a Borrower
constituting an Investment permitted hereunder, (c) Stock or Stock Equivalents
by a Wholly-Owned Subsidiary of Holdings to Holdings or another Wholly-Owned
Subsidiary of Holdings constituting an Investment permitted hereunder, (d) so
long as no Event of Default has occurred and is continuing or would result
therefrom, Stock or Stock Equivalents by Holdings to the Sponsor or any other
equityholder of Holdings as of the Closing Date, and (e) Stock or Stock
Equivalents by a Foreign Subsidiary of such Foreign Subsidiary to qualify
directors where required pursuant to a Requirement of Law or to satisfy other
requirements of applicable law, in each instance, with respect to the ownership
of Stock of Foreign Subsidiaries.

 

136



--------------------------------------------------------------------------------

“Excluded Foreign Subsidiary” means (a) a Foreign Subsidiary that has not
guaranteed or pledged any of its assets to secure, or with respect to which
there shall not have been pledged two-thirds or more of the voting Stock and
Stock Equivalents to secure, any Indebtedness (other than the Loans) of a U.S.
Credit Party or any other Subsidiary of Holdings which is a United States person
within the meaning of Section 7701(a)(30) of the Code or (b) a Subsidiary owned
by a Foreign Subsidiary described in clause (a).

“Excluded Rate Contract Obligation” means, with respect to any Guarantor, any
guarantee of any Swap Obligations under a Secured Rate Contract if, and only to
the extent that and for so long as, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation under a Secured Rate Contract (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act at the time the guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such Swap
Obligation under a Secured Rate Contract. If a Swap Obligation under a Secured
Rate Contract arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation under a
Secured Rate Contract that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.

“Excluded Tax” means with respect to any Secured Party: (a) Taxes measured by
net income (including branch profit Taxes) and franchise Taxes imposed in lieu
of net income Taxes, in each case (i) imposed on any Secured Party as a result
of being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes; (b) any United States federal or Canadian withholding Taxes to
the extent that the obligation to withhold amounts existed on the date that such
Person became a Secured Party under this Agreement in the capacity under which
such Person makes a claim under Section 10.1(b) or designates a new Lending
Office, except in each case to the extent such Person is a direct or indirect
assignee (other than pursuant to Section 9.22) of any other Secured Party that
was entitled, at the time the assignment to such Person became effective, to
receive additional amounts under Section 10.1(b); (c) Taxes that are directly
attributable to the failure (other than as a result of a change in any
Requirement of Law) by any Secured Party to deliver the documentation required
to be delivered pursuant to Section 10.1(g); and (d) any United States federal
withholding Taxes imposed under FATCA.

 

137



--------------------------------------------------------------------------------

“Exigent Circumstances” means circumstances that Agent, in its Permitted
Discretion, believes render necessary or appropriate the imposition of Reserves,
adjustment of eligibility criteria or establishment of new criteria, as
applicable, to, amongst other things, prevent or mitigate fraud in respect of
any Borrowing Base Certificate or the Collateral or the destruction of, physical
harm to, impairment of the Collateral or the rights and interests of the Secured
Parties therein (including any loss of priority of the Liens of Agent, for the
benefit of the Secured Parties).

“Existing Letters of Credit” means each of the letters of credit issued prior to
the Closing Date and described by applicant, date of issuance, letter of credit
number, undrawn amount and date of expiry on Schedule C hereto, including any
modifications, extensions or renewals of any Existing Letter of Credit.

“E-Fax” means any system used to receive or transmit faxes electronically.

“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

“E-System” means any electronic system approved by Agent, including Syndtrak®,
Intralinks® and ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.

“Factoring Facility” means the factoring facility between Real Alloy Germany and
the Factoring Facility Purchaser under the Factoring Facility Documents with a
maximum financing amount of €50,000,000.

“Factoring Facility Documents” means, collectively, (a) that certain Factoring
Agreement between Real Alloy Germany and the Factoring Facility Purchaser,
including each addendum and schedule thereto, (b) that certain Pledge of Account
and Trust Agreement between Real Alloy Germany and the Factoring Facility
Purchaser and (c) all documents delivered to the Factoring Facility Purchaser in
connection with any of the foregoing, in each case, as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with this Agreement.

“Factoring Facility Purchaser” means GE Capital Bank AG.

“FATCA” means Sections 1471, 1472, 1473 and 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), current or future
United States Treasury Regulations promulgated thereunder and published guidance
with respect thereto, and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

138



--------------------------------------------------------------------------------

“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by Agent in a
commercially reasonable manner.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“Final Availability Date” means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

“Fiscal Quarter” means any of the quarterly accounting periods of the Credit
Parties, ending on March 31, June 30, September 30 and December 31 of each year.

“Fiscal Year” means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.

“Flood Insurance” means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance reasonably satisfactory to
Agent, in either case, that (a) meets the requirements set forth by FEMA in its
Mandatory Purchase of Flood Insurance Guidelines, (b) shall include a deductible
not to exceed $50,000 and (c) shall have a coverage amount equal to the lesser
of (i) the “replacement cost value” of the buildings and any personal property
Collateral located on the Real Estate as determined under the National Flood
Insurance Program or (ii) the maximum policy limits set under the National Flood
Insurance Program.

“Foreign Pledge Agreements” means, collectively, (a) that certain Share Pledge
Agreement entered into between Real Alloy Acquisition, as pledgor, and the
Agent, as pledgee, relating to 100% of the non-voting shares and 65% of the
voting shares of Evergreen Holding Germany GmbH, (b) that certain Share Pledge
Agreement entered into between Real Alloy Acquisition, as pledgor, and the
Agent, as pledgee, relating to 35% of the voting shares of Evergreen Holding
Germany GmbH, (c) that certain Share Charge entered into between Real Alloy
Acquisition, as pledgor, and the Agent relating to 65% of the shares of Real
Alloy UK Holdco Ltd. (d) that certain Share Charge entered into between Real
Alloy Acquisition, as pledgor, and the Agent relating to 35% of the

 

139



--------------------------------------------------------------------------------

shares of Real Alloy UK Holdco Ltd., (e) that certain Partnership Interest
Pledge Agreement entered into between Real Alloy Acquisition, as pledgor, and
the Agent, as pledgee, relating to 65% of the capital of Real Alloy Mexico
Holdco S. de R.L. de C.V., (f) that certain Partnership Interest Pledge
Agreement entered into between Real Alloy Acquisition, as pledgor, and the
Agent, as pledgee, relating to 34.9999% of the capital of Real Alloy Mexico
Holdco S. de R.L. de C.V., and (g) that certain Partnership Interest Pledge
Agreement entered into between RA Mexico Holding, LLC, as pledgor, and the
Agent, as pledgee, relating to 0.0001% of the capital of Real Alloy Mexico
Holdco S. de R.L. de C.V., as each of the foregoing may be amended, restated
and/or modified from time to time.

“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is a “controlled foreign corporation” under Section 957 of the Code.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions and
comparable stature and authority within the accounting profession) that are
applicable to the circumstances as of the date of determination. Subject to
Section 11.3, all references to “GAAP” shall be to GAAP applied consistently
with the principles used in the preparation of the financial statements
described in Section 3.11(a).

“GECM” means GE Capital Markets, Inc.

“Governmental Authority” means any nation, sovereign or government, any state,
province, territory or other political subdivision thereof, any agency,
authority or instrumentality thereof and any entity or authority exercising
executive, legislative, taxing, judicial, regulatory or administrative functions
of or pertaining to government, including any central bank, stock exchange,
regulatory body, arbitrator, public sector entity, supra-national entity
(including the European Union and the European Central Bank) and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

“Guaranty and Security Agreement” means each of the U.S. Revolving Guaranty and
Security Agreement and the Canadian Revolving Guarantee and Security Agreement.

“Guarantor” means any Person that has guaranteed any of the Obligations.

“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant, including, petroleum or any fraction
thereof, asbestos, polychlorinated biphenyls and radioactive substances.

“Holding Companies” means Holdings and Real Alloy Acquisition and “Holding
Company” means each such Person.

 

140



--------------------------------------------------------------------------------

“IMSAMET of Arizona” means IMSAMET of Arizona, an Arizona general partnership.

“Impacted Lender” means any Lender that fails to provide Agent, within three
(3) Business Days following Agent’s written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender.

“Indebtedness” of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product; (h) all obligations of such Person, whether
or not contingent, in respect of Disqualified Stock, valued at, in the case of
redeemable preferred Stock, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Stock plus accrued and unpaid
dividends; (i) all indebtedness referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in Property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness;
and (j) all Contingent Obligations described in clause (a) of the definition
thereof in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (i) above.

“Indenture Documents” means the “Indenture Pari Passu Lien Debt Documents” (as
defined in the Intercreditor Agreement), as amended, amended and restated,
refinanced, supplemented or otherwise modified in accordance with this Agreement
and the Intercreditor Agreement.

“Indemnified Tax” means (a) any Tax, other than an Excluded Tax, imposed upon or
with respect to any payment made by or on account of any Credit Party under any
Loan Document, and (b) to the extent not otherwise described in clause (a),
Other Taxes.

“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, statutory management, administration, suspension of general operations,
creditor scheme of arrangement or similar arrangement, or (b) any general
assignment for the benefit of

 

141



--------------------------------------------------------------------------------

creditors, composition, marshaling of assets for creditors, or other, similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies’ Creditors Arrangement Act (Canada) and
the Winding-Up and Restructuring Act (Canada).

“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Software, Trademarks, Internet Domain Names, Trade Secrets and IP
Licenses.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the date hereof, by and between Agent and Notes Collateral Trustee, and
acknowledged and agreed to by Holdings, Real Alloy Acquisition and certain of
its Subsidiaries party thereto, as the same may be amended, supplemented,
restated, replaced and/or modified from time to time subject to the terms
thereof.

“Interest Payment Date” means, (a) with respect to any LIBOR Rate Loan or BA
Rate Loan (other than a LIBOR Rate Loan or BA Rate Loan having an Interest
Period of six (6) months) the last day of each Interest Period applicable to
such Loan, (b) with respect to any LIBOR Rate Loan or BA Rate Loan having an
Interest Period of six (6) months, the last day of each three (3) month interval
and, without duplication, the last day of such Interest Period, and (c) with
respect to Base Rate Loans (including U.S. Swingline Loans) or Canadian Index
Rate Loans the first day of each month.

“Interest Period” means, with respect to any LIBOR Rate Loan or BA Rate Loan,
the period commencing on the Business Day such Loan is disbursed or continued or
on the Conversion Date on which a Base Rate Loan is converted to such LIBOR Rate
Loan or a Canadian Index Rate Loan is converted to such BA Rate Loan, as
applicable, and ending on the date one, two, three, or six months thereafter, as
selected by the Borrower Representative in its Notice of Borrowing or Notice of
Conversion/Continuation; provided that:

(a) if any Interest Period pertaining to a LIBOR Rate Loan or BA Rate Loan would
otherwise end on a day which is not a Business Day, that Interest Period shall
be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the immediately preceding Business
Day;

(b) any Interest Period pertaining to a LIBOR Rate Loan or BA Rate Loan that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and

 

142



--------------------------------------------------------------------------------

(c) no Interest Period for any Revolving Loan shall extend beyond the Revolving
Termination Date.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

“Inventory” means all of the “inventory” (as such term is defined in the UCC or
the PPSA, as applicable) of the Credit Parties, including, but not limited to,
all merchandise, raw materials, parts, supplies, work-in-process and finished
goods intended for sale, together with all the containers, packing, packaging,
shipping and similar materials related thereto, and including such inventory as
is temporarily out of a Credit Party’s custody or possession, including
inventory on the premises of others and items in transit.

“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

“IRS” means the Internal Revenue Service of the United States and any successor
thereto.

“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued”, “Issuance” and “Issuer” have correlative meanings.

“L/C Issuer” shall mean (a) any Lender, (b) an Affiliate of any Lender, (c) any
Person designated by an L/C Issuer from time to time to issue all or any portion
of the Canadian Letters of Credit requested to be issued by such L/C Issuer
under this Agreement and listed on Schedule 1.1(a) (which schedule may be
updated from time to time upon written notice by any L/C Issuer to Agent) or
(d) any other bank or other legally authorized Person, in each case, reasonably
acceptable to Agent, in such Person’s capacity as an issuer of Letters of Credit
hereunder. For all purposes of this Agreement, any designation by an L/C Issuer
made pursuant to clause (c) of this definition shall not

 

143



--------------------------------------------------------------------------------

affect such L/C Issuer’s rights and obligations with respect to its Commitment
and the Credit Parties, the Lenders and Agent shall continue to deal solely and
directly with such L/C Issuer in connection with such L/C Issuer’s rights and
obligations under this Agreement and the other Loan Documents, except as
otherwise expressly permitted in this Agreement.

“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Applicable Borrower to the L/C Issuer thereof or to Agent, as and when
matured, to pay all amounts drawn under such Letter of Credit.

“Lender” means each Lender with a Revolving Loan Commitment (or if the Revolving
Loan Commitments have terminated, who hold Revolving Loans or participations in
U.S. Swingline Loans or Letter of Credit Obligations). Furthermore, with respect
to (a) each provision of this Agreement relating to the making of any Canadian
Revolving Loan or the extension of any Canadian Letter of Credit or the
repayment or the reimbursement thereof by the Canadian Borrower, (b) any rights
of set-off with respect to any Canadian Credit Party, (c) any rights of
indemnification or expense reimbursement from any Canadian Credit Party and
(d) reserves, capital adequacy or other provisions with respect to any Lender to
the Canadian Borrower (or such Lender’s holding company), each reference to a
Lender shall be deemed to include such Lender’s Applicable Designee.
Notwithstanding the designation by any Lender of an Applicable Designee,
Borrowers and Agent shall be permitted to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement; provided, that each Applicable Designee shall be subject to the
provisions obligating or restricting the Lenders under this Agreement.

“Lending Office” means, with respect to any Lender, the office or offices of
such Lender specified as its “Lending Office” beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower Representative and Agent.

“Letter of Credit” means documentary or standby letters of credit Issued for the
account of the Applicable Borrower by L/C Issuers, and bankers’ acceptances
issued by a Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.

“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of the Borrowers or the Borrower
Representative, whether direct or indirect, contingent or otherwise, due or not
due, in connection with the Issuance of Letters of Credit by L/C Issuers or the
purchase of a participation as set forth in Section 1.1(b) with respect to any
Letter of Credit. The amount of such Letter of Credit Obligations shall equal
the maximum amount that may be payable by Agent and Lenders thereupon or
pursuant thereto.

“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including, those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for

 

144



--------------------------------------------------------------------------------

document production relating thereto), in each case of any kind or nature
(including interest accrued thereon or as a result thereto and fees, charges and
disbursements of financial, legal and other advisors and consultants), whether
joint or several, whether or not indirect, contingent, consequential, actual,
punitive, treble or otherwise.

“LIBOR” means, for each Interest Period for each LIBOR Rate Loan the offered
rate per annum for deposits of Dollars for the applicable Interest Period that
appears on Reuters Screen LIBOR01 Page as of 11:00 A.M. (London, England time)
two (2) Business Days prior to the first day in such Interest Period. If no such
offered rate exists, such rate will be the rate of interest per annum, as
determined by Agent at which deposits of Dollars in immediately available funds
are offered at 11:00 A.M. (London, England time) two (2) Business Days prior to
the first day in such Interest Period by major financial institutions reasonably
satisfactory to Agent in the London interbank market for such Interest Period
for the applicable principal amount on such date of determination.

“LIBOR Rate Loan” means a Loan that bears interest based on LIBOR.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including those created by, arising under or evidenced by any
conditional sale contract or other title retention agreement, the interest of a
lessor under a Capital Lease and any synthetic or other financing lease having
substantially the same economic effect as any of the foregoing.

“Loan” means any loan made or deemed made by any Lender hereunder.

“Loan Documents” means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, the Intercreditor Agreement and all documents delivered to Agent
and/or any Lender in connection with any of the foregoing.

“Margin Stock” means “margin stock” as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the condition (financial or otherwise), business, performance, operations
or Property of the Credit Parties and their Subsidiaries taken as a whole;
(b) the ability of any Credit Party, any Subsidiary of any Credit Party or any
other Person (other than Agent or Lenders) to perform its obligations under any
Loan Document; or (c) the validity or enforceability of any Loan Document or the
rights and remedies of Agent, the Lenders and the other Secured Parties under
any Loan Document.

“Material Environmental Liabilities” means Environmental Liabilities exceeding
$3,000,000 in the aggregate.

“Moody’s” means Moody’s Investors Service, Inc.

 

145



--------------------------------------------------------------------------------

“Mortgage” means, with respect to each of the Mortgaged Properties, any deed of
trust, leasehold deed of trust, mortgage, leasehold mortgage, deed to secure
debt, leasehold deed to secure debt or other document creating a Lien on such
Mortgaged Property or any interest in such Mortgaged Property.

“Mortgaged Properties” means all of the Real Estate described on Schedule B (and
the term “Mortgaged Property” refers to each of the Mortgaged Properties).

“Multiemployer Plan” means any multiemployer plan, as defined in Section 3(37)
or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or otherwise has
any obligation or liability, contingent or otherwise.

“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a federal
insurance program.

“Net Issuance Proceeds” means, in respect of any issuance of equity or
incurrence of Indebtedness, cash proceeds (including cash proceeds as and when
received in respect of non-cash proceeds received or receivable in connection
with such issuance), net of underwriting discounts and reasonable out-of-pocket
costs and expenses paid or incurred in connection therewith in favor of any
Person not an Affiliate of a Borrower.

“Net Orderly Liquidation Value” means the cash proceeds of Inventory, which
could be obtained in an orderly liquidation (net of all liquidation expenses,
costs of sale, operating expenses and retrieval and related costs), as
determined pursuant to the most recent third-party appraisal of such Inventory
delivered to Agent by an appraiser reasonably acceptable to Agent.

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition, as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to a Borrower or any Affiliate of a Borrower, (ii) sale, use or other
transaction Taxes paid or payable as a result thereof, and (iii) amounts
required to be applied to repay principal, interest and prepayment premiums and
penalties on Indebtedness secured by a Lien on the asset which is the subject of
such Disposition and (b) in the event of an Event of Loss, (i) so long as no
Default or Event of Default has occurred and is continuing, all money actually
applied to repair or reconstruct the damaged Property or Property affected by
the condemnation or taking, (ii) all of the costs and expenses reasonably
incurred in connection with the collection of such proceeds, award or other
payments, and (iii) any amounts retained by or paid to parties having superior
rights to such proceeds, awards or other payments.

 

146



--------------------------------------------------------------------------------

“NOLV Factor” means, as of the date of the appraisal of Inventory most recently
received by Agent, the quotient of the Net Orderly Liquidation Value of
Inventory divided by the book value of Inventory, expressed as a percentage. The
NOLV Factor will be increased or reduced promptly upon receipt by Agent of each
updated appraisal.

“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to a Borrower, Agent, any Lender, or the L/C
Issuer or has otherwise publicly announced (and Agent has not received notice of
a public retraction) that such Lender believes it will fail to fund payments or
purchases of participations required to be funded by it under the Loan Documents
or one or more other syndicated credit facilities, (c) failed to fund, and not
cured, loans, participations, advances, or reimbursement obligations under one
or more other syndicated credit facilities, unless subject to a good faith
dispute, or (d) (i) become subject to a voluntary or involuntary case under the
Bankruptcy Code or any similar bankruptcy laws, (ii) a custodian, conservator,
receiver or similar official appointed for it or any substantial part of such
Person’s assets, or (iii) made a general assignment for the benefit of
creditors, been liquidated, or otherwise been adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or bankrupt, and for this clause (d), Agent has
determined that such Lender is reasonably likely to fail to fund any payments
required to be made by it under the Loan Documents.

“Non-U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.

“Note” means any Revolving Note or Swingline Note and “Notes” means all such
Notes.

“Notes Pari Passu Lien Obligations” shall mean the Notes Pari Passu Lien
Obligations as defined in the Indenture Documents in effect on the date hereof.

“Notes Priority Collateral” means the Notes Priority Collateral (as defined in
the Intercreditor Agreement).

“Notice of Borrowing” means a notice given by the Borrower Representative to
Agent pursuant to Section 1.5, in substantially the form of Exhibit 11.1(c)
hereto.

“Obligations” means (a) all Loans (including Overadvances), and other
Indebtedness, advances, debts, liabilities, obligations, covenants and duties
owing by any Credit Party to any Lender, Agent, any L/C Issuer, any Secured Swap
Provider or any other Person required to be indemnified, that arises under any
Loan Document or any Secured Rate Contract, whether or not for the payment of
money, whether arising by reason of an extension of credit, loan, guaranty,
indemnification or in any other manner, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired; provided that the
Obligations of any Guarantor shall not include any Excluded Rate Contract
Obligations solely of such Guarantor and (b) all Bank Product Obligations.

 

147



--------------------------------------------------------------------------------

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any Loan
Document.

“Organization Documents” means, (a) for any corporation, the certificate or
articles of incorporation, amalgamation or continuation, as applicable, the
bylaws, any certificate of determination or instrument relating to the rights of
preferred shareholders of such corporation and any shareholder rights agreement,
(b) for any company incorporated in England & Wales, its certificate of
incorporation and any certificate of incorporation on change of name and its
articles and memorandum of association, (c) for any partnership, the partnership
agreement and, if applicable, certificate of limited partnership, (d) for any
limited liability company, the operating agreement and articles or certificate
of formation or (e) any other document setting forth the manner of election or
duties of the officers, directors, managers or other similar persons, or the
designation, amount or relative rights, limitations and preference of the Stock
of a Person.

“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax, other than any such connection arising solely
from the Secured Party having executed, delivered, become a party to, performed
its obligations or received a payment under, received or perfected as a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document.

“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, applications for any of the
foregoing, and related IP Ancillary Rights.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.

“PBGC” means the United States Pension Benefit Guaranty Corporation or any
successor thereto.

“Permits” means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

 

148



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition (other than the Closing Date
Acquisition) by (i) a Credit Party (other than a Holding Company) of
substantially all of the assets of a Target, which assets are located in the
United States or Canada or (ii) a Credit Party (other than a Holding Company) or
a Subsidiary of a Credit Party of 100% of the Stock and Stock Equivalents of a
Target organized under the laws of any State in the United States or the
District of Columbia or any province or territory in Canada, in each case, to
the extent that each of the following conditions shall have been satisfied:

(a) the Borrower Representative shall have delivered to Agent at least fourteen
(14) days prior to the consummation thereof (or such shorter period as Agent may
accept):

(i) (x) notice of such Acquisition setting forth in reasonable detail the terms
and conditions of such Acquisition, (y) pro forma financial statements of
Holdings and its Subsidiaries after giving effect to the consummation of such
Acquisition and the incurrence or assumption of any Indebtedness in connection
therewith and (z) to the extent available, a due diligence package, in each
case, prior to closing of such Acquisition;

(ii) a certificate of a Responsible Officer of the Borrower Representative
demonstrating on a pro forma basis after giving effect to the consummation of
such Acquisition that the Fixed Charge Coverage Ratio shall be no less than the
minimum Fixed Charge Coverage Ratio required under Section 6.1 at such time
calculated as of the last day of the most recent month preceding the date on
which the Acquisition is consummated for which financial statements have been
delivered; and

(iii) to the extent available, such other information agreements, instruments
and other documents as Agent reasonably shall request;

provided that, notwithstanding the foregoing, the Borrower Representative shall
not be required to furnish to Agent the items specified in clauses (a)(i)(y),
(a)(i)(z) and (a)(ii) above in connection with any Acquisition for which the
total Acquisition Consideration paid or payable is less than $10,000,000 so long
as (x) actual Availability on the date upon which any such Acquisition is
consummated, after giving effect to such Acquisition, is not less than the
greater of (1) $33,000,000 and (2) 30% of the Aggregate Commitment Amount at
such time and (y) the Borrower Representative shall have delivered to Agent at
least fourteen (14) days prior to the consummation thereof (or such shorter
period as Agent may accept) a certificate of a Responsible Officer of the
Borrower Representative demonstrating on a pro forma basis after giving effect
to the consummation of the Acquisition that the Fixed Charge Coverage Ratio
shall be no less than the Fixed Charge Coverage Ratio calculated as of the last
day of the most recent month preceding the date on which the Acquisition is
consummated for which financial statements have been delivered in accordance
with Section 4.1(b);

(b) the Borrower Representative shall have delivered to Agent (i) as soon as
available, executed counterparts of the material agreements, documents or
instruments pursuant to which such Acquisition is to be consummated (including,
any related management, non-compete, employment, option or other material
agreements), including any schedules to such agreements, documents or
instruments, (ii) to the extent required under the related acquisition
agreement, all consents and approvals from applicable Governmental Authorities
and other Persons and (iii) if reasonably requested by Agent, environmental
assessments satisfactory to Agent;

 

149



--------------------------------------------------------------------------------

(c) the Credit Parties (including any new Subsidiary to the extent required by
Section 4.13) shall execute and deliver the agreements, instruments and other
documents required by Section 4.13 subject, with respect to perfection of Liens
in the case of an Acquisition being financed solely with proceeds of Net
Issuance Proceeds of an Excluded Equity Issuance by Holdings, to customary
“Funds Certain Provisions”;

(d) such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target;

(e) without limiting the conditions set forth in Section 2.2 if such Acquisition
is being financed with the proceeds of Loans, no Default or Event of Default
shall then exist or would exist after giving effect thereto or, with respect to
an Acquisition being financed solely with Net Issuance Proceeds of an Excluded
Equity Issuance by Holdings, no Default or Event of Default exists as of, or
would exist if such Acquisition were consummated on, such Acquisition Agreement
Signing Date;

(f) after giving effect to such Acquisition, Availability shall be not less than
the greater of (i) $27,500,000 and (ii) 25% of the Aggregate Revolving Loan
Commitment;

(g) average Availability for the thirty (30) day period ending on the date of
such Acquisition (giving pro forma effect to such Acquisition for each day in
such thirty (30) day period) shall be not less than the greater of
(i) $27,500,000 and (ii) 25% of the Aggregate Revolving Loan Commitment;

(h) the total consideration paid or payable (including all transaction costs,
Indebtedness incurred, assumed and/or reflected on a consolidated balance sheet
of the Credit Parties and their Subsidiaries after giving effect to such
Acquisition and the maximum amount of all deferred payments, including earnouts)
(such amounts, collectively, the “Acquisition Consideration”) for all
Acquisitions consummated during (x) any twelve (12) month period shall not
exceed $25,000,000 in the aggregate for all such Acquisitions and (y) the term
of this Agreement shall not exceed $75,000,000 in the aggregate for all such
Acquisitions;

(i) any earn-out obligations incurred in connection with a Permitted Acquisition
shall be reflected as Indebtedness on the Credit Parties’ consolidated balance
sheet to the extent required by GAAP; and

(j) the Target has EBITDA, subject to pro forma adjustments acceptable to Agent,
for the most recent four quarters prior to the acquisition date for which
financial statements are available, greater than zero.

 

150



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no Accounts or Inventory acquired by a Credit
Party in a Permitted Acquisition shall be included as Eligible Accounts or
Eligible Inventory until a field examination (and, if required by Agent, an
Inventory appraisal) with respect thereto has been completed to the satisfaction
of Agent, including the establishment of Reserves required in Agent’s Permitted
Discretion; provided that field examinations and appraisals in connection with
Permitted Acquisitions shall not count against the limited number of field
examinations or appraisals for which expense reimbursement may be sought.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment; provided, that in the case of the imposition of any Reserve,
the amount of such Reserve will have a reasonable relationship to the event,
condition or other matter that is the basis for such Reserve in the reasonable
judgment of the applicable Person and shall be established in good faith without
duplication for items already excluded from Eligible Accounts or Eligible
Inventory, as the case may be.

“Permitted Payment Conditions” means, collectively, (a) no Default or Event of
Default has occurred and is continuing or would arise as a result of the
applicable payment, (b) after giving effect to such payment, the Fixed Charge
Coverage Ratio for the twelve (12) month period ending on the last day of the
fiscal month for which financial statements have most recently been delivered in
accordance with Section 4.1(b), calculated on a pro forma basis, is at least
1.15 to 1.00, (c) after giving effect to such payment, Availability is not less
than the greater of $22,000,000 and 20% of the Aggregate Revolving Loan
Commitment and (d) average Availability for the thirty (30) day period ending on
the date of such payment (giving pro forma effect to such payment for each day
in such thirty (30) day period) is not less than the greater of $22,000,000 and
20% of the Aggregate Revolving Loan Commitment.

“Permitted Refinancing” means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under Sections 5.5(c), 5.5(d), 5.5(f),
5.5(g) or 5.5(m) that (a) has an aggregate outstanding principal amount not
greater than the aggregate principal amount of the Indebtedness being refinanced
or extended, (b) has a Weighted Average Life to Maturity (measured as of the
date of such refinancing or extension) and maturity no shorter than that of the
Indebtedness being refinanced or extended, (c) is not entered into as part of a
sale leaseback transaction, (d) is not secured by a Lien on any assets other
than the collateral securing the Indebtedness being refinanced or extended,
(e) the obligors of which are the same as the obligors of the Indebtedness being
refinanced or extended and (f) is otherwise on terms no less favorable to the
Credit Parties and their Subsidiaries, taken as a whole, than those of the
Indebtedness being refinanced or extended.

“Permitted Supplier Financing Arrangement” means a transaction or transactions
whereby a Credit Party or Subsidiary thereof sells a portion of its Accounts at
the request of a customer of such Credit Party or Subsidiary (and, for the
avoidance of doubt, not with respect to Accounts of such Credit Party or
Subsidiary generally) in the Ordinary Course of Business, which is approved by
Agent in its Permitted Discretion and, at a minimum, satisfies the following
requirements:

 

151



--------------------------------------------------------------------------------

(a) such Credit Party, prior to entering into such transaction, shall have
provided Agent with copies of all definitive agreements and related
documentation regarding such Permitted Supplier Financing Arrangements and such
documentation is in form and substance reasonably satisfactory to Agent;

(b) all or substantially all of the proceeds of such transaction are received by
the applicable Credit Party in cash;

(c) the aggregate of the Accounts sold pursuant to all such transactions
outstanding at any time shall not exceed the greater of (i) $30,000,000 and
(ii) 2.0% of the consolidated revenues of Holdings and its Subsidiaries for the
most recently ended four full Fiscal Quarters for which internal financial
statements are then available;

(d) such transaction shall be without recourse to the Credit Parties (except for
indemnity obligations that are customary in non-recourse factoring
arrangements);

(e) any discount rate applicable to such transaction shall be reasonable and
customary based on market terms at such time; and

(f) prior to and after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing;

provided that, as of the Closing Date, the only customers of the Credit Parties
subject to Permitted Supplier Financing Arrangements in effect and approved by
Agent shall be Tenedora Nemak, S.A. de C.V. and Nemak USA, Inc. (or an Affiliate
thereof).

“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.

“PPSA” means the Personal Property Security Act (Ontario) and the regulations
thereunder, as from time to time in effect, provided, however, if attachment,
perfection or priority of Agent’s Liens in any Collateral are governed by the
personal property security laws of any Canadian jurisdiction other than Ontario,
including the Civil Code of Quebec, PPSA shall mean those personal property
security laws in such other jurisdiction for the purposes of the provisions
hereof relating to such attachment, perfection or priority and for the
definitions related to such provisions.

“Prior Indebtedness” means the Indebtedness and obligations specified in
Schedule 11.1 hereto.

“Prior Claims” means all Liens created by applicable law (in contrast with Liens
voluntarily granted) which rank or are capable of ranking prior or pari passu
with Agent’s security interests (or interests similar thereto under applicable
law) against all or part of the Collateral, including for amounts owing for
employee source deductions, goods and services taxes, sales taxes, harmonized
sales taxes, municipal taxes, workers’ compensation, Quebec corporate taxes,
pension fund obligations, Wage Earner Protection Program Act obligations and
overdue rents.

 

152



--------------------------------------------------------------------------------

“Prior Claims Reserve” means, at any time of determination, a reserve
established by Agent in an amount equal to the obligations and liabilities of
the Credit Parties and their Subsidiaries for Prior Claims at such time.

“Prior Lender” means each lender and agent party to any agreement governing
Prior Indebtedness.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

“Purchase Agreement” means that certain Purchase and Sale Agreement dated
October 17, 2014 by and among the Sponsor, Real Alloy Acquisition, Evergreen
Holding Germany GmbH, Aleris Corporation, Aleris International, Inc., Aleris
Aluminum Netherlands B.V., Aleris Deutschland Holding GmbH, Aleris Holding
Canada Limited, Dutch Aluminum C.V. and Aleris Deutschland Vier GmbH Co KG,
without any amendment, modification or waiver of any of the provisions thereof
that would be materially adverse to the Lenders without the consent of Agent
with it being understood and agreed that an increase in the purchase price to be
paid in connection with the Closing Date Acquisition shall not be deemed to be
materially adverse to the Lenders if it is not funded by any incurrence of
Indebtedness, but is instead funded by cash on the balance sheet of the Sponsor
and its Subsidiaries, the Borrowers and/or the net cash proceeds of the Closing
Date Equity Issuance and a decrease in the purchase price of less than ten
(10%) shall not be deemed to be materially adverse to the Lenders.

“Purchase Agreement Representations” means the representations and warranties
regarding each of Acquired Businesses contained in the Purchase Agreement as are
material to the interests of Agent and the Lenders, but, only to the extent that
Real Alloy Acquisition, any other Credit Party or any Affiliate of Real Alloy
Acquisition has the right to terminate its obligations under the Purchase
Agreement (or the right not consummate the Closing Date Acquisition pursuant to
the Purchase Agreement) as a result of the failure of such representations and
warranties to be true and correct.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation under a
Secured Rate Contract, each Credit Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation under a Secured
Rate Contract or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.

 

153



--------------------------------------------------------------------------------

“Real Alloy Germany” means Aleris Recycling (German Works) GmbH, a limited
liability company organized under the laws of Germany, to be known as Real Alloy
Germany GmbH, a limited liability company organized under the laws of Germany,
on or about the Closing Date.

“Real Estate” means any Real Estate owned, leased, subleased or otherwise
operated or occupied by any Credit Party or any Subsidiary of any Credit Party.

“Related Agreements” means the Loan Documents, the Indenture Documents, the
Factoring Facility Documents, the Closing Date Equity Transaction Documents and
the Purchase Agreement.

“Related Persons” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

“Related Transactions” means the transactions contemplated by the Related
Agreements including the consummation of the Closing Date Acquisition, the
release of the Escrowed Funds (as defined in the Indenture) by Wilmington Trust,
National Association, as escrow agent, in accordance with the Indenture
Documents, the consummation of the Closing Date Equity Transaction, the making
of the initial Revolving Loans, the Issuance of the initial Letters of Credit
and the initial purchase of receivables under the Factoring Facility Documents,
all on the Closing Date, and the payment of the fees and expenses incurred in
connection with any of the foregoing.

“Releases” means any release, spill, emission, leaking, pumping, pouring,
emitting, emptying, escape, injection, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of Hazardous Material into or through the
environment.

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

“Required Lenders” means at any time (a) Lenders then holding more than fifty
percent (50%) of the sum of the Aggregate Revolving Loan Commitment then in
effect, or (b) if the Aggregate Revolving Loan Commitments have terminated,
Lenders then holding more than fifty percent (50%) of the sum (without
duplication) of the aggregate unpaid principal amount of Loans (other than U.S.
Swingline Loans) then outstanding, amounts of participations in outstanding
Letter of Credit Obligations and U.S. Swingline Loans and the principal amount
of unparticipated portions of Letter of Credit Obligations and U.S. Swingline
Loans; provided, however, that at any time that there are two or more Lenders,
Required Lenders shall include at least two Lenders.

 

154



--------------------------------------------------------------------------------

“Requirement of Law” means, with respect to any Person or any Property, the
common law and any federal, state, provincial, territorial, local, foreign,
multinational or international laws, statutes, codes, treaties, standards, rules
and regulations, guidelines, ordinances, orders, judgments, writs, injunctions,
decrees (including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject. For the avoidance of doubt, the term “Requirement of
Law” shall include FATCA and any intergovernmental agreements with respect
thereto between the United States and another jurisdiction.

“Reserves” means, with respect to each of the U.S. Borrowing Base and Canadian
Borrowing Base, (a) reserves established by Agent from time to time against
Eligible Accounts pursuant to Section 1.13 and Eligible Inventory pursuant to
Section 1.14, and (b) such other reserves (including the Capped Indebtedness
Reserve, Prior Claims Reserve, the Secured Rate Contracts Reserve and the Bank
Product Reserve) against Eligible Accounts, Eligible Inventory or Availability
that Agent may, in its Permitted Discretion, establish from time to time.
Without limiting the generality of the foregoing, Reserves established to ensure
the payment of interest expenses or Indebtedness shall be deemed to be an
exercise of Agent’s Permitted Discretion.

“Responsible Officer” means the chief executive officer or the president of a
Borrower or the Borrower Representative, as applicable, or any other officer
having substantially the same authority and responsibility; or, with respect to
compliance with financial covenants or delivery of financial information, the
chief financial officer, treasurer, controller or assistant treasurer of a
Borrower or the Borrower Representative, as applicable, or any other officer
having substantially the same authority and responsibility.

“Revolving Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and acquire interests in Letter of Credit
Obligations and U.S. Swingline Loans, which initial commitments are set forth
opposite such Lender’s name in Schedule 1.1(a) under the heading “Revolving Loan
Commitments”, as such commitment may be (a) reduced from time to time pursuant
to this Agreement and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to an Assignment.

“Revolving Note” means a promissory note of the Borrowers payable to a Lender in
substantially the form of Exhibit 11.1(d) hereto, evidencing Indebtedness of the
Borrowers under the Revolving Loan Commitment of such Lender.

 

155



--------------------------------------------------------------------------------

“Revolving Termination Date” means the earlier to occur of: (a) February 27,
2019; and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement. Notwithstanding
the foregoing, in the event that the Scheduled Notes Pari Passu Lien Obligations
Maturity Date is not extended (whether through a Permitted Refinancing or an
amendment not in violation of the Intercreditor Agreement) at least 120 days
prior to the Scheduled Notes Pari Passu Lien Obligations Maturity Date in effect
as of the Closing Date, the Revolving Termination Date shall be ninety (90) days
prior to the Scheduled Notes Pari Passu Lien Obligations Maturity Date in effect
as of the Closing Date.

“S&P” means Standard & Poor’s Rating Services.

“Scheduled Notes Pari Passu Lien Obligations Maturity Date” means January 15,
2019, or, to the extent the Notes Pari Passu Lien Obligations are refinanced,
the maturity date applicable to any such Permitted Refinancing of the Notes Pari
Passu Lien Obligations.

“Secured Party” means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party including each Secured
Swap Provider and Bank Product Provider.

“Secured Rate Contract” means any Rate Contract between a Borrower and the
counterparty thereto, which (a) has been provided or arranged by GE Capital or
an Affiliate of GE Capital or (b) Agent has acknowledged in writing constitutes
a “Secured Rate Contract” hereunder.

“Secured Rate Contracts Reserve” means, at any time of determination, a reserve
established by Agent in an amount equal to the obligations and liabilities of
the Credit Parties and their Subsidiaries under Secured Rate Contracts at such
time.

“Secured Swap Provider” means (a) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with a
Borrower, or (b) a Person with whom Borrower has entered into a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, and
any assignee thereof.

“Seller” means, collectively, Aleris Corporation, Aleris International, Inc.,
Aleris Aluminum Netherlands B.V., Aleris Deutschland Holding GmbH, Aleris
Holding Canada Limited, Dutch Aluminum C.V. and Aleris Deutschland Vier GmbH Co
KG.

“SGH Escrow Corporation” means SGH Escrow Corporation, a Delaware corporation.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 

156



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“Sponsor” means Signature Group Holdings, Inc., a Delaware corporation.

“SPV” means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person; provided that, with respect to any Person
incorporated in the United Kingdom, “Subsidiary” shall include a subsidiary
within the meaning of Section 1162 of the U.K. Companies Act 2006.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Agent hereunder, any Lender
(or Affiliate or Approved Fund of any Lender) that agrees, with the approval of
Agent (or, if there is no such successor Agent, the Required Lenders) and the
U.S. Borrowers, to act as the Swingline Lender hereunder.

“Swingline Note” means a promissory note of the U.S. Borrowers payable to the
Swingline Lender, in substantially the form of Exhibit 11.1(e) hereto,
evidencing the Indebtedness of the U.S. Borrowers to the Swingline Lender
resulting from the Swingline Loans made to the U.S. Borrowers by the Swingline
Lender.

 

157



--------------------------------------------------------------------------------

“Target” means any Person or business unit or asset group of any Person acquired
or proposed to be acquired in an Acquisition.

“Tax Affiliate” means, (a) each Borrower and its Subsidiaries. (b) each other
Credit Party and (c) any Affiliate of a Borrower with which such Borrower files
or is eligible to file consolidated, combined or unitary Tax returns.

“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

“Total Assets” means the total consolidated assets of the Credit Parties and
their Subsidiaries, as shown on the most recent balance sheet pursuant to
Section 4.1.

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how whether or not the foregoing has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to the foregoing, including
all related IP Ancillary Rights.

“Trademark” means all United States and foreign trademarks, trade names, trade
dress, corporate names, company names, business names, fictitious business
names, service marks, certification marks, collective marks, logos, other source
or business identifiers, designs and general intangibles of a like nature,
whether or not registered, and with respect to any and all of the foregoing, all
registrations and applications therefor and all related IP Ancillary Rights.

“Trigger Event” means any time that Availability is less than 12.5% of the
Aggregate Revolving Loan Commitment at such time (each such date, a “Trigger
Date”). Upon the occurrence of a Trigger Event, such Trigger Event shall be
deemed to be continuing until the date that is the first date on which at all
times during the preceding 60 consecutive days, Availability is greater than
12.5% of the Aggregate Revolving Loan Commitment at such time (each such period,
a “Trigger Period”).

“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

“United Kingdom” and “U.K.” each means the United Kingdom of Great Britain and
Northern Ireland.

“United States” and “U.S.” each means the United States of America.

“U.S. Borrowing Base” means, with respect to the U.S. Borrowers on a
consolidated basis, as of any date of determination by Agent, from time to time,
an amount equal to the lesser of:

 

158



--------------------------------------------------------------------------------

(a) the Aggregate Revolving Loan Commitment at such time less the Canadian
Outstandings at such time; and

(b) the sum of (x) 85% of the book value of Eligible Accounts of such Borrowers
at such time, plus (y) the lesser of (i) 75% of the book value of Eligible
Inventory of such Borrowers valued at the lower of cost or market on a first-in,
first-out basis, and (ii) 85% of the book value of Eligible Inventory of such
Borrowers, valued at the lower of cost or market on a first-in, first-out basis
multiplied by the NOLV Factor; and

in each case less Reserves established by Agent at such time in its Permitted
Discretion.

“U.S. Collateral” means “Collateral” as defined in the U.S. Revolving Guaranty
and Security Agreement and shall include all rights, titles and interests of the
U.S. Credit Parties in, to or under the Mortgaged Properties.

“U.S. Credit Parties” means each Holding Company, each U.S. Borrower and each
U.S. Subsidiary (a) which executes a guaranty of the Obligations, (b) which
grants a Lien on its U.S. Collateral to secure payment of the Obligations and
(c) all of the Stock of which is pledged to Agent for the benefit of the Secured
Parties.

“U.S. Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in Canadian Dollars, the equivalent in Dollars of such amount
determined by using the rate of exchange at which Agent, on the relevant date at
or about 12:00 noon (Toronto time), would be prepared to sell, in accordance
with Agent’s customary practice for commercial loans being administered by it.

“U.S. Lender Party” means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

“U.S. Obligations” means all Obligations other than the Canadian Obligations.

“U.S. Outstandings” means, as of any time of determination thereof, the sum
(without duplication) of the aggregate outstanding principal balance at such
time of the U.S. Revolving Loans, the aggregate outstanding principal balance at
such time of the U.S. Swingline Loans, and the aggregate amount of Letter of
Credit Obligations for all U.S. Letters of Credit outstanding at such time.

“U.S. Revolving Guaranty and Security Agreement” means that certain U.S.
Revolving Guaranty and Security Agreement, dated as of the Closing Date, made by
the U.S. Credit Parties in favor of Agent, for the benefit of the Secured
Parties, as the same may be amended, restated and/or modified from time to time.

“U.S. Subsidiary” means each Wholly-Owned Subsidiary of Holdings that is
organized under the laws of any state of the United States or the District of
Columbia.

 

159



--------------------------------------------------------------------------------

“U.S. Swingline Limit” means $11,000,000.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment or
other required payments of principal, including payment at final maturity, in
respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment
by (b) the then outstanding principal amount of such Indebtedness; provided that
for purposes of determining the Weighted Average Life to Maturity of any
Indebtedness that is being modified, refinanced, refunded, renewed, replaced or
extended, the effects of any prepayments made on such Indebtedness prior to the
date of the applicable extension shall be disregarded.

“Wholly-Owned Subsidiary” of a Person means any Subsidiary of such Person, all
of the Stock and Stock Equivalents of which (other than directors’ qualifying
shares required by law) are owned by such Person, either directly or through one
or more Wholly-Owned Subsidiaries of such Person.

11.2 Other Interpretive Provisions.

(a) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

(b) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

(c) Certain Common Terms. The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term “including” is not limiting and means “including
without limitation.”

(d) Performance; Time. Whenever any performance obligation hereunder or under
any other Loan Document (other than a payment obligation) shall be stated to be
due or required to be satisfied on a day other than a Business Day, such
performance shall be made or satisfied on the next succeeding Business Day. For
the avoidance of doubt, the initial payments of interest and fees relating to
the Obligations (other than amounts due on the Closing Date) shall be due and
paid on the first day of the first calendar month or quarter, as applicable,
following the entry of the Obligations onto the operations systems of Agent, but
in no event later than the first day of the second

 

160



--------------------------------------------------------------------------------

calendar month or quarter, as applicable, following the Closing Date. In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including”; the words “to” and “until” each mean
“to but excluding”, and the word “through” means “to and including.” All
references to the time of day shall be a reference to New York time. If any
provision of this Agreement or any other Loan Document refers to any action
taken or to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be interpreted to encompass any and all means,
direct or indirect, of taking, or not taking, such action.

(e) Contracts. Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

(f) Laws. References to any statute or regulation may be made by using either
the common or public name thereof or a specific cite reference and, except as
otherwise provided with respect to FATCA, are to be construed as including all
statutory and regulatory provisions related thereto or consolidating, amending,
replacing, supplementing or interpreting the statute or regulation.

11.3 Accounting Terms and Principles. All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by a Holding Company
shall be given effect for purposes of measuring compliance with any provision of
Article V or VI unless the Borrowers, Agent and the Required Lenders agree to
modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all financial statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to in
Article V and Article VI shall be made, without giving effect to any election
under Accounting Standards Codification 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other Liabilities of any Credit Party or any Subsidiary of any Credit Party
at “fair value.” A breach of a financial covenant contained in Article VI shall
be deemed to have occurred as of any date of determination by Agent or as of the
last day of any specified measurement period, regardless of when the financial
statements reflecting such breach are delivered to Agent. For purposes of
determining pro forma compliance with any financial covenant as of any date
prior to the first date on which such financial covenant is to be tested
hereunder, the level of any such financial covenant shall be deemed to be the
covenant level for such first test date.

 

161



--------------------------------------------------------------------------------

11.4 Payments. Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer. Any such determination
or redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

[Signature Pages Follow.]

 

162



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

U.S. BORROWERS:

 

ALERIS RECYCLING, INC.

By:   /s/ Kyle Ross Name: Kyle Ross Title: Assistant Secretary FEIN: 27-1539798

 

Effective upon the change of name from “Aleris

Recycling, Inc.” to “Real Alloy Recycling, Inc.”:

 

REAL ALLOY RECYCLING, INC.

By:   /s/ Kyle Ross Name: Kyle Ross Title: Assistant Secretary FEIN: 27-1539798

 

ALERIS RECYCLING BENS RUN, LLC By:   /s/ Kyle Ross Name: Kyle Ross Title:
Assistant Secretary FEIN: 27-1539798

 

Effective upon the change of name from “Aleris

Recycling Bens Run, LLC” to “Real Alloy Bens

Run, LLC”:

 

REAL ALLOY BENS RUN, LLC

By:   /s/ Kyle Ross Name: Kyle Ross Title: Assistant Secretary FEIN: 27-1539798

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

ALERIS SPECIALTY PRODUCTS, INC. By:   /s/ Kyle Ross Name: Kyle Ross Title:
Assistant Secretary FEIN: 27-1539911

 

Effective upon the change of name from “Aleris

Specialty Products, Inc.” to “Real Alloy

Specialty Products, Inc.”:

 

REAL ALLOY SPECIALTY PRODUCTS, INC.

By:   /s/ Kyle Ross Name: Kyle Ross Title: Assistant Secretary FEIN: 27-1539911

 

ALERIS SPECIFICATION ALLOYS, INC. By:   /s/ Kyle Ross Name: Kyle Ross Title:
Assistant Secretary FEIN: 27-1539849

 

Effective upon the change of name from “Aleris

Specification Alloys, Inc.” to “Real Alloy

Specification, Inc.”:

 

REAL ALLOY SPECIFICATION, INC.

By:   /s/ Kyle Ross Name: Kyle Ross Title: Assistant Secretary FEIN: 27-1539849

 

ETS SCHAEFER, LLC By:   /s/ Kyle Ross Name: Kyle Ross Title: Assistant Secretary
FEIN: 27-1539798

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

CANADIAN BORROWER:

 

ALERIS SPECIFICATION ALLOY

PRODUCTS CANADA COMPANY

By:   /s/ Kyle Ross Name: Kyle Ross Title: President

 

Effective upon the change of name from “Aleris

Specification Alloy Products Canada Company”

to “Real Alloy Canada Ltd.”:

 

REAL ALLOY CANADA LTD.

By:   /s/ Kyle Ross Name: Kyle Ross Title: Assistant Secretary

 

BORROWER REPRESENTATIVE:

 

ALERIS RECYCLING, INC.

By:   /s/ Kyle Ross Name: Kyle Ross Title: Assistant Secretary FEIN: 27-1539798

 

Effective upon the change of name from “Aleris

Recycling, Inc.” to “Real Alloy Recycling, Inc.”:

 

REAL ALLOY RECYCLING, INC.

By:   /s/ Kyle Ross Name: Kyle Ross Title: Assistant Secretary FEIN: 27-1539798

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Address for notices:

 

Real Alloy Acquisition, Inc.

c/o Signature Group Holdings, Inc.

15301 Ventura Blvd, Ste 400

Sherman Oaks, CA 91403

Attention: Kyle Ross, EVP and CFO

with copy to:

 

Real Alloy Acquisition, Inc.

25825 Science Park Drive, Ste 400

Beachwood, OH 44122

Attention: Michael Hobey, CFO

 

Address for wire transfers:

ABA No. 071925444

Account Number 3805704386

Wintrust Bank

Account Name: Aleris Recycling, Inc.

(Concentration Account)

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

REAL ALLOY INTERMEDIATE HOLDING, LLC By:   /s/ Kyle Ross Name: Kyle Ross Title:
Manager FEIN: 36-4797447

 

REAL ALLOY HOLDING, INC. By:   /s/ Kyle Ross Name: Kyle Ross Title: Assistant
Secretary FEIN: 30-0842396

 

REAL ALLOY CANADA COMPANY By:   /s/ Kyle Ross Name: Kyle Ross Title: Assistant
Secretary

 

RA MEXICO HOLDING, LLC By:   /s/ W. Christopher Manderson Name: W. Christopher
Manderson Title: Secretary FEIN: 32-0454620

 

Address for notices:

Real Alloy Acquisition, Inc.

c/o Signature Group Holdings, Inc.

15301 Ventura Blvd, Ste 400

Sherman Oaks, CA 91403

Attention: Kyle Ross, EVP and CFO

with copy to:

 

Real Alloy Acquisition, Inc.

25825 Science Park Drive, Ste 400

Beachwood, OH 44122

Attention: Michael Hobey, CFO

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

GENERAL ELECTRIC CAPITAL CORPORATION, as Agent, Swingline Lender and as a Lender
By:   /s/ Michael R. Todorow Name: Michael R. Todorow Title: Its Duly Authorized
Signatory

 

Address for Notices:

 

General Electric Capital Corporation

500 West Monroe Street

Chicago, Illinois 60661

Attn: Real Alloy Account Officer

Facsimile: (312) 463-3840

With a copy (which copy shall not constitute notice) to:

 

General Electric Capital Corporation

500 West Monroe Street

Chicago, Illinois 60661

Attn: Mark O’Leary, General Counsel, and Kim Reich, Senior Counsel

Facsimile: (312) 441-6876

 

and

 

General Electric Capital Corporation

500 West Monroe Street

Chicago, Illinois 60661

Attn: Senior Counsel – Corporate Finance

Facsimile: (312) 441-6876

 

Agent’s deposit account for payments:

 

ABA No. 021-001-033

Account Number 50279513

Deutsche Bank Trust Company Americas

New York, New York

Account Name: GECC CFS CIF Collection Account

Reference: Aleris Recycling, Inc. - CFL1350

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written

 

WINTRUST BANK,

as a Lender

By: /s/ George A. Reimnitz

Name:

George A. Reimnitz

Title:

Senior Vice President, Wintrust Commercial Banking

Address for notices:

Wintrust Bank

9700 W. Higgins Road

Rosemont, IL 60018

Attn:  

Facsimile:

 

Lending office:

     

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

Schedule A

U.S. Borrowers

 

1. Aleris Recycling, Inc., a Delaware corporation, to be known as Real Alloy
Recycling, Inc., a Delaware corporation

 

2. Aleris Recycling Bens Run, LLC, a Delaware limited liability company, to be
known as Real Alloy Bens Run, LLC, a Delaware limited liability company

 

3. Aleris Specialty Products, Inc., a Delaware corporation, to be known as Real
Alloy Specialty Products, Inc., a Delaware corporation

 

4. Aleris Specification Alloys, Inc., a Delaware corporation, to be known as
Real Alloy Specification, Inc., a Delaware corporation

 

5. ETS Schaefer, LLC, an Ohio limited liability company



--------------------------------------------------------------------------------

Schedule B

Mortgaged Properties

 

OWNER

  

LOCATION

Aleris Recycling, Inc.   

16168 West Prairie Ave.

Post Falls, ID 83854

Aleris Recycling, Inc.   

109 Dimension Ave.

Wabash, IN 46992

Aleris Recycling, Inc.   

305 Dimension Ave.

Wabash, IN 46992

Aleris Recycling, Inc.   

267 North Fillmore Road

Coldwater, MI 49036

Aleris Recycling, Inc.   

388 Williamson Drive

PO Box 187

Loudon, TN 37774

Aleris Recycling, Inc.   

283 Industrial Park

Friendly, WV 26146

 

Old Address:

3816 South State Route 2

Friendly, WV 26146

ETS Schaefer, LLC   

8050 Highland Pointe Parkway

Macedonia, OH 44056

Aleris Specification Alloys, Inc.   

368 West Garfield Avenue

Coldwater, MI 49036

Aleris Specification Alloys, Inc.   

430 West Garfield Avenue

Coldwater, MI 49036

Aleris Specification Alloys, Inc.   

425 Jay Street

Coldwater, MI 49036



--------------------------------------------------------------------------------

OWNER

  

LOCATION

Aleris Specification Alloys, Inc.   

514 Butters Avenue

Coldwater, MI 49036

Aleris Specification Alloys, Inc.   

2600 Nodular Drive

Saginaw, MI 48601

Aleris Specialty Products, Inc.   

320 Huron Street

Elyria, OH

Aleris Specialty Products, Inc.   

2639 East Water St.

Rock Creek, OH 44084

Aleris Recycling Bens Run, LLC   

12107 Energy Highway

Friendly, WV 26146

 

Old Address:

4203 South State Route 2

Friendly, WV 26146

Aleris Recycling Bens Run, LLC   

25 acres of Vacant Land near

Bens Run facility

Address unknown

Aleris Specification Alloy Products Canada Company   

7496 Torbram Road

Mississauga, Ontario

Canada L4T 1G9



--------------------------------------------------------------------------------

Schedule 1.1(a)

Revolving Loan Commitments

 

General Electric Capital Corporation

$ 95,000,000   

Wintrust Bank

$ 15,000,000   